 



EXECUTION COPY
MASTER OUTSOURCING SERVICES AGREEMENT
between
WASHINGTON MUTUAL, INC.
and
PEOPLESUPPORT, INC.
Dated February 17, 2006

 



--------------------------------------------------------------------------------



 



MASTER OUTSOURCING SERVICES AGREEMENT
This Master Outsourcing Services Agreement, dated February 17, 2006 (the
“Agreement Date”), is between Washington Mutual, Inc. (“WaMu”) and
PeopleSupport, Inc., a Delaware Corporation with its principal offices located
at 1100 Glendon Ave., Ste. 1250, Los Angeles, CA 90024 (“Supplier”).
W I T N E S S E T H:
WHEREAS, Supplier desires to provide to WaMu, and WaMu desires to obtain from
Supplier, the services described in one or more Service Agreements entered into
by WaMu and Supplier pursuant to this Agreement from time to time; and
WHEREAS, WaMu and Supplier desire to set forth the general terms and conditions
pursuant to which Supplier will provide such services to WaMu under such Service
Agreements;
NOW, THEREFORE, WaMu and Supplier agree as follows:
ARTICLE 1. DEFINITIONS.
Except as otherwise defined in a specific provision of this Agreement without
further definition as set forth in Schedule 1 (Definitions), capitalized terms
used in this Agreement will have the meanings set forth in Schedule 1
(Definitions).
ARTICLE 2. TERM.
The term of this Agreement (the “Term”) will commence on February 17, 2006 (the
“Effective Date”) and continue until the earlier of (A) the End Date of the last
Service Agreement in effect under this Agreement or (B) termination of this
Agreement and all Service Agreements then in effect in accordance with
Article 20 (Termination).
ARTICLE 3. SERVICES GENERALLY.

3.1   Service Agreements.

  (A)   This Agreement sets forth contractual terms for Services to be provided
to WaMu by Supplier during the Term. Services will be provided by Supplier in
accordance with this Agreement and one or more Service Agreements entered into
by WaMu and Supplier, each substantially in the form set forth in Schedule 2
(Form of Service Agreement) (each, a “Service Agreement”). Each Service
Agreement will describe, at a minimum and as applicable:

  (1)   the term of such Service Agreement (in each case not to exceed the
Term),     (2)   the Transition plan for the Services under such Service
Agreement, including any Transition-related Deliverables,

Page 1 of 50



--------------------------------------------------------------------------------



 



  (3)   the terms and conditions of Transition for any employees or assets with
respect to such Service Agreement,     (4)   the Services to be performed and
Deliverables to be provided under such Service Agreement,     (5)   Service
Levels for such Services, together with the corresponding Performance Credits,  
  (6)   acceptance criteria for any Deliverables to be delivered pursuant to
such Service Agreement and any associated Deliverable Credits,     (7)   the
Fees and other payment provisions for all Services under such Service Agreement,
    (8)   all reports to be provided pursuant to such Services,     (9)   terms
and conditions regarding any satisfaction surveys with respect to such Services,
    (10)   the Key Personnel designated for such Services,     (11)   any
obligations in respect of disaster recovery and business continuity specific to
such Services,     (12)   any additional back-up and archiving requirements,    
(13)   the Software and Tools to be used by Provider in providing such Services,
    (14)   any Step-In Events (as defined in Section 8.6 (Step-In Rights) that
apply with respect to such Services,     (15)   specific disaster recovery
requirements,     (16)   all other matters required by this Agreement to be set
forth in a Service Agreement,     (17)   any modifications or additions to the
terms and conditions set forth in this Agreement as applicable to such Service
Agreement, and     (18)   any other information related to the Services
described in such Services Agreement required by WaMu.

  (B)   If there are ancillary services, functions, responsibilities or tasks
not specifically described in a Service Agreement that are required for the
proper performance and provision of the Services under such Service Agreement or
are an inherent part of, or a necessary sub-part included within such Services,
then such services, functions, responsibilities or tasks will be deemed to be
implied by and included

Page 2 of 50



--------------------------------------------------------------------------------



 



      within the scope of the Services under such Service Agreement to the same
extent and in the same manner as if specifically described in such Service
Agreement.

  (C)   Each Service Agreement will incorporate by reference, and will be
subject to, the terms and conditions of this Agreement. This Agreement and each
Service Agreement will be interpreted as a single agreement so that all of the
provisions are given as full effect as possible. In no event will the
description of Services under any Service Agreement be deemed by implication or
otherwise to exclude any Services described in this Agreement. In the event of a
conflict between this Agreement and any Service Agreement, the order of
precedence will be as follows (items with a lower number having priority over,
and controlling in the event of a conflict with, items having a higher number):
(1) the Service Agreement (but only in respect of Services to be performed under
such Service Agreement); (2) this Agreement; and (3) any other applicable
Schedule to this Agreement.     (D)   Commencing on the completion of the
Transition under such Service Agreement and continuing so long as such Service
Agreement is in effect and for any applicable Termination Assistance Period,
Supplier will provide to WaMu the services, functions and responsibilities
described in the Service Agreement, or in one or more Exhibits thereto in
accordance with the terms of this Agreement, the applicable Service Agreement,
any Exhibits thereto and the Management Procedures Manual.

3.2   Non-Exclusivity of Services.

  (A)   Nothing in this Agreement or any Service Agreement requires WaMu to
purchase the Services from Supplier. WaMu may obtain services similar to the
Services from ***.     (B)   During the Term and the Termination Assistance
Period, WaMu may from time to time increase or decrease volumes within the
Services. Decreases in volumes within the Services as a result of WaMu electing
to provide such *** will be subject to subsection (B) of Section 3.3 (***) and
not to this Section. Except to the extent expressly provided to the contrary in
a particular Service Agreement *** including any ***, will be payable by WaMu in
connection with any *** under this Section.     (C)   *** with respect to any
additional entity or business unit, including pursuant to an acquisition.
However, WaMu will have the option to direct Supplier to provide Services under
and in accordance with the terms of this Agreement to service any such
additional entity or business unit and, if such additional entity or business
unit has an agreement with Supplier for business process outsourcing-related
services at the time of such acquisition, *** on WaMu or such entity in
connection with the termination of such agreement; provided that, if termination
of such agreement triggers, by its terms, any payments to Supplier, Supplier
will be entitled to an amount equal to its costs of personnel and other
resources

Page 3 of 50



--------------------------------------------------------------------------------



 



      dedicated primarily to providing services under such agreement less all
savings reasonably achievable through their reassignment or redeployment
elsewhere in the Supplier’s business.

3.3   ***

  (A)   Upon at least *** notice to Supplier, WaMu may *** any of the Services,
including service volumes within the Services. *** will be payable by WaMu in
connection with any *** under this subsection.     (B)   Upon WaMu’ exercise of
any of its rights under this Section, the Parties will adjust the Fees in
accordance with the applicable terms of the Service Agreements, based upon the
scope of the Services WaMu will continue to receive thereafter. This subsection
(B) does not apply to changes in volumes (other than decreases in volumes within
the Services as a result of WaMu electing to provide such volumes ***); such
changes are governed by Section 3.2 (Non-Exclusivity of Services). Furthermore,
the notice requirements of this subsection does not apply to changes in the
Services during the Termination Assistance Period.     (C)   To the extent that
WaMu *** Supplier will to the extent reasonably necessary for WaMu or *** to
perform such services or to interface with the Services and, if *** will have
access to Confidential Information of Supplier, subject *** executing a
confidentiality agreement in the form set forth in Schedule 7 (Form of
Confidentiality Agreement):

  (1)   cooperate with *** and WaMu, including by providing access to design
characteristics of Software and Machines and related data to the extent required
to facilitate interoperability;     (2)   provide any information regarding the
operating environment, system constraints, protocol, interfaces, architecture
and other operating parameters reasonably required by WaMu or the *** to perform
the services;     (3)   provide any reasonable interface resources (including
Machines or Software) necessary to enable Machines to interface or be compatible
with WaMu Systems or *** systems by WaMu;     (4)   use commercially reasonable
efforts to ensure that there is no degradation in the provision of the Services
caused by adjustments made by Supplier transferring services to *** or to WaMu;
and     (5)   agree on procedures with WaMu and *** providing services to WaMu
for the division of responsibilities in relation to services and functions that
may overlap between Supplier and the *** supplier.

Supplier will provide such cooperation, information and resources at *** to WaMu
if such cooperation, information and resources can be provided by

Page 4 of 50



--------------------------------------------------------------------------------



 



Supplier using the then-existing resources used to provide the Services under
this Agreement or the relevant Service Agreement without adversely affecting
Supplier’s ability to provide the Services in accordance with the Service Levels
set forth in the applicable Service Agreements. If such assistance requires
additional resources beyond those used to provide the Services under this
Agreement or the relevant Service Agreement or if using such resources would
adversely affect Supplier’s ability to provide the Services in accordance with
the Service Levels in the relevant Service Agreements, Supplier will notify WaMu
of such requirement or effect, demonstrate to WaMu’s reasonable satisfaction
that additional resources are needed or that using such resources would
adversely affect Supplier’s ability to provide the Services in accordance with
the Service Levels in the relevant Service Agreements and, upon WaMu’s approval,
provide such additional resources on terms agreed pursuant to the Change Control
Procedures.

3.4   WaMu Group.

  (A)   Supplier will provide the Services to (1) WaMu and any other member of
the WaMu Group designated by WaMu, irrespective of its corporate structure, and
(2) any successor to any aspect of the WaMu Group’s business or any other entity
that assumes responsibility for the operation or management of an aspect of the
WaMu Group’s business, as set forth in this Section.     (B)   If, as a result
of a Restructure, an entity that is not a member of WaMu Group acquires or
becomes responsible for some of the business, assets or operations of a member
of the WaMu Group (“New Entity”), then, at WaMu’s discretion and in accordance
with its directions, Supplier will provide the Services to the New Entity as
well as to the WaMu Group. WaMu may require Supplier to provide the Services to
a New Entity under this Agreement or, provided that the party to such separate
agreement with Supplier is a creditworthy entity (i.e., such New Entity meets
Supplier’s then-current generally applicable requirements for outsourcing
customer credit worthiness; provided, however, that if such New Entity’s credit
rating is substantially comparable with WaMu’s credit rating as of the Effective
Date or at the time, such New Entity will be deemed to meet such requirements),
under a separate agreement on the same terms. If the Services are provided under
a separate agreement, WaMu will have no obligation to pay, or guarantee the
payment of, any fees in relation to those Services provided to the New Entity.
The Services provided to the WaMu Group or any New Entity under a separate
agreement will be included in the calculation of actual service volumes, if any,
under this Agreement or the Service Agreement, as applicable. For the avoidance
of doubt, WaMu has no obligation to obtain Services from Supplier with respect
to any New Entity.     (C)   Supplier will, at no additional cost to WaMu,
provide to WaMu all reasonable assistance and information as may be necessary,
in the opinion of WaMu, where WaMu indicates that it is considering or intends a
Restructure, including:

Page 5 of 50



--------------------------------------------------------------------------------



 



  (1)   responding promptly to requests for information relating to the Services
and charges for the Services;     (2)   if requested by WaMu, assisting in
discussions with third parties relating to any equipment, licenses or contracts
relevant to the proposed New Entity;     (3)   cooperating in good faith with
WaMu in relation to the Restructure; and     (4)   such other assistance as may
be necessary or reasonable at the time.

Supplier will provide all assistance and services reasonably required by WaMu to
facilitate a Restructure, including any Termination Assistance Services which
may be necessary under the circumstances in accordance with Article 22
(Termination Assistance).

  (D)   For purposes of this Agreement, Washington Mutual Bank, Washington
Mutual Bank fsb and Long Beach Mortgage Company are each a Washington Mutual
entity (a “WaMu Entity”). The obligations and liability of each WaMu Entity
under this Agreement are several, and no WaMu Entity will be responsible for the
obligations of any other WaMu Entity under this Agreement. Each representation,
warranty, and covenant made by one WaMu Entity under this Agreement is made by,
or on behalf of, and with respect to that WaMu Entity only, not any other WaMu
Entity.

3.5   Governmental Approvals and Consents.

  (A)   Supplier will ***, (1) obtain and maintain the Supplier Governmental
Approvals, (2) obtain, maintain and comply with the Supplier Consents and
(3) comply with the WaMu Consents.     (B)   WaMu will, at its own expense,
(1) obtain and maintain the WaMu Governmental Approvals, (2) obtain, maintain
and comply with the WaMu Consents and (3) comply with the Supplier Consents for
WaMu and WaMu Agents to Use, consistent with the terms of this Agreement or the
applicable Service Agreement, the Supplier Third Party Software or Supplier
Tools, the terms of which Supplier Consents Supplier has given WaMu notice in
connection with the negotiation or amendment of this Agreement or any Service
Agreement.     (C)   Each Party will cooperate with the other Party, as
requested by the other Party, in the other Party’s obtaining the Governmental
Approvals and the Consents that such other Party is required to obtain pursuant
to this Section.

3.6   Process and Technology Evolution.

  (A)   Supplier acknowledges that certain processes and technologies employed
to provide the Services to the WaMu Group may evolve and change over the Term.
Supplier will use notify WaMu of, and, subject to obtaining any WaMu approvals

Page 6 of 50



--------------------------------------------------------------------------------



 



      required by this Agreement, implement process evolution and technology
evolution to improve the provision of the Services and to ensure that Supplier
keeps pace with technological advancements or improvements throughout the Term.
In any event, upon WaMu’s request, Supplier will implement ***.

  (B)   Subject to obtaining any WaMu approvals required by this Agreement,
Supplier will cause the Services to evolve and to be modified, enhanced,
supplemented and replaced as necessary for the Services to keep pace with
improvements and technological advances in methods of delivery of the Services
and to support WaMu’s efforts to maintain competitiveness in the markets in
which it competes.

3.7   Knowledge Sharing.

  (A)   At least ***, or on request *** notice from WaMu, Supplier will meet
with representatives of WaMu in order to (1) explain how the Services are
provided, (2) explain how the Supplier Systems work and should be operated and
(3) *** and (b) ***.     (B)   WaMu may assign WaMu personnel on a rotational
basis to work with Supplier in Supplier’s operating environment (subject to
appropriate safeguards to protect the confidentiality and rights of other
customers of Supplier to which Supplier is providing services using such
operating environment).     (C)   Upon WaMu’s request from time to time,
Supplier will provide to WaMu a full description of the environmental
configuration in respect of the Services including information regarding
Machines, Software, staffing, operating environment, systems constraints,
protocols, interfaces, architecture and other operating parameters.

3.8   Reports. Supplier will provide to WaMu, in a form acceptable to WaMu, the
reports set forth in each Service Agreement.   3.9   WaMu Systems and Retained
Processes.

  (A)   Supplier will use commercially reasonable efforts to ensure that, in
providing the Services, it does not by any act or omission adversely affect or
alter the operation, functionality or technical environment of (1) the Software
and the Machines used by or on behalf of the WaMu Group in connection with its
business (the “WaMu Systems”) without the consent of WaMu and (2) processes used
by the WaMu Group in connection with its business (the “Retained Processes”).  
  (B)   Supplier will inform itself, and keep itself informed, about all aspects
of the existing and future WaMu Systems and the Retained Processes as necessary
to perform the Services and comply with its obligations under this Section. WaMu
will provide documentation, information and other cooperation regarding any
existing and future WaMu Systems and Retained Processes, as reasonably necessary
for Supplier to perform the Services and comply with this Section. WaMu will
also provide training with respect to any WaMu System and Retained

Page 7 of 50



--------------------------------------------------------------------------------



 



      Process that is proprietary to WaMu that is reasonably required by
Supplier to comply with its obligations under this Section.

  (C)   Supplier will provide WaMu on request with services in relation to WaMu
Systems and Retained Processes affected by the Services, including liaising with
WaMu, its outsourcing partners or third parties on the impact of any alterations
to such WaMu Systems and Retained Processes.

ARTICLE 4. TRANSITION SERVICES.

4.1   Transition.

  (A)   Unless otherwise stated in a Service Agreement, Supplier and WaMu will
agree upon and attach to such Service Agreement, at the time of execution of
such Service Agreement, a high-level plan for the Transition of the Services
under such Service Agreement to Supplier (the “Transition Plan”). Unless
otherwise stated in the applicable Service Agreement, Supplier will develop a
more detailed Transition Plan within 30 days after the applicable Service
Agreement Effective Date and submit such detailed Transition Plan for WaMu’s
review and approval. Supplier will incorporate all comments and changes
reasonably requested by WaMu with respect to any such Transition Plan.     (B)  
With respect to each Service Agreement, Supplier will perform all tasks,
functions and services (except those responsibilities set forth under such
Service Agreement as WaMu responsibilities) necessary to accomplish the
transition of the Services under such Service Agreement to Supplier
(“Transition”) in accordance with the milestone dates set forth therein (the
“Transition Services”). WaMu will perform those responsibilities identified in
such Service Agreement as WaMu responsibilities in accordance with the milestone
dates set forth therein.     (C)   Until the completion of the Transition
Services, each Party will update the other Party regarding the status of the
Transition Services as often as may be reasonably requested by such other Party,
but in any event at least monthly.

4.2   Completion and Acceptance of Transition. Transition will not be complete
until Supplier has successfully completed Transition and acceptance takes place
in accordance with the agreed process in each Service Agreement. In the event
task or date changes have an effect on critical milestones set forth in a
Service Agreement, the Parties will discuss and mutually agree upon the impact
on any implementation or completion dates. WaMu may extend any dates in a
Transition Plan, change the order of the regional or functional implementation
or vary the completion date and the impact of such changes will be addressed in
accordance with the Change Control Procedures in Schedule 6 (Governance). If
Supplier has not successfully completed any Transition by the completion date
specified in the applicable Transition Plan, and such delay is not the fault of
WaMu, without affecting WaMu’s right to Deliverable Credits or prejudicing
WaMu’s right to seek other remedies, WaMu may:

  (A)   extend the period for Transition and vary the completion date, in which
case:

Page 8 of 50



--------------------------------------------------------------------------------



 



  (1)   Supplier will submit a plan to WaMu for its approval which sets out how
and when any incomplete parts of Transition will be completed;     (2)   once
WaMu has approved the plan, Supplier will complete Transition in accordance with
the plan; or     (3)   notify Supplier that WaMu accepts the Transition as
complete; or

  (B)   upon notice to Supplier, terminate the Service Agreement affected by the
Transition delay, in which case Section 20.4 (Termination by WaMu for Cause)
(including the Default Cure Period) will not apply.

ARTICLE 5. SERVICE LEVELS.

5.1   Service Levels. Supplier will perform the Services set forth in each
Service Agreement in accordance with the Service Levels set forth in such
Service Agreement.   5.2   Adjustment of Service Levels.

  (A)   The Executive Review Team (1) will review the Service Levels for the
preceding ***, (2) with respect to those Service Levels that require periodic
adjustment under the applicable Service Agreement, or that are no longer
appropriate because of an increase, decrease or change to the Services *** and
(3) with respect to all other Service Levels *** Year. In addition, either Party
may, at any time upon notice to the other Party, initiate negotiations to review
and, upon agreement by the Executive Review Team, adjust any Service Level which
such Party in good faith believes is inappropriate at the time.

  (B)   In addition, WaMu may, from time to time, *** to reflect its changing
business needs, ***. A new Service Level for which there is historical data will
take effect *** after WaMu gives Supplier a notice specifying the new Service
Level. A new Service Level for which there is no historical data will take
effect *** after WaMu gives Supplier a notice specifying the new Service Level,
during which time the parties will measure the new Service Level. If Supplier
can demonstrate to WaMu’s reasonable satisfaction that such new Service Level
will materially increase Supplier’s cost of performing the Services under the
applicable Service Agreement, *** if:

  (1)   ***     (2)   ***, but:

  (a)   WaMu removes an existing Service Level at the same time as introducing
the new Service Level and the cost of providing the Services in accordance with
the new Service Level and the cost of measuring and reporting on such new
Service Level is not materially higher than the cost of providing the Services
under the

Page 9 of 50



--------------------------------------------------------------------------------



 



      existing Service Level and the cost of measuring and reporting on the
existing Service Level; or

  (b)   WaMu agrees to pay Supplier for its incremental cost of providing the
Services under the new Service Level and the cost of measuring and reporting on
the new Service Level.

5.3   Measurement and Monitoring Tools.

  (A)   As of the applicable Service Agreement Effective Date, Supplier will
implement the measurement and monitoring Tools and procedures required to
measure and report (as contemplated the applicable Service Agreement) Supplier’s
performance of the Services against the applicable Service Levels. Such
measurement and monitoring and procedures will (1) permit reporting at a level
of detail specified by WaMu that is sufficient to verify compliance with the
Service Levels and (2) be subject to audit by WaMu or its designee.     (B)  
Supplier will provide WaMu with on-line access to such measurement and
monitoring Tools and information, so that WaMu is able to access the same
information as soon as it is available on-line to Supplier.     (C)   Supplier
will provide WaMu with periodic reports on Supplier’s compliance with the
Service Levels as set forth in the applicable Service Agreement.     (D)  
Supplier will provide WaMu and its designees access to and information
concerning such measurement and monitoring Tools and procedures upon request,
for inspection and verification purposes.

5.4   Root-Cause Analysis.

  (A)   If Supplier fails to provide the Services in accordance with the Service
Levels, Supplier will (1) promptly investigate, perform a root cause analysis on
the failure in accordance with Schedule 6 (Governance), identify the problem
causing the failure and report to WaMu, (2) correct the problem as soon as
practicable and resume meeting the Service Levels, (3) advise WaMu of the status
of the problem at stages determined by WaMu and (4) demonstrate to WaMu that all
reasonable action has been taken to prevent any recurrence of such default or
failure.     (B)   Supplier will, at any time at which Supplier anticipates that
it will fail to meet a Service Level, advise WaMu of the status of the problem
at time intervals determined by WaMu.     (C)   In addition to its obligations
under subsection (A) and subsection (B) of this Section, Supplier will implement
the detailed process dealing with failure rectification identified in Schedule 6
(Governance).

5.5   Continuous Improvement and Best Practices. Supplier will, on a continuous
basis, (A) identify ways to improve the Service Levels and (B) identify and
apply proven

Page 10 of 50



--------------------------------------------------------------------------------



 



    techniques and Tools from other installations within its operations that
would benefit WaMu either operationally or financially. Supplier will, from time
to time, include updates with respect to such improvements, techniques and Tools
in the reports provided to WaMu pursuant to Section 3.8 (Reports).

5.6   ***

  (A)   In the event of *** in any Service Agreement in accordance with the
applicable Service Levels, Supplier will incur the *** identified in and
according to such Service Agreement.     (B)   *** will be allocated among the
Service Levels and calculated in accordance with the procedure set forth in each
Service Agreement. WaMu may from time to time, but no more frequently than ***
in any Contract Year, reallocate the *** percentages assigned to the Service
Levels by giving Supplier at least *** notice of such reallocation. The schedule
of Service Levels for such Service Agreement will be updated to reflect the
revised allocation of *** specified by WaMu.     (C)   The *** will not limit
WaMu’s right to recover, in accordance with this Agreement, *** as a result of
such failure; provided, however, that any *** in respect of any such failure
will be reduced by any Performance Credits already credited by Supplier to WaMu
in respect of such failure***     (D)   WaMu may, ***     (E)   Nothing in this
Section will be deemed to limit or obviate WaMu’s right to terminate this
Agreement or any Service Agreement pursuant to Section 20.4 (Termination by WaMu
for Cause).

5.7   ***. *** are *** or in the manner agreed. *** apply to:

  (A)   ***     (B)   ***

*** for *** are specified in the applicable Service Agreement. Amounts for other
*** required during the Term will be agreed on a case by case basis. A ***
payable in respect of a particular *** will be credited by Supplier to WaMu on
the invoice that contains charges for the month during which the right to such
*** arose or as soon thereafter as is practicable. Deliverable Credits will not
limit WaMu’s right to recover, in accordance with this Agreement, other damages
incurred by WaMu as a result of failure to provide Deliverables that are subject
to a Deliverable Credit by the time or in the manner agreed; provided, however,
that any award of damages in respect of any such failure will be reduced by any
Deliverable Credits already credited by Supplier to WaMu in respect of such
failure.

5.8   ***. The raw data and detailed supporting information and reports relating
to Service Levels and performance (“Performance Information”) will be WaMu Data
for the

Page 11 of 50



--------------------------------------------------------------------------------



 



    purposes of this Agreement. Supplier may only use Performance Information in
the course of providing the Services and for its internal business purposes and
will provide material containing that Performance Information to WaMu promptly
on request.

5.9   Satisfaction Surveys. Supplier and WaMu will conduct satisfaction surveys
with respect to the Services under each Service Agreement as set forth in the
applicable Service Agreement.

ARTICLE 6. SERVICE LOCATIONS.

6.1   Supplier Service Locations. The Services will be provided to WaMu from the
Supplier Service Locations specified in each Service Agreement and any other
location for which Supplier has received WaMu’s approval, to be given in WaMu’s
sole discretion. Any incremental expenses incurred by the WaMu Group relating to
the relocation of any Services to, or the use to perform any Services of, any
location other than the locations initially set forth in the applicable Service
Agreement will be allocated as follows:

  (A)   Supplier will either *** for, any such *** in respect of the *** (1)
that is a *** except as set forth in subsection (B)(2) of this section, (2) that
is a *** if such *** is at the *** or (3) if such *** is at the request of ***
as a result of *** to *** its obligations in respect of such *** in accordance
with the applicable Service Agreement.

  (B)   Except as contemplated by subsection (A) of this Section, WaMu will
either pay, or reimburse Supplier for, any such expenses in respect of a
relocation or use of any location (1) that is a WaMu Service Location if such
movement or use is at the request of WaMu or (2) that is a Supplier Service
Location if such movement or use is at the request of WaMu.

6.2   Physical Safety and Security Procedures.

  (A)   Supplier will maintain and enforce at the Supplier Service Locations
physical safety and security procedures that are ***.     (B)   Supplier will
comply with the physical safety and security policies that are applicable to the
WaMu locations, including those set forth in the applicable Service Agreement,
when at the WaMu locations.

6.3   Information Security.

  (A)   Supplier acknowledges that WaMu has established, and during the Term may
amend, minimum appropriate levels of security for information residing on WaMu
systems or for WaMu Data and other Confidential Information of WaMu residing on
the Supplier Systems.     (B)   WaMu’s information security policies as of the
Agreement Date are set forth in Schedule 4 (WaMu Information Security
Requirements). WaMu will have the right to amend these security policies ***
notice to Supplier or such shorter notice period as required in order to comply
with Law; provided however that, if Supplier reasonably documents material (as
reasonably determined by Supplier), additional costs that compliance with the
new security policies would impose, the

Page 12 of 50



--------------------------------------------------------------------------------



 



      Parties will use the Change Control Procedures to document the requested
changes.

  (C)   Supplier will, and will cause each member of the Project Staff to,
comply with WaMu’s information security policies at all locations, whether WaMu
premises or Supplier premises, to which they have access in connection with the
performance of Services hereunder.

  (D)   In the event Supplier or Supplier Agents discovers or is notified of a
breach or potential breach of security relating to WaMu Data, Supplier will
immediately
(1) ***
(2) ***

ARTICLE 7. PROJECT STAFF.

7.1   Key Personnel. With respect to the Key Personnel, the Parties agree as
follows:

  (A)   Key Personnel for the Services performed under each Service Agreement
will be as identified in such Service Agreement.     (B)   All Key Personnel
will be dedicated to the WaMu account on a full-time basis.     (C)   Before
assigning an individual to a Key Personnel position, whether as an initial
assignment or as a replacement, Supplier will (1) notify WaMu of the proposed
assignment, (2) unless otherwise agreed by WaMu, introduce the individual to
appropriate representatives of WaMu, (3) provide WaMu with any information
regarding the individual that may be requested by WaMu, including information
from background checks conducted in accordance with Section 7.2 (Project Staff),
and (4) obtain WaMu’s approval for such assignment. Supplier will only assign an
individual to a Key Personnel position who is approved by WaMu.     (D)  
Supplier will *** (1) the *** for *** from the Effective Date or (2) the other
Key Personnel for *** from the relevant Service Agreement Effective Date, unless
WaMu consents to such reassignment or replacement or such Key Personnel
(a) voluntarily resigns from Supplier, (b) is dismissed by Supplier for
misconduct (e.g., fraud, drug abuse, theft), (c) fails to perform his or her
duties and responsibilities pursuant to this Agreement, (d) dies or is unable to
work due to his or her disability, or (e) is given a promotion. For purposes of
the preceding sentence, “promotion” means a bona fide promotion into a position
of substantially increased responsibility and shall not be a means to remove a
Key Personnel from providing the Services without the prior approval of WaMu, if
applicable, in accordance with the other provisions of this Agreement.     (E)  
If WaMu decides that any Key Personnel should ***, then WaMu, ***, may require
*** of such Key Personnel from the Project Staff. Supplier will, *** Key
Personnel.

Page 13 of 50



--------------------------------------------------------------------------------



 



  (F)   Supplier will maintain backup procedures and conduct the replacement
procedures for the Key Personnel in such a manner so as to assure an orderly
succession for Key Personnel who are replaced.

7.2   Project Staff.

  (A)   Supplier will appoint individuals to the Project Staff in respect of
each Service Agreement with suitable training and skills to perform the Services
under and in accordance with such Service Agreement.     (B)   Prior to
assignment to the Project Staff: Supplier will:

  (1)   subject each member of the Project Staff to such background checks as
WaMu may require from time to time. Supplier will not assign any person to the
Project Staff who has been convicted of either (a) any felony or (b) any
misdemeanor involving a crime of moral turpitude (or the local equivalent of
similarly serious crimes); and     (2)   cause each member of the Project Staff
to sign a written agreement, in a form reasonably satisfactory to WaMu, in which
such person agrees to (a) comply with (i) the safety and security procedures
that are applicable to WaMu premises when at the WaMu premises, including those
set forth in Working with WaMu included in Schedule 8 (WaMu Policies and
Procedures), (ii) WaMu information security policies, and (iii) the
confidentiality provisions of this Agreement, and (b) assign intellectual
property rights that Supplier is required to assign to WaMu under this
Agreement.

  (C)   At the *** after the Effective Date, Supplier will provide WaMu with ***
to the Project Staff.     (D)   Supplier will notify WaMu as soon as possible
after dismissing or reassigning any member of the Project Staff whose normal
work location is at a WaMu location.     (E)   If WaMu is *** provided by any
***, Supplier will *** such individual with an individual with *** from WaMu
that such individual be ***.

7.3   Subcontractors.

  (A)   Prior to subcontracting any of the Services to a third party (including
to any of Supplier’s Affiliates), Supplier will notify WaMu of the proposed
subcontractor and the terms of the proposed subcontract (but not including the
financial terms between Supplier and such subcontractor) and will obtain WaMu’s
approval of such subcontractor and terms. Prior to amending, modifying or
otherwise supplementing any subcontract relating to the Services, Supplier will
notify WaMu of the terms of the proposed amendment, modification or supplement
(but not including the financial terms between Supplier and such subcontractor)
and will obtain WaMu’s approval thereof. Notwithstanding the foregoing, Supplier

Page 14 of 50



--------------------------------------------------------------------------------



 



      will not subcontract any of its governance responsibilities set forth in
Schedule 6 (Governance).

  (B)   No subcontracting will release Supplier from its responsibility for its
obligations under this Agreement or any Service Agreement. Supplier will be
responsible for the work and activities of each of the Supplier Agents and
members of the Project Staff employed by Supplier Agents, including compliance
with the terms of this Agreement and all Service Agreements. Supplier will be
responsible for all payments to its subcontractors.     (C)   Supplier will
promptly pay for all services, materials, equipment and labor used by Supplier
in providing the Services and Supplier will promptly cause any Supplier Agent to
promptly remove any lien on WaMu’s premises by such Supplier Agent.     (D)  
WaMu may require Supplier to remove or replace any Supplier Agents whose
performance is reasonably deemed unacceptable to WaMu.

7.4   Conduct of Project Staff.

  (A)   While at the WaMu locations, Supplier and Supplier Agents will
(1) comply with the requests, standard rules and regulations of the WaMu Group
regarding safety and health, personal and professional conduct (including
adhering to general safety practices or procedures) generally applicable to such
WaMu locations, including those set forth in Schedule 8 (WaMu Policies and
Procedures) and (2) otherwise conduct themselves in a professional and
businesslike manner.     (B)   Supplier will cause Supplier Agents and members
of the Project Staff to maintain and enforce the confidentiality provisions of
this Agreement.     (C)   If WaMu notifies Supplier that a particular member of
the Project Staff is not conducting himself or herself in accordance with this
Section, Supplier will promptly (1) investigate the matter and take appropriate
action which may include (a) removing the applicable person from the Project
Staff and providing WaMu with prompt notice of such removal and (b) replacing
the applicable person with a similarly qualified individual or (2) take other
appropriate disciplinary action to prevent a recurrence. If WaMu is dissatisfied
with Supplier’s investigation or action or continues to be dissatisfied with the
conduct of a particular member of the Project Staff, Supplier will promptly
remove the individual from the Project Staff at WaMu’s request.

7.5   ***. Supplier will not *** any *** to the account of any *** without ***
(A) while such *** is *** to the *** and (B) for *** following the date that
such *** is *** from, or *** to *** in connection with, the ***.

ARTICLE 8. CONTINUED PROVISION OF SERVICES.

8.1   Disaster Recovery Plan.

Page 15 of 50



--------------------------------------------------------------------------------



 



  (A)   Supplier will implement and maintain adequate disaster recovery plans
and business continuity plans in respect of Supplier Service Locations and
Supplier’s business. Supplier will (1) periodically update and test the
operability of any applicable recovery plan (at least once during ***),
(2) certify to WaMu upon completion of each such test (or such other time as
reasonably requested by WaMu) that each such plan is fully operational and
(3) implement each such plan upon the occurrence of a disaster.     (B)   In
addition to its obligations set forth in subsection (A) of this Section,
Supplier will perform any specific obligations in respect of disaster recovery
and business continuity set forth in the applicable Service Agreement.     (C)  
Supplier will reinstate the Services within the time periods set forth in the
applicable Service Agreement (or if not set forth in the applicable Service
Agreement, the recovery time periods set forth in Supplier’s recovery plan)
after the occurrence of a disaster. In the event the Services are not reinstated
within the time periods set forth in the applicable Service Agreement (or if not
set forth in the applicable Service Agreement, the recovery time periods set
forth in Supplier’s recovery plan), WaMu may terminate this Agreement or the
affected Service Agreement as of a date specified by WaMu in a termination
notice to Supplier, in which case Section 20.4 (Termination by WaMu for Cause)
(including the Default Cure Period) will not apply.     (D)   In the event of a
disaster (as such term is defined in the applicable recovery plan), Supplier
will not increase its Fees under this Agreement or charge WaMu usage fees in
addition to such fees.

8.2   Force Majeure. If and to the extent that a Party’s performance of any of
its obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, or any other
similar cause beyond the reasonable control of such Party (each, a “Force
Majeure Event”), and such non-performance, hindrance or delay could not have
been prevented by reasonable precautions, then the non-performing, hindered or
delayed Party will be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such Party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means. The Party whose performance is prevented, hindered or delayed by
a Force Majeure Event will immediately notify the other Party of the occurrence
of the Force Majeure Event and describe in reasonable detail the nature of the
Force Majeure Event. The occurrence of a Force Majeure Event does not excuse,
limit or otherwise affect Supplier’s obligation to provide either normal
recovery procedures or any other disaster recovery services described in
Section 8.1 (Disaster Recovery Plan).   8.3   *** If any of the Services are ***
within the applicable time period pursuant to Section 8.1 (Disaster Recovery
Plan), then WaMu *** and ***, to the extent that ***; provided

Page 16 of 50



--------------------------------------------------------------------------------



 



    that the amount of the *** preceding the Force Majeure Event or disaster,
and the *** following the Force Majeure Event or disaster. If the Force Majeure
Event or disaster continues to prevent, hinder or delay performance of the
Services for ***, WaMu *** or the relevant Service Agreements as of a date
specified by WaMu in a *** to Supplier, in which *** will not apply.

8.4   No Payment for Unperformed Services. Except as provided in Section 8.3
(Alternative Source), nothing in this Article will limit WaMu’s obligation to
pay any Fees; provided, however, that if Supplier fails to provide the Services
in accordance with this Agreement due to the occurrence of a Force Majeure Event
***   8.5   Allocation of Resources. Whenever a Force Majeure Event or a
disaster causes Supplier to allocate limited resources between or among
Supplier’s customers, ***. In no event will Supplier ***.   8.6   Step-In
Rights.

  (A)   The Parties may specify in any Service Agreement an event or events upon
the occurrence of which WaMu may exercise step-in rights as set forth in such
Service Agreement (“Step-In Events”).     (B)   Upon the occurrence of any
Step-In Event in respect of a Service Agreement in which the Parties have
specified Step-In Events,, WaMu may, at its option, take control of the Services
being performed under such Service Agreement as set forth in such Service
Agreement and, in doing so, may take such other action as is reasonably
necessary to ensure continuity of such Services as set forth in such Service
Agreement.     (C)   Supplier will fully cooperate with WaMu (and the WaMu
personnel, WaMu Agents or WaMu’s other service providers) as reasonably
necessary to ensure continuity of the Services being performed at any Supplier
Service Location at which WaMu exercises its step-in rights set forth in the
applicable Service Agreement, including giving WaMu (and WaMu personnel, WaMu
Agents and WaMu’s other service providers) reasonable access to all relevant
Project Staff and resources, Machines and Software located at such Supplier
Service Location.

ARTICLE 9. WAMU RESPONSIBILITIES.

9.1   WaMu Operational Responsibilities. WaMu will perform such operational
responsibilities in respect of the Services as set forth in each Service
Agreement.   9.2   WaMu Resources. WaMu will make available to Supplier the
resources, facilities, equipment, furnishings, fixtures and support in respect
of each Service Agreement as set forth in such Service Agreement (“WaMu
Resources”) in accordance with the following provisions:

Page 17 of 50



--------------------------------------------------------------------------------



 



  (A)   the terms specified in each Service Agreement or any other terms agreed
between WaMu and Supplier in writing from time to time will apply to the WaMu
Resources;     (B)   Supplier will comply with any procedures specified in each
Service Agreement in relation to the WaMu Resources;     (C)   except as
expressly provided in this Agreement, Supplier will use the WaMu Resources for
the sole and exclusive purpose of providing the Services to WaMu;     (D)   use
by Supplier of facilities that are included in the WaMu Resources does not
constitute a leasehold interest in favor of Supplier or any of Supplier’s
customers;     (E)   Supplier will use the facilities that are included in the
WaMu Resources in a reasonably efficient manner. To the extent that Supplier
operates such a facility in a manner that unnecessarily increases facility costs
incurred by WaMu, WaMu reserves the right to set-off the excess utility costs of
such practices;     (F)   Supplier will (and will ensure that Supplier Agents)
keep facilities that are included in the WaMu Resources in good order, not
commit or permit waste or damage to such facilities, not use such facilities for
any unlawful purpose or act and comply with all of WaMu’s standard policies and
procedures as in effect from time to time, including procedures for the physical
security of such facilities;     (G)   Supplier will permit WaMu and WaMu agents
to enter into those portions of facilities that are included in the WaMu
Resources that are occupied by Project Staff at any time to perform
facility-related services;     (H)   Supplier will not make any improvements or
changes involving structural, mechanical or electrical alterations to facilities
that are included in the WaMu Resources without WaMu’s approval (at its sole
discretion); and     (I)   when any facility that is included in the WaMu
Resources is no longer required for performance of the Services for WaMu,
Supplier will return such facility to WaMu in substantially the same condition
as when Supplier began using such locations, ordinary wear and tear excepted.

9.3   Management of Issues.

  (A)   Notwithstanding anything contained in this Article, Supplier will
proactively manage issues in a manner that ensures all tasks required to be
performed pursuant to this Agreement and each Service Agreement are performed in
a timely manner. Each member of the Project Staff is expected to immediately
escalate an issue if the performance of any such Project Staff member’s
obligation is directly impacted by the failure of WaMu to perform a preceding
required task. Supplier will not have met its obligation with respect to the
hindered task unless and until the WaMu Relationship Manager (or other relevant
WaMu team member

Page 18 of 50



--------------------------------------------------------------------------------



 



      identified in Schedule 6 (Governance)) has been notified of such failure
to perform.

  (B)   WaMu’s failure to perform any of its stated operational responsibilities
or provide any WaMu Resources will not constitute a breach of this Agreement or
give rise to any right to terminate this Agreement or any Service Agreement. If
WaMu fails to perform any of its tasks outlined in a Service Agreement, or
provide any WaMu Resources, Supplier will be excused from the performance of its
obligations under this Agreement adversely affected by such failure to the
extent and only for so long as WaMu’s failure is the direct cause of Supplier’s
non-performance, but only if:

  (1)   Supplier promptly notifies the WaMu Relationship Manager of WaMu’s
failure and if, after notifying the WaMu Relationship Manager, WaMu fails to
promptly rectify the failure; and     (2)   there is no reasonable workaround
for WaMu’s failure that would permit Supplier to perform such obligations.

ARTICLE 10. FEES AND PAYMENT.

10.1   Fees. In consideration of Supplier providing the Services under this
Agreement and any Service Agreement, WaMu will pay to Supplier the Fees for such
Services as set forth in such Service Agreement. Except as expressly set forth
in the applicable Service Agreement, there will be no charge or Fees payable by
WaMu in respect of Supplier’s performance of its obligations pursuant to any
Service Agreement.

10.2   Invoices.

  (A)   Supplier will invoice the Fees under this Agreement as set forth in the
applicable Service Agreement. All invoices will be denominated in United States
dollars.     (B)   Supplier will provide invoices with varying degrees of detail
as requested by WaMu.     (C)   Supplier may only include a charge on an invoice
issued within *** after the date on which Supplier was entitled to invoice WaMu
for that charge. WaMu will not be liable to pay any charge omitted from an
invoice and not billed within *** after Supplier was entitled to invoice WaMu
for that charge, and Supplier may not otherwise increase any invoice after it is
submitted for any additional charge which was omitted from its invoice and not
billed within *** after Supplier was entitled to invoice WaMu for that charge.

10.3   Time of Payment. Any undisputed sum due Supplier pursuant to a Service
Agreement for which payment is not otherwise specified in such Service Agreement
will be due and payable *** after receipt by WaMu of an invoice from Supplier.  
10.4   Adjustments to Fees. ***.

Page 19 of 50



--------------------------------------------------------------------------------



 



10.5   Expenses. Except as expressly set forth in the applicable Service
Agreement, all costs and expenses relating to the Services are included in the
Fees and will not be charged to or reimbursed by WaMu. To the extent that any
Service Agreement specifically identifies pass-through expenses to be paid by
WaMu, ***.   10.6   Disputed Fees.

  (A)   WaMu may withhold payment of any portion of an invoice which it disputes
in good faith.     (B)   No later than *** after the date on which such withheld
Fees or expenses are due, WaMu will provide Supplier with a statement specifying
the portion of Fees or expenses being withheld and a reasonably detailed
explanation of the reasons for withholding such Fees or expenses.     (C)  
Whenever WaMu withholds payment of a disputed portion of any invoice, the
Parties will negotiate expeditiously and in good faith to resolve any such
disputes in accordance with Article 13 (Relationship Management). WaMu will pay
all outstanding amounts as agreed in the dispute resolution process within ***
following the conclusion of such process.     (D)   Payment disputes will not
affect Supplier’s requirement to provide the Services in accordance with the
Service Levels or any other Supplier obligation under this Agreement and the
applicable Service Agreement.     (E)   Neither the failure to dispute any Fee
or amounts prior to payment nor the failure to withhold any amount will
constitute, operate or be construed as a waiver of any right WaMu may otherwise
have to dispute any Fee or amount or recover any amount previously paid.

10.7   Unused Credits. Any unused credits against future payments (including
Performance Credits and Deliverable Credits) owed to either Party by the other
pursuant to this Agreement will be paid to the applicable Party within *** after
the earlier of the expiration or termination of this Agreement or the applicable
Service Agreement.

ARTICLE 11. TAXES.

  (A)   WaMu will be liable for any sales or use tax or service tax imposed by
any United States-based Governmental Authority arising from the performance or
furnishing by Supplier of services or Supplier’s charges to WaMu under this
Agreement. Such taxes will be invoiced by Supplier to WaMu for all Unites
States-based taxing jurisdictions where Supplier is permitted or required by Law
to collect such taxes unless WaMu provides a valid resale certificate or other
documentation required under applicable Law to evidence tax exemption. Supplier
invoices will separately state any charges that are subject to taxation and
separately identify the tax jurisdiction and the amount of taxes invoiced
therein. Supplier will assume any and all responsibility (including the payment
of interest and penalty

Page 20 of 50



--------------------------------------------------------------------------------



 



      assessments levied by an applicable Governmental Authority) for failure to
invoice, collect, or remit a tax.

  (B)   Supplier will be responsible for any sales or use tax, service tax,
value added tax, transfer tax, excise tax, tariff, duty or any other similar tax
(1) imposed by any Governmental Authority other than those for which WaMu is
responsible pursuant to subsection (A) of this Article, or (2) imposed with
respect to any equipment, materials, goods or services acquired, used or
consumed by Supplier in providing the Services to the WaMu Group.     (C)  
Supplier will deliver to WaMu a completed and signed IRS Form W-9 within 15 days
after the Agreement Date and from time to time thereafter as requested by WaMu.
    (D)   Any taxes assessed, as determined by WaMu, on the provision of the
Services for a particular site resulting from Supplier’s relocating or rerouting
the delivery of Services for Supplier’s convenience to, from or through a
location other than the Supplier Service Location expected to be used to provide
the Services as of the Effective Date will be paid by WaMu and WaMu will receive
a credit with respect to the Fees invoiced under this Agreement equal to such
payments made pursuant to this subsection.     (E)   WaMu and Supplier will each
be responsible for any franchise, privilege, income, gross receipts, or business
activity taxes based upon its own gross or net income, net worth or business
activities. Neither party will be responsible for any real or personal property
taxes assessed on tangible or intangible property owned or leased by the other
party. Without limiting the foregoing, if WaMu is required by Law to withhold
from Fees payable to Supplier any taxes for which Supplier is responsible
hereunder, WaMu may withhold such amounts and will not be required to provide a
“gross up” or other similar additional payment to Supplier.     (F)   WaMu and
Supplier will cooperate to segregate the Fees into the following separate
payment streams: (1) those for taxable Services; (2) those for nontaxable
Services; (3) those for which a sales, use or other similar tax has already been
paid; and (4) those for which Supplier functions merely as a paying agent for
WaMu in receiving goods, supplies or services (including leasing and licensing
arrangements) that otherwise are nontaxable or have previously been subject to
tax. In addition, each of WaMu and Supplier will reasonably cooperate with the
other to more accurately determine a Party’s tax liability and to minimize such
liability, to the extent legally permissible. Each of WaMu and Supplier will
provide and make available to the other any resale certificates, information
regarding out-of-state sales or use of equipment, materials or services, and any
other exemption certificates or information requested by a Party.

ARTICLE 12. AUDITS.

12.1   Service Audits. Upon notice from WaMu, Supplier and Supplier Agents will
provide WaMu, WaMu Agents and any regulators of WaMu (“WaMu Auditors”) with
access to

Page 21 of 50



--------------------------------------------------------------------------------



 



    and any assistance that they may require with respect to the Supplier
Service Locations and the Supplier Systems for the purpose of performing audits
or inspections of the Services and the business of WaMu relating to the
Services, including ***. If any audit by an WaMu Auditor results in Supplier
being notified that Supplier or Supplier Agents are not in compliance with any
Law, audit requirement or other requirement set forth in this Agreement,
Supplier will, and will cause Supplier Agents to, promptly take actions to
comply with such Law, audit requirement or other requirement.

12.2   Fees Audits. Upon notice from WaMu, Supplier will provide WaMu and WaMu
Agents with access to such financial records and supporting documentation as may
be requested by WaMu. WaMu and WaMu Agents may audit the Fees charged to WaMu to
determine if such Fees are accurate and in accordance with this Agreement and
the applicable Service Agreement.

  (A)   ***     (B)   ***

12.3   Office of Thrift Supervision Audit Requirements. By entering into this
Agreement, Supplier agrees that the Office of Thrift Supervision (“OTS”) will
have the authority and responsibility provided by Section 5(d)(7)(D) of the Home
Owners Loan Act, as amended, 12 U.S.C. §1464(d)(7)(D), relating to services
performed by the contract or otherwise. Supplier will, at no charge, provide the
OTS district director any district designated by WaMu with one copy, and WaMu
with two copies, of the current Service Auditor’s Report (SAS 70), if and when
such a review has been performed.   12.4   Supplier Audits.

  (A)   Supplier will, as soon as practicable prior to each internal Supplier
audit relating to the Services, advise WaMu of the scope of each such audit and
will consider suggestions from WaMu as to the scope and any other matters raised
by WaMu relating to the proposed audit.     (B)   Supplier will (1) make
available to WaMu the sections of any independent audit or other report of
Supplier’s or any Supplier Agent’s operations relating to the Services, except
to the extent that any such report deals with Supplier’s costing structures (in
which event information about Supplier’s cost structure will be redacted) and
(2) promptly take corrective action to rectify (a) any error identified in any
such report that could reasonably be expected to have an adverse impact on the
Services and (b) any control deficiencies identified in the report.     (C)   At
WaMu’s request, Supplier will, at WaMu’s cost, instruct Supplier external
auditors:

  (1)   to provide by December 31st of each Contract Year a report which is
consistent with US GAAP and Statements of Auditing Standards on the control
procedures used by Supplier in the performance of the Services, including
specifically an assessment of whether (a) the control procedures

Page 22 of 50



--------------------------------------------------------------------------------



 



      were suitably designed to provide reasonable assurance that the stated
internal control objectives of the system would be achieved if the procedures
operated as designed and (b) the control procedures operated effectively and
continuously at all times during the reporting period; and

  (2)   provide a copy of the auditor’s reports to WaMu.

Without limiting Supplier’s obligations under this clause, if WaMu believes the
cost of compliance is unreasonable, WaMu may notify Supplier and the Parties
will discuss what is reasonable in the circumstances. Supplier will ensure that
any audit firm engaged by Supplier is completely independent. Specifically, the
auditor will not provide to Supplier or any Affiliate of Supplier any consulting
services, including information technology, strategy, process improvement, tax,
or human resources related consulting services.

12.5   *** on *** Management. Supplier will cause its *** to provide to WAMU on
a *** basis a *** on the *** of Supplier's *** systems relating to the services.
This declaration will confirm, on the basis of due and proper inquiry, that:
This declaration will confirm, on the basis of due and proper inquiry, that:

  (A)   *** have been identified that could *** of Supplier’s obligations under
this Agreement;     (B)   *** have been established to *** such *** and such ***
are operating effectively and are *** having regard to the *** they are designed
to ***; and     (C)   *** that have been identified during the period have been
*** and action has been taken to resolve them.

12.6   Record Retention.

  (A)   Supplier will retain records and supporting documentation sufficient to
document the Services and the Fees paid or payable by WaMu under this Agreement
in accordance with WaMu’s then-current record retention procedures, as in effect
from time to time.     (B)   If requested by a Governmental Authority, or by
WaMu in compliance with a request to the WaMu Group from a Governmental
Authority, Supplier will provide copies of any or all records related to the
provision of the Services hereunder (1) to be delivered to a located as
specified by the Governmental Authority or WaMu, as the case may be, (2) at
Supplier’s expenses, and (3) within 10 business days after such request or such
lesser period as may be specified in any request from such Governmental
Authority.

12.7   Facilities. Supplier will provide to WaMu Auditors, on Supplier’s
premises (or, if the audit is being performed of a Supplier Agent, the Supplier
Agent’s premises if necessary), space, office furnishings (including lockable
cabinets), telephone and facsimile services, utilities and office-related
equipment and duplicating services as such WaMu Auditors may reasonably require
to perform the audits described in this Article.

Page 23 of 50



--------------------------------------------------------------------------------



 



ARTICLE 13. RELATIONSHIP MANAGEMENT.

13.1   Governance Guidelines and Principles. Governance of the Parties’
relationship pursuant to this Agreement will follow the guidelines and
principles set out in Schedule 6 (Governance), as such guidelines and principles
are amended or supplemented by the Parties from time to time during the Term.  
13.2   Responsibilities. Each of WaMu and Supplier will make management
decisions in a timely manner and perform its responsibilities set forth in this
Agreement.   13.3   WaMu Appointments. WaMu will appoint a WaMu Relationship
Manager to manage the operation of this Agreement, in accordance with its terms,
for WaMu. Wherever WaMu’s approval is required under this Agreement, WaMu will
only give that approval through the WaMu Relationship Manager or a duly
authorized delegate of the WaMu Relationship Manager, except as contemplated by
this Article or Schedule 6 (Governance). Supplier agrees that it will not rely
on the apparent or ostensible authority of any other WaMu personnel in relation
to this Agreement, except as contemplated by this Article or Schedule 6.   13.4
  Supplier Appointments. Supplier will appoint:

  (A)   a Supplier Relationship Manager to manage the operation of this
Agreement, in accordance with its terms, for Supplier. Wherever Supplier’s
approval is required under this Agreement, Supplier will only give that approval
through Supplier Relationship Manager or a duly authorized delegate of Supplier
Relationship Manager, except as contemplated by this Article or Schedule 6
(Governance). WaMu agrees that it will not rely on the apparent or ostensible
authority of any other Personnel of Supplier in relation to this Agreement,
except as contemplated by this Article or Schedule 6. Supplier will ensure that
Supplier Relationship Manager is the single point of contact for WaMu for the
purposes of this Agreement, has the authority and will be given the
responsibility to perform for Supplier each of the tasks referred to in
Section 13.5 (Role of Relationship Managers) and is a full-time employee of
Supplier; and     (B)   an Operational Executive for this Agreement or, if
requested by WaMu, for each Service Agreement to manage day-to-day operations.

13.5   Role of Relationship Managers. The Relationship Managers (A) will meet at
times as set forth in Schedule 6 (Governance) or as otherwise agreed by the
Parties, (B) will review and discuss reports submitted by Supplier, proposed
changes to the Services or any part of this Agreement, any audit or benchmarking
exercises, the status of individual existing or planned projects and financial
performance; (C) as contemplated by Schedule 6, will prepare a monthly executive
summary report for WaMu and Supplier reviewing Supplier’s performance of the
Services, (D) may raise any issues of concern or interest relating to this
Agreement and (E) will work in good faith to resolve any issues of concern in
accordance with the procedures as set forth in Schedule 6 and, if they are

Page 24 of 50



--------------------------------------------------------------------------------



 



    unable to resolve them, refer the matter to senior management for resolution
in accordance with Section 13.7 (Executive Level Meeting).

13.6   Escalation Procedure for Relationship Issues. The Parties will follow the
escalation procedure set out in Schedule 6 (Governance) to resolve any issues
concerning this Agreement.   13.7   Executive Level Meeting.

  (A)   WaMu will have the right to convene a meeting, at WaMu’s offices, or
telephonically or via video conference if travel arrangements may not be
reasonably made within 48 hours, with the Chief Executive Officer of Supplier
upon the occurrence of the following events (an “Executive Level Meeting”):

  (1)   any customer satisfaction surveys described in Section 5.9 (Satisfaction
Surveys) is below the minimum acceptable level set forth in the applicable
Service Agreement;     (2)   Supplier fails to meet the Mission Critical Service
Levels (as specified in or the applicable Service Agreement);     (3)   Supplier
fails to meet the Services Levels for any other Services for any three months
out of any rolling six-month period; or     (4)   Supplier refuses to provide,
or materially fails to provide, Termination Assistance Services in accordance
with Article 22 (Termination Assistance).

  (B)   Any Executive Level Meeting will take place within 48 hours of notice by
WaMu to Supplier that it is invoking this clause.

13.8   Aligning Project Staff with WaMu Objectives. A significant portion of the
*** for each of the Key Personnel, including Supplier Operations Executive and
Supplier Relationship Manager, will be based upon mutually agreed alignment
with, and achievement of, WaMu’s satisfaction with Supplier’s performance of the
Services as such satisfaction will be determined in accordance with Section 5.9
(Satisfaction Surveys).   13.9   Continuity of Services. Supplier acknowledges
that the timely and complete performance of its obligations, and WaMu
acknowledges that the timely and complete performance of its operational
obligations, pursuant to this Agreement and any Service Agreement is critical to
the business and operations of WaMu. Accordingly, in the event of a dispute
between WaMu and Supplier, subject to Section 10.6 (Disputed Fees), whether or
not such dispute arises from WaMu withholding payments to Supplier, each Party
will continue to perform its obligations under this Agreement and each Service
Agreement in good faith during the resolution of such dispute unless and until
this Agreement or the applicable Service Agreement is terminated in accordance
with its terms.

Page 25 of 50



--------------------------------------------------------------------------------



 



13.10   Management Procedures Manual. Within the later of *** after the Service
Agreement Effective Date or *** after the first date Services go into production
for each Service Agreement, Supplier will create and deliver to WaMu, in the
form and scope agreed upon by WaMu and Supplier, a management procedures manual
(the “Management Procedures Manual”) in respect of the Services to be performed
pursuant to such Service Agreement. Supplier will periodically prepare and
provide to WaMu updates to such Management Procedures Manual to reflect any
changes in the procedures described therein as soon as practicable after such
changes are made; provided that any changes to the form and scope of the
Management Procedures Manual will be agreed upon by WaMu and Supplier. Supplier
will update the Management Procedures Manual to address changes to the Services
under such Service Agreement adopted through the Change Control Procedures. The
Management Procedures Manual will contain, without limitation, a description of
how Supplier will deliver the Services, procedures for interaction and
communications between Supplier and WaMu, problem management and escalation
procedures, prioritization procedures and the WaMu policies and procedures with
which Supplier will comply.

ARTICLE 14. CONTRACT MANAGEMENT.

14.1   Scope of this Article. Changes to the Services or the way in which the
Services are performed that are required by a provision of this Agreement or are
subject to the Change Control Procedures in Schedule 6 (Governance) are not
subject to this Article. This Article applies to any other proposed change to
this Agreement or its Schedules or any Service Agreement and applies in addition
to:

  (A)   any change procedure to which the parties have agreed in the Management
Procedures Manual; or

  (B)   any other Section in this Agreement that describes how a change may be
made.

14.2   Change Proposal. In addition to any other express right specified
elsewhere in this Agreement, a party (the “Requesting Party”) may, at any time
during the Term, request changes to any part of this Agreement by giving an
“Agreement Change Proposal” to the other party (the “Receiving Party”). Each
Agreement Change Proposal will be individually sequentially numbered and provide
the following details:

  (A)   the party requesting the change;     (B)   a complete description of the
proposed change;     (C)   the reason for issuing the Agreement Change Proposal;
    (D)   any price impact of the change if any (if Supplier is preparing the
Agreement Change Proposal); and     (E)   any required date by which the
proposed change will be made.

Page 26 of 50



--------------------------------------------------------------------------------



 



14.3   Acceptance. The Receiving Party will, after receiving an Agreement Change
Proposal, promptly notify the Requesting Party that it:

  (A)   accepts the Agreement Change Proposal, in which case and subject to
Section 14.6 (Delegation of Authority), the WaMu Relationship Manager and the
Supplier Relationship Manager will sign and date the Agreement Change Proposal
and the Agreement Change Proposal will amend and form part of this Agreement;  
  (B)   wishes to negotiate the Agreement Change Proposal, in which case the
parties will negotiate the Agreement Change Proposal until the Receiving Party
either accepts or rejects the Agreement Change Proposal; or     (C)   rejects
the Agreement Change Proposal, in which case the Agreement will continue
unchanged.

14.4   Costs. Each party will bear its own costs of complying with this Article.
  14.5   Effect. Once signed by each party in the manner set forth in
Section 14.6 (Delegation of Authority), an Agreement Change Proposal will amend,
and form part of, this Agreement.   14.6   Delegation of Authority. Any
Agreement Change Proposal that amends the Articles or Sections of this Agreement
or of any Service Agreement will be executed in the same manner as this
Agreement. The WaMu Relationship Manager and the Supplier Relationship Manager
may sign any Agreement Change Proposal that amends the Schedules to this
Agreement or any other document forming part of this Agreement.   14.7  
Exclusive Procedure. Except as otherwise provided in this Agreement, this
Agreement may only be amended in accordance with the amendments procedure set
forth in this Article.

ARTICLE 15. PROPRIETARY RIGHTS.

15.1   WaMu Software.

  (A)   As between the Parties, WaMu is the exclusive owner of WaMu Software and
Supplier will have no rights or interests in the WaMu Software except as set
forth in this Agreement.     (B)   WaMu hereby grants to Supplier, during the
Term and the Termination Assistance Period and solely to provide the Services, a
non-exclusive, non-transferable, limited right to have access to and (1) Use the
WaMu Proprietary Software, (2) Use, to the extent permissible under the
applicable third party agreements, the WaMu Third Party Software and (3) Use, to
the extent permissible under the applicable third party agreements, any Related
Documentation in WaMu’s possession on or after the Effective Date. Supplier may
sublicense, to the extent permissible under the applicable third party
agreements, to Supplier Agents the right to have access to and Use the WaMu
Software solely to provide those

Page 27 of 50



--------------------------------------------------------------------------------



 



      Services that such Supplier Agents are responsible for providing. As to
each Service Agreement taken separately, the scope of the foregoing license is
limited, to the WaMu Software and Tools required to provide Services under that
Service Agreement and expires on termination of that Service Agreement or, if
applicable, the Termination Assistance Period.

15.2   Software and Tools.

  (A)   As between the Parties, Supplier is the exclusive owner of the Supplier
Software and Supplier Tools and WaMu Group Companies will have no rights or
interests in the Supplier Software or Supplier Tools except as set forth in this
Agreement.     (B)   For each Service Agreement, WaMu will have the right to
approve any Software or Tools prior to Supplier’s use of such Software or Tools
to provide the Services under such Service Agreement. Each Service Agreement
will set forth any Supplier Software and any Tools that Supplier will use to
provide the Services as of the applicable Service Agreement Effective Date. WaMu
may withhold its approval in respect of any Software or Tool if Supplier does
not have the right to grant the rights described in subsection (C) or subsection
(D) of this Section.     (C)   While each Service Agreement is in effect and, if
applicable, during the Termination Assistance Period, Supplier will provide WaMu
with access to the Supplier Software or any Supplier Tools as necessary or
appropriate to enable WaMu to perform its operations responsibilities under such
Service Agreement.

15.3   Work Product. Work Product will be owned by WaMu. WaMu will have all
right, title and interest, including worldwide ownership of copyright and
patent, in and to the Work Product and all copies made from them. Supplier
hereby irrevocably assigns, transfers and conveys, and will cause Supplier
Agents to assign, transfer and convey, to WaMu without further consideration all
of its and their right, title and interest in and to such Work Product,
including all rights of patent, copyright, trade secret or other proprietary
rights in such materials. Supplier acknowledges, and will cause Supplier Agents
to acknowledge, that WaMu and the successors and permitted assigns of WaMu will
have the right to obtain and hold in their own name any intellectual property
rights in and to such Work Product. Supplier agrees to execute, and will cause
Supplier Agents to execute, any documents or take any other actions as may
reasonably be necessary, or as WaMu may reasonably request, to perfect WaMu’s
ownership of any such Work Product. Supplier shall, however, own all rights,
title and interests, including worldwide intellectual property ownership in and
to all Pre-Existing Materials and any improvements, enhancement, derivatives,
extensions thereof and the like.

15.4   Pre-Existing Materials.

  (A)   Supplier will not incorporate any Pre-Existing Materials in any Work
Product without the prior approval of WaMu. Such approval as to any Service
Agreement will not constitute approval as to such incorporation for any other
Service Agreement.

Page 28 of 50



--------------------------------------------------------------------------------



 



  (B)   Supplier hereby grants (and will ensure that Supplier Agents, as
applicable, grant) to WaMu and each member of the WaMu Group a perpetual,
royalty-free, non-exclusive, enterprise-wide, license to Use, and to grant
sub-licenses for the Use of any Pre-Existing Materials of Supplier (or Supplier
Agents, as applicable) embedded or incorporated in any Work Product.

15.5   Interface Information. During the Term of this Agreement, Supplier will
provide WaMu with appropriate interface information to enable WaMu to develop or
replace any Software that is not commercially available. After the termination
or expiration of each Service Agreement, Supplier will provide WaMu with
appropriate interface information to enable WaMu to develop or replace any
Supplier Software if necessary for WaMu to exercise any of the rights granted to
it under such Service Agreement.   15.6   Residual Information. Without limiting
a Party’s obligations under Article 17 (Confidentiality), each Party will be
permitted to use Residual Information except to the extent that such use would
infringe or misappropriate any intellectual property rights of the other Party.

ARTICLE 16. DATA.

16.1   Ownership of WaMu Data. All WaMu Data is, or will be, and will remain the
property of WaMu. Without WaMu’s approval (in its sole discretion), WaMu Data
will not be, (A) used by Supplier or Supplier Agents other than in connection
with providing the Services, (B) disclosed, sold, assigned, leased or otherwise
provided to third parties by Supplier or Supplier Agents or (C) commercially
exploited by or on behalf of Supplier or Supplier Agents. Supplier hereby
irrevocably assigns, transfers and conveys, and will cause Supplier Agents to
assign, transfer and convey, to WaMu without further consideration all of its
and their right, title and interest in and to WaMu Data. Upon request by WaMu,
Supplier will execute and deliver, and will cause Supplier Agents to execute and
deliver, any documents that may be necessary or desirable under any Law to
preserve, or enable WaMu to enforce, its rights with respect to WaMu Data.  
16.2   Return of Data. Subject to any specific data or file retention
obligations set forth in the applicable Service Agreement, upon request by WaMu
at any time during the Term and upon expiration or termination of this
Agreement, Supplier will (A) promptly return to WaMu, in the format and on the
media requested by WaMu, all or any part of WaMu Data and (B) erase or destroy
all or any part of WaMu Data in Supplier’s possession, in each case to the
extent so requested by WaMu.

ARTICLE 17. CONFIDENTIALITY.

17.1   Use and Disclosure. All Confidential Information relating to a Party will
be held in confidence by the other Party to the same extent and with at least
the same degree of care as such Party protects its own confidential or
proprietary information of like kind and import, but in no event using less than
a reasonable degree of care. Neither Party will disclose, duplicate, publish,
release, transfer or otherwise make available Confidential Information of the
other Party in any form to, or for the use or benefit of, any person or

Page 29 of 50



--------------------------------------------------------------------------------



 



    entity without the other Party’s consent. Each Party will, however, be
permitted to disclose relevant aspects of the other Party’s Confidential
Information to its officers, agents, subcontractors and employees to the extent
that such disclosure is reasonably necessary for the performance of its duties
and obligations under this Agreement and such disclosure is not prohibited by
the Gramm-Leach-Bliley Act of 1999 (15 U.S.C. 6801 et seq.), as it may be
amended from time to time (the “GLB Act”), the regulations promulgated
thereunder or other applicable Law. Each Party will establish commercially
reasonable controls to ensure that the confidentiality of the Confidential
Information and to ensure that the Confidential Information is not disclosed
contrary to the provisions of this Agreement, the GLB Act or any other
applicable privacy Law. Without limiting the foregoing, each Party will
implement such physical and other security measures as are necessary to (A)
ensure the security and confidentiality of the Confidential Information
(B) protect against any threats or hazards to the security and integrity of the
Confidential Information and (C) protect against any unauthorized access to or
use of the Confidential Information. The Parties will, at a minimum, establish
and maintain such data security program as is necessary to meet the objectives
of the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information as set forth in the Code of Federal Regulations at 12 C.F.R. Parts
30, 208, 211, 225, 263, 308, 364, 568 and 570. To the extent that any duties and
responsibilities under this Agreement are delegated to an agent or other
subcontractor, the Party ensures that such agents and subcontractor adhere to
the same requirements. Each Party will have the right, during regular office
hours and upon reasonable notice, to audit the other Party to ensure compliance
with the terms of the GLB Act and other privacy Laws.

17.2   Required Disclosure. In the event that either Party or an agent of either
Party is requested or required by any Governmental Authority, whether by oral
question, interrogatories, requests for information or documents, subpoenas,
civil investigation or similar process, to disclose any of the Confidential
Information of the other Party, such Party will provide the other Party with
prompt notice of such requests so that the other Party may seek an appropriate
protective order or similar relief, or if appropriate, waive compliance with the
provisions of this Article. Such Party will use all commercially reasonable
efforts to obtain, or assist the other Party in obtaining, such a protective
order or relief.   17.3   GLB Act. If the GLB Act, the regulations promulgated
thereunder or other applicable Law now or hereafter in effect imposes a higher
standard of confidentiality to the Confidential Information, such standard will
prevail over the provisions of this Article.   17.4   Unauthorized Acts. Without
limiting either Party’s rights in respect of a breach of this Article, each
Party will:

  (A)   promptly notify the other Party of any unauthorized possession, use or
knowledge, or attempt thereof, of the other Party’s Confidential Information by
any person or entity that may become known to such Party;     (B)   promptly
furnish to the other Party full details of the unauthorized possession, use or
knowledge, or attempt thereof, and assist the other Party in investigating or

Page 30 of 50



--------------------------------------------------------------------------------



 



      preventing the recurrence of any unauthorized possession, use or
knowledge, or attempt thereof, of Confidential Information;

  (C)   cooperate with the other Party in any litigation and investigation
against third parties deemed necessary by the other Party to protect its
proprietary rights to the extent such litigation or investigation relates to the
Services; and     (D)   promptly use its commercially reasonable best efforts to
prevent a recurrence of any such unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Information.

Each Party will bear the cost it incurs as a result of compliance with this
Section.

17.5   Return of Confidential Information. Upon expiration or termination of
this Agreement, each Party will (A) promptly return to the other Party all of
the Confidential Information of the other Party and (B) erase or destroy all of
the Confidential Information of the other Party in its possession, except, with
respect to WaMu, such Confidential Information of Supplier contained in any
Supplier Software licensed to WaMu after such expiration or termination.

ARTICLE 18. REPRESENTATIONS.

18.1   By WaMu. WaMu represents that as of the Agreement Date:

  (A)   WaMu is a corporation duly incorporated, validly existing and in good
standing under the Laws of Washington;     (B)   WaMu has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement;     (C)   the execution, delivery and performance of this
Agreement by WaMu (1) has been duly authorized by WaMu and (2) will not conflict
with, result in a breach of or constitute a default under any other agreement to
which WaMu is a party or by which WaMu is bound;     (D)   WaMu is duly
licensed, authorized or qualified to do business and is in good standing in
every jurisdiction in which a license, authorization or qualification is
required for the ownership or leasing of its assets or the transaction of
business of the character transacted by it, except where the failure to be so
licensed, authorized or qualified would not have a material adverse effect on
WaMu’s ability to fulfill its obligations under this Agreement; and     (E)  
there is no outstanding litigation, arbitrated matter or other dispute to which
WaMu is a party which, if decided unfavorably to WaMu, would reasonably be
expected to have a material adverse effect on Supplier’s or WaMu’s ability to
fulfill their respective obligations under this Agreement.

18.2   By Supplier. Supplier represents that as of the Agreement Date:

Page 31 of 50



--------------------------------------------------------------------------------



 



  (A)   Supplier is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware;     (B)   Supplier has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement;     (C)   the execution, delivery and performance of this
Agreement by Supplier (1) has been duly authorized by Supplier and (2) will not
conflict with, result in a breach of or constitute a default under any other
agreement to which Supplier is a party or by which Supplier is bound;     (D)  
Supplier is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier’s ability to fulfill its obligations under this
Agreement;     (E)   Supplier is the owner of the Supplier Software and has the
authority to grant the licenses to be granted hereunder, free and clear of any
liens, restrictions, claims, charges, security interests or any other
encumbrances;     (F)   the Supplier Software complies with all Laws applicable
to such Software;     (G)   the Supplier Software operates in conformance with
the specifications set forth in the Related Documentation;     (H)   the
Supplier Software, the Supplier Tools and the Supplier Machines do not infringe
upon or misappropriate the proprietary rights of any third party;     (I)  
there is no claim or proceeding pending or threatened alleging that any of the
Supplier Software, the Supplier Tools or the Supplier Machines infringes or
misappropriates the proprietary rights of any third party;     (J)   there is no
outstanding litigation, arbitrated matter or other dispute to which Supplier is
a party which, if decided unfavorably to Supplier, would reasonably be expected
to have a material adverse effect on WaMu’s or Supplier’s ability to fulfill
their respective obligations under this Agreement; and     (K)   there is no
code in the Supplier Software or Supplier Tools that would have the effect of
disabling or otherwise shutting down all or any portion of the Services or any
such Software or Tools.

ARTICLE 19. WARRANTIES AND ADDITIONAL COVENANTS.

19.1   By WaMu. WaMu warrants to and covenants with Supplier that during the
Term and the Termination Assistance Period:

Page 32 of 50



--------------------------------------------------------------------------------



 



  (A)   WaMu will comply with all Laws applicable to it in connection with its
obligations under this Agreement;     (B)   WaMu will be responsible for any
fines and penalties arising from any noncompliance by WaMu or WaMu Agents with
any Law relating to WaMu’s use of the Services unless (1) such noncompliance was
caused by Supplier or (2) such noncompliance was related to a change in such Law
and Supplier failed to notify WaMu in a timely manner of such change in
accordance with subsection (C) of Section 19.2 (By Supplier);     (C)   WaMu
will ensure that no viruses or similar items are coded or introduced into the
Supplier Systems from the WaMu Systems. WaMu agrees that, in the event a virus
or similar item is found to have been introduced into the Supplier Systems from
the WaMu Systems, WaMu will assist Supplier in reducing the effects of the virus
or similar item and, if the virus or similar item causes a loss of operational
efficiency or loss of data or creates a security risk, to assist Supplier to the
same extent to mitigate and restore such losses and mitigate such risk; and    
(D)   except as otherwise provided in this Agreement, WaMu will obtain all
applicable permits and licenses, including the WaMu Governmental Approvals and
the WaMu Consents, required of WaMu in connection with its obligations under
this Agreement.

19.2   By Supplier. Supplier warrants to and covenants with WaMu that during the
Term and the Termination Assistance Period:

  (A)   Supplier will comply with all Laws applicable to it and to its
performance of the Services under this Agreement;     (B)   the Supplier
Software will comply with all Laws applicable to such Software;     (C)  
Supplier will promptly identify and notify WaMu of *** that relate to Supplier’s
performance of the Services or WaMu’s use of the Services or the Supplier
Software;     (D)   if any change in Law prevents Supplier from performing its
obligations under this Agreement, Supplier will develop and, upon *** implement
a suitable workaround until such time as Supplier can perform its obligations
under this Agreement without such workaround, provided, however, that if such
workaround results *** in the *** to *** under this Agreement, then WaMu will
have the right to terminate the applicable Services Agreement or the affected
portion of the services thereunder, in which case Section 20.4 (Termination by
WaMu for Cause) (including the Default Cure Period) will not apply, and, upon
the implementation of such workaround, the Parties will negotiate and implement
an equitable adjustment to the applicable Fees;     (E)   Supplier will be
responsible for any *** and *** arising from any noncompliance with any Law
relating to the delivery or use of the Services except as set forth in
subsection (B) of Section 19.1 (By WaMu);     (F)   Supplier will obtain,
maintain and comply with all applicable permits and licenses, including Supplier
Governmental Approvals and the Supplier Consents, required of Supplier in
connection with its obligations under this Agreement and will comply with the
WaMu Consents as applicable to Supplier’s performance of the Services;

Page 33 of 50



--------------------------------------------------------------------------------



 



  (G)   the Supplier Software will operate in conformance with the
specifications set forth in the Related Documentation;     (H)   none of the
Services, the Work Product, the Supplier Software, the Supplier Tools or the
Supplier Machines will infringe upon or misappropriate the proprietary rights of
any third party;     (I)   in addition to performing the Services in accordance
with the Service Levels, all Deliverables delivered pursuant to this Agreement
will conform in all material respects to the design specifications or other
parameters contained in the relevant documents with respect to any such Work
Product or other Deliverable and Supplier will correct any non-conformance of
the relevant Work Product or Deliverable (and redeliver such corrected Work
Product or Deliverable) as soon as possible using dedicated, appropriate
resources, which resources will not be charged to WaMu, and with no *** on the
performance of other Services;     (J)   Supplier will ensure that no viruses or
similar items are coded or introduced into the Supplier Systems or the WaMu
Systems. Supplier agrees that, in the event a virus or similar item is found to
have been introduced into the Supplier Systems or the WaMu Systems, Supplier
will assist WaMu in reducing the effects of the virus or similar item and, if
the virus or similar item causes a loss of operational efficiency or loss of
data or creates a security risk, to assist WaMu to the same extent to mitigate
and restore such losses and mitigate such risk;     (K)   without the consent of
WaMu, Supplier will not insert into (1) WaMu Software, (2) Supplier Software or
Supplier Tools which WaMu has the right to access or use or (3) the Software or
Tools used to provide the Services any code that would have the effect of
disabling or otherwise shutting down all or any portion of the Services or any
such Software or Tools. Supplier further represents and warrants that, with
respect to any disabling code that may be part of (a) the Supplier Software or
Supplier Tools which WaMu has the right to access or use or (b) the Software or
Tools used to provide the Services, Supplier will not invoke such disabling code
at any time, including upon expiration or termination of this Agreement, without
WaMu’s consent;     (L)   Supplier will perform the Services, and develop the
Deliverables, in accordance with applicable professional standards in the
business process outsourcing industry;     (M)   Supplier will ***, and in
response to relevant changes in technology, changes in the sensitivity of WaMu’s
Confidential Information, and internal and external threats to information
security. Supplier will notify WaMu by email and facsimile to the WaMu
representative and WaMu’s General Counsel, at the addresses set forth in
Section 26.2 (Notices) within 24 hours after (1) any security breach of any part
of the Services; or material unauthorized possession, use, or knowledge, or
attempt thereof, of the WaMu Data, data-processing files,

Page 34 of 50



--------------------------------------------------------------------------------



 



      transmission messages or other Confidential Information by any person or
entity that is or may become known; (2) the effect of such; and (3) the
corrective action taken in response thereto; and

  (N)   as necessary from time to time and upon request by WaMu, Supplier will
promptly take *** all necessary and appropriate actions to police compliance
with and enforce its agreement with Project Staff, Supplier Agents and other
third parties to the extent necessary to prevent or remedy breaches or potential
breaches of Supplier’s obligations under this Agreement.

19.3   DISCLAIMER. EXCEPT AS EXPRESSLY SPECIFIED IN THIS AGREEMENT OR, AS TO
EACH SERVICE AGREEMENT, IN SUCH SERVICE AGREEMENT ONLY:

  (A)   WAMU MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE
WAMU CONTENT, THE WAMU DATA, THE WAMU RESOURCES, THE WAMU SOFTWARE OR THE WAMU
SYSTEMS AND EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A SPECIFIC
PURPOSE.     (B)   SUPPLIER MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE SERVICES, THE SUPPLIER PORTAL, THE SUPPLIER SYSTEMS OR THE
SUPPLIER TOOLS AND EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
SPECIFIC PURPOSE.

ARTICLE 20. TERMINATION.

20.1   Termination for Convenience. Effective as of any time after the Effective
Date, WaMu may terminate for convenience:

  (A)   any Service Agreement by giving Supplier at least *** notice of such
termination; and

  (B)   this Agreement and all Service Agreements then in effect by giving
Supplier at least *** notice of the termination.

20.2   Termination for *** of ***. In the event of a *** of ***, WaMu may
terminate this Agreement and all Service Agreements then in effect by giving
Supplier notice of such termination within *** after the effective date of such
Change in Control, such termination to be effective no earlier than *** after
the date of the termination notice.   20.3   Termination for ***. In the event
of a *** of *** WaMu may terminate this Agreement and all Service Agreements
then in effect by giving Supplier notice of such termination within *** after
the effective date of such Change in Control, such termination to be effective
no earlier than *** after the date of the termination notice.

Page 35 of 50



--------------------------------------------------------------------------------



 



20.4   Termination by WaMu for Cause. If Supplier defaults in the performance of
any of its material obligations (or repeatedly defaults in the performance of
any of its other obligations) under this Agreement, and does not cure such
default within the Default Cure Period, then WaMu may, by giving notice to
Supplier, terminate the Service Agreements affected by such defaults, or this
Agreement and all Service Agreements then in effect, as of the termination date
specified in the notice of termination.

20.5   Termination for Adverse Financial Condition. WaMu may terminate this
Agreement and all Service Agreements then in effect, by giving notice to
Supplier, if:

  (A)   the *** score for Supplier as calculated by *** risk monitoring tool is
more than *** (***) *** the United States provider of market-based quantitative
credit risk products having its headquarters in San Francisco, California. If
*** ceases to publish *** scores, then WaMu and Supplier will agree upon another
comparable risk monitoring tool published by *** or upon a comparable measure
used by a comparable service mutually agreed upon by WaMu and Supplier.     (B)
  WaMu, or a WaMu Group Company receiving the Services, is determined by a
Governmental Authority to be troubled pursuant to the Code of Federal
Regulations at 12 C.F.R. Part 563.555.

20.6   Termination by or upon Request of a Governmental Authority. This
Agreement and all Service Agreements then in effect, or one or more Service
Agreements, may be terminated (A) by a Governmental Authority with jurisdiction
over WaMu or a WaMu Group Company, or (B) by WaMu or its successor in interest
at the direction of a Governmental Authority, by giving Supplier *** notice of
such termination.   20.7   Termination by Supplier for Cause. If WaMu fails to
make undisputed payments due to Supplier under one or more Service Agreements
and does not cure such default within the Default Cure Period, then Supplier
may, by giving notice to WaMu, terminate this Agreement and all Service
Agreements as of the termination date specified in the notice of termination.  
20.8   Termination for Insolvency Event. Subject to applicable Law, either Party
may, by giving notice to the other Party, terminate this Agreement and all
Service Agreements upon the occurrence of an Insolvency Event in respect of the
other Party.   20.9   Other Terminations. In addition to the provisions of this
Article, this Agreement, one or more Service Agreements or the applicable
component of the Services thereunder may be terminated as provided in subsection
(E) of Section 5.6 (Performance Credits), Section 8.1 (Disaster Recovery Plan),
Section 8.3 (Alternate Source) and subsection (D) of Section 19.2 (By Supplier).

ARTICLE 21. ***.

21.1   Calculation of ***. Any *** that would be payable to Supplier if a
Service Agreement is terminated pursuant to any of Section 20.1 (Termination for
Convenience), Section 20.2 (Termination for Change in Control of WaMu),
subsection (B) of Section 20.5 (Termination for Adverse Financial Condition),
Section 20.6 (Termination by or upon Request of a Governmental Authority),
Section 20.7 (Termination by Supplier for Cause), or 20.9 (to the extent WaMu
terminates pursuant to Section 19.2(D)) will be set forth in the applicable
Service Agreement. Any *** payable in accordance with this Article will be due
and payable on the End Date for such Service Agreement.

Page 36 of 50



--------------------------------------------------------------------------------



 



21.2   Termination Fee. Except for (a) ***, if any, pursuant to Section 21.1
(Calculation of ***), and (b) any other fees set forth in the applicable Service
Agreement, no termination fee or other amounts will be payable by WaMu in
connection with the termination of this Agreement or any Service Agreement.

ARTICLE 22. TERMINATION ASSISTANCE.

22.1   Termination Assistance Services.

  (A)   Supplier will, within *** after completion of the Transition with
respect to each Service Agreement (or, if there is no Transition, within ***
after the Service Agreement Effective Date), provide to WaMu for its approval a
draft plan for the disengagement and transfer of the Services under such Service
Agreement upon the expiration, termination *** of such Services (each, a
“Disengagement Plan”) *** Once approved, the document will be the Disengagement
Plan for the purposes of this Article. Supplier will ensure that the
Disengagement Plan:

  (1)   be consistent (where appropriate) with the Transition Plan for the
relevant Service Agreement;     (2)   specifies Supplier Key Personnel and other
resources that will be used to perform Termination Assistance Services;     (3)
  provides an estimate of incremental Fees for the additional resources requires
to provide the Termination Assistance Services;     (4)   specifies
substantially all things necessary to carry out the Termination Assistance
Services as efficiently as reasonably possible; and     (5)   sets out a
timetable and process for effecting Termination Assistance Services that will
enable WaMu to have completed disengagement as quickly as reasonably possible
without materially disrupting the quality of the Services and without limiting
Supplier’s obligation to meet the Service Levels during the Termination
Assistance Period.

  (B)   Supplier will keep each Disengagement Plan up to date during the Term by
updating each Disengagement Plan, from time to time, during the Term as
necessary to take into account changes to the Services under the appropriate
Service Agreement and submitting such updates to WaMu for approval. Upon
approval such updates will be incorporated into each Disengagement Plan.     (C)
  Supplier will, upon the expiration, termination *** of this Agreement or any
Service Agreement, provide, in addition to the Services, the Termination
Assistance Services in accordance with the applicable Disengagement Plan. The
Termination Assistance Services will be provided at the rates set forth in the
applicable Service Agreement or, if the applicable rates are not set forth in
such Service Agreement, at Supplier’s rates then in effect for such services
immediately prior to the expiration or termination of this Agreement or
applicable

Page 37 of 50



--------------------------------------------------------------------------------



 



      Service Agreement, or the *** of a portion of the Services, except to the
extent that resources included in the Fees being paid by WaMu to Supplier after
such expiration, termination, *** can be used to provide the Termination
Assistance Services; provided that, if this Agreement has been terminated by
Supplier under Section 20.7 (Termination by Supplier for Cause) due to
nonpayment by WaMu, the Supplier *** for such Termination Assistance Services.

  (D)   The quality and level of performance of the applicable Services during
the Termination Assistance Period will not be degraded as compared to the
quality and level of performance of such Services prior to such Termination
Assistance Period. After the expiration of the Termination Assistance Period,
Supplier will (1) answer questions from WaMu regarding the terminated ***
Services on an “as needed” basis at Supplier’s then standard billing rates and
(2) deliver to WaMu any remaining WaMu-owned reports and documentation relating
to the terminated, *** Services still in Supplier’s possession.

22.2   Exit Rights. As to each Service Agreement, upon the later of (A) the
expiration or termination of such Service Agreement and (B) the last day of any
Termination Assistance Period for such Services (as to such Service Agreement,
the “End Date”):

  (A)   The rights (if any) granted herein or in such Service Agreement to
Supplier and Supplier Agents with respect to Software or intellectual property
covered by such Service Agreement will immediately terminate and Supplier will,
and will cause Supplier Agents to, (1) deliver to WaMu, at no cost to WaMu, a
current copy of the WaMu Software in the form in use as of the End Date and
(2) destroy or erase all other copies of the WaMu Software in Supplier’s or
Supplier Agents’ possession. Supplier will, upon WaMu’s request, certify to WaMu
that all such copies have been destroyed or erased.

  (B)   If and to the extent this Agreement or the applicable Service Agreement
gives WaMu license rights therein upon expiration or termination of such Service
Agreement, Supplier will deliver to WaMu a copy of such (1) Supplier Software
and (2) Tools, in the form in use as of the End Date, to which WaMu has such
rights.

  (C)   Supplier will deliver to WaMu a copy of the Work Product, in the form in
use as of the End Date.

22.3   Continuity of Project Staff.

  (A)   Upon the delivery of a notice of intent to terminate this Agreement or
any Service Agreement, Supplier will not terminate, reassign or otherwise remove
any Key Personnel from the Project Staff until the day on which such termination
is effective or the last day of any Termination Assistance Period, whichever is
later.

  (B)   Upon a determination by WaMu that the term of any Service Agreement will
not be extended in accordance with the applicable renewal terms thereof,
Supplier will not terminate, reassign or otherwise remove any Key Personnel
under such

Page 38 of 50



--------------------------------------------------------------------------------



 



      Service Agreement from the Project Staff until the day on which such
termination is effective or the last day of any Termination Assistance Period,
whichever is later.

  (C)   Upon a termination or expiration of a Service Agreement, WaMu’s rights
and Supplier’s obligations, if any, with respect to WaMu’s solicitation and
hiring of then-current members of the Project Staff providing Services under
such Service Agreement will be as set forth in the such Service Agreement.

22.4   Termination Assistance upon ***. Where there is an *** pursuant to
Section 3.3 (***), then Section 22.2 (Exit Rights) and Section 22.3 (Continuity
of Project Staff) will apply only in relation to those resources and other items
referred to in Section 22.2 (“Affected Resources”), and those Affected Project
Staff Members, which are associated with the Services to ***. As soon as
practicable after WaMu exercises its rights to ***, Supplier will notify WaMu if
any such Affected Resources, or any such Affected Project Staff Members, are
necessary for the provision of the remaining Services and cannot be duplicated;
whereupon WaMu and Supplier will agree upon an appropriate allocation of such
Affected Resources and Affected Project Staff Members.

ARTICLE 23. INDEMNITIES.

23.1   Indemnities by WaMu. WaMu will indemnify Supplier from, and defend and
hold Supplier harmless from and against, any Losses suffered, incurred or
sustained by Supplier or to which Supplier becomes subject, resulting from,
arising out of or relating to any claim:

  (A)   that the WaMu Proprietary Software infringes upon or misappropriates the
proprietary or other rights of any third party (except as may have been caused
by a modification by Supplier or Supplier Agents);     (B)   relating to a
breach of any of the covenants in Section 19.1 (By WaMu);     (C)   relating to
any amounts, including taxes, interest and penalties, assessed against Supplier
that are the obligation of WaMu pursuant to Article 11 (Taxes); and     (D)  
relating to personal injury (including death) or property loss or damage
resulting from WaMu’s or WaMu Agents’ acts or omissions.

    WaMu will indemnify Supplier from any costs and expenses incurred in
connection with the enforcement of this Section.   23.2   Indemnities by
Supplier. Supplier will indemnify WaMu from, and defend and hold WaMu and its
Affiliates harmless from and against, any Losses suffered, incurred or sustained
by WaMu or its Affiliates or to which WaMu or its Affiliates become subject,
resulting from, arising out of or relating to any third party claim:

  (A)   that the Services, the Work Product, the Supplier Software, the Supplier
Tools, the Supplier Machines, any enhancements or modifications to the WaMu
Software performed by Supplier or Supplier Agents or any other resources or
items provided to WaMu by Supplier or Supplier Agents infringe upon or
misappropriates the proprietary or other rights if any third party (except as
may have been caused by an unauthorized modification or use by WaMu or WaMu
Agents or by WaMu Software);

Page 39 of 50



--------------------------------------------------------------------------------



 



  (B)   relating to any *** in respect of a *** including ***;     (C)   by a
third party arising from *** by Supplier or Supplier Agents from a *** to or for
the *** other than WaMu;     (D)   relating to the breach of any *** made by
Supplier under this Agreement;     (E)   ***     (F)   relating to any amounts,
including taxes, interest and penalties, assessed against WaMu that are the
obligation of Supplier pursuant to Article II (Taxes);     (G)   relating to
personal injury (including death) or property loss or damage resulting from
Supplier’s or Supplier Agents’ acts or omissions;     (H)   relating to a breach
of *** or ***;     (I)   relating to a breach by Supplier or Supplier agents of
Article 17 (Confidentiality);     (J)   relating to a breach of any of the ***
in ***;     (K)   Supplier's refusal or material failure to provide *** in
accordance with Article ***;     (L)   relating to occurrences Supplier is
required to *** pursuant to Section *** up to the *** required under Section ***
provided, however, that this indemnity obligation will not limit any other
rights or remedies available to WaMu under this Agreement; and     (M)   ***

    Supplier will indemnify WaMu from any costs and expenses incurred in
connection with the enforcement of this Section.   23.3   Indemnification
Procedures. If any third party claim is commenced against a Party entitled to
indemnification under Section 23.1 (Indemnities by WaMu) or Section 23.2
(Indemnities by Supplier) (the “Indemnified Party”), notice thereof will be
given to the Party that is obligated to provide indemnification (the
“Indemnifying Party”) as promptly as practicable. If, after such notice, the
Indemnifying Party will acknowledge that this Agreement applies with respect to
such claim, then the Indemnifying Party will be entitled, if it so elects, in a
notice promptly delivered to the Indemnified Party, but in no event less than
10 days prior to the date on which a response to such claim is due, to
immediately take control of the defense and investigation of such claim and to
employ and engage attorneys reasonably acceptable to the Indemnified Party to
handle and defend the same, at the Indemnifying Party’s sole cost and expense.
The Indemnified Party will cooperate, at the cost of the Indemnifying Party, in
all reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such claim and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate, through its attorneys or otherwise, in such investigation, trial
and defense of such claim and any appeal arising therefrom. No settlement of a
claim that involves a remedy other than the payment of money by the Indemnifying
Party will be entered into without the consent of the Indemnified Party. After
notice by the Indemnifying Party to the Indemnified Party of its election to
assume full control of the defense of any such claim, the Indemnifying Party
will not be liable to the Indemnified Party for any legal expenses incurred
thereafter by such Indemnified

Page 40 of 50



--------------------------------------------------------------------------------



 



    Party in connection with the defense of that claim. If the Indemnifying
Party does not assume full control over the defense of a claim subject to such
defense as provided in this Section, the Indemnifying Party may participate in
such defense, at its sole cost and expense, and the Indemnified Party will have
the right to defend the claim in such manner as it may deem appropriate, at the
cost and expense of the Indemnifying Party.

23.4   Injunctions. If the performance of any Service, or the use of any Work
Product, is enjoined, or in either party’s reasonable opinion is likely to
become enjoined, then, in addition to Supplier’s indemnification obligations
under Section 23.2 (Indemnities by Supplier), Supplier will, at its own expense,
either secure for WaMu the right to continue receiving or using such Service or
Work Product, or replace or modify such Service or Work Product to make it
non-infringing and substantially the same in quality, operation and performance.

ARTICLE 24. DAMAGES.

24.1   Direct Damages. Each of the Parties will be liable to the other for any
direct damages arising out of or relating to its performance or failure to
perform under this Agreement; provided, however, that the liability of a Party
to the other Party, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, will not in the aggregate exceed an amount equal
to the total amount of Fees to be paid by WaMu under this Agreement during the
***.   24.2   Consequential Damages. Neither WaMu nor Supplier will be liable
for, nor will the measure of damages include, any indirect, incidental, special
or consequential damages arising out of or relating to its performance or
failure to perform under this Agreement.   24.3   Exclusions. The limitations or
exculpations of liability set forth in Section *** and Section *** will not
apply to:

  (A)   the failure of (1) WaMu to pay Fees due under this Agreement or
(2) Supplier to issue credits (including Performance Credits or Deliverable
Credits) or otherwise make payments due under this Agreement;     (B)   ***, as
set forth in Article ***;     (C)   breaches of ***; or     (D)   liability
resulting from the *** or *** of a Party.

24.4   Interpretation of Cap. In Section 24.1 (Direct Damages), a cap based on
Fees is calculated as the sum of:

  (A)   all Fees paid by WaMu to Supplier for the performance of the Services;  
  (B)   all unpaid Fees due to Supplier for the performance of the Services; and

Page 41 of 50



--------------------------------------------------------------------------------



 



  (C)   all Fees that would have been payable by WaMu to Supplier if Supplier
had fully performed its obligations under this Agreement but which have not
become payable as a result of Supplier’s failure to fully perform its
obligations under this Agreement.

24.5   Security.

  (A)   If required by the terms of a Service Agreement, Supplier will, within
*** after the Service Agreement Effective Date, provide an unconditional and
irrevocable performance bond, bank guaranty, letter of credit, or alternative
form of security satisfactory to WaMu in its absolute discretion to
unconditionally and irrevocably secure the performance of Supplier’s obligations
under such Service Agreement. Such performance bond, bank guaranty, letter of
credit or alternative form of security will be for the amount specified in such
Service Agreement, executed by a financial institution approved by WaMu and in a
form acceptable to WaMu.     (B)   Supplier is not entitled to object or make
any claim against WaMu in relation to the way in which WaMu uses the money
accessed from the instrument of security, as long as it is in accordance with
the terms of the security instrument.

ARTICLE 25. INSURANCE.

25.1   Insurance. Except as specifically provided otherwise in any Service
Agreement, Supplier will obtain and maintain at its own expense, and require
Supplier Agents to obtain and maintain at their own expense or Supplier’s
expense, insurance of the type and in the amounts set forth below, with
reputable carriers:

  (A)   statutory workers’ compensation in accordance with all Federal, state
and local requirements, including employer’s liability, in the amount of ***;  
  (B)   commercial general liability insurance for an insured amount of not less
than *** per occurrence and *** aggregate combined single limit, such coverage
to apply to losses anywhere in the world;     (C)   automotive liability
insurance covering use of all owned, non-owned and hired automobiles for bodily
injury, property damage, with a minimum combined single limit per accident of
*** or the minimum limit required by Law, whichever limit is greater;     (D)  
professional errors and omissions liability insurance with a limit of *** per
occurrence and *** aggregate, such coverage to apply to losses anywhere in the
world; and     (E)   Supplier bond/crime insurance, including blanket coverage
for employee dishonesty and computer fraud, for loss or damage arising out of or
in connection with any fraudulent or dishonest acts committed by Supplier
Personnel, acting alone or in collusion with others, with a minimum limit per
event of ***.

Page 42 of 50



--------------------------------------------------------------------------------



 



25.2   Period of Insurance. Supplier will take out and maintain the insurance
policies referred to in Section 25.1 (Insurance) for the following periods:

  (A)   for the Term, in respect of insurance policies which are on an
“occurrence” basis (that is, policies which provide cover for any liability
which arose during the term of the policy); and     (B)   *** in respect of
insurance policies which are on a “claims made” basis (that is, policies which
provide cover for claims made during the term of the policy).

25.3   Insurance Documentation. To the extent third party insurance is obtained
or maintained pursuant to Section 25.1 (Insurance) or any Service Agreement,
Supplier will furnish to WaMu, within 10 days after the Effective Date,
certificates of insurance or other appropriate documentation (including evidence
of renewal of insurance) evidencing all coverages referenced in Section 25.1 or
such Service Agreement, and confirming that such policies cover any Supplier
Affiliates providing Services under any Services Agreement, and ***. Such
certificates or other documentation will include a provision whereby *** notice
must be received by WaMu prior to coverage cancellation or material alteration
of the coverage by either Supplier or Supplier Agents or the applicable insurer.
Such cancellation or material alteration will not relieve Supplier of its
continuing obligation to maintain insurance coverage in accordance with this
Article.   25.4   Location of Insurers; Approvals. Supplier represents that
Supplier has obtained, and warrants and covenants that Supplier will maintain at
all times during the Term and the Termination Assistance Period:

  (A)   to the extent Services are performed in a jurisdiction outside of the
United States of America, all Governmental Approvals required for obtaining and
maintaining insurance policies with insurance carriers based outside of such
jurisdiction; and     (B)   to the extent insurance has been obtained from an
insurer based in a jurisdiction outside of the United States of America, all
Governmental Approvals required for the remission outside such jurisdiction of
any insurance proceeds under such policies or any amounts in settlement of an
insured claim.

25.5   Risk of Loss. Supplier will be responsible for the risk of loss of, or
damage to, any property of WaMu at a Supplier Service Location, unless such loss
or damage was caused by the acts or omissions of WaMu or a WaMu Agent. WaMu will
be responsible for the risk of loss of, or damage to, any property of Supplier
at a WaMu Service Location, unless such loss or damage was caused by the acts or
omissions of Supplier or a Supplier Agent. The insurer of each policy will
waive, and Supplier hereby waives, any rights of recovery or subrogation against
WaMu with regard to damage or loss insured under policies held by WaMu at the
time of the damage or loss. All insurance policies required by this Agreement
must include a primary and non-contributing endorsement or equivalent.

Page 43 of 50



--------------------------------------------------------------------------------



 



ARTICLE 26. MISCELLANEOUS PROVISIONS.

26.1   Assignment.

  (A)   Neither Party will, without the consent of the other Party, assign this
Agreement or otherwise transfer its rights or obligations under this Agreement;
provided, however, that WaMu may assign or otherwise transfer its rights and
obligations under this Agreement or one or more Service Agreements to its
Affiliates, including to any successor by merger without the consent of
Supplier. The consent of a Party to any assignment of this Agreement will not
constitute such Party’s consent to further assignment. This Agreement will be
binding on the Parties and their respective successors and permitted assigns.
Any assignment in contravention of this subsection will be void.     (B)   If at
any time during the Term, WaMu sells or otherwise transfers ownership of a
business unit or a WaMu Affiliate receiving Services under this Agreement, then,
at WaMu’s request, Supplier will continue to provide the Services to such
business unit or WaMu Affiliate on the terms and conditions, including the Fees
then in effect, set forth in this Agreement for the period requested by WaMu.
Supplier will cooperate with WaMu, such WaMu Affiliate and any new Supplier to
ensure an uninterrupted transition to a new Supplier in the case of a sale or
transfer of ownership of a business unit or a WaMu Affiliate.

26.2   Notices. Except as otherwise specified in this Agreement, all notices,
requests, consents, approvals, agreements, authorizations, acknowledgements,
waivers and other communications required or permitted under this Agreement will
be in writing and will be deemed given when sent by telecopy to the telecopy
number specified below or delivered by hand to the address specified below. A
copy of any such notice will also be sent by express air mail on the date such
notice is transmitted by telecopy to the address specified below:

         
 
  In the case of WaMu:    
 
       
 
      ***
 
       
 
      ***
 
      ***
 
       
 
  With a copy for notices of breach, termination, and those required under
Section 17.4   ***
 
       
 
  In the case of Supplier:    

Page 44 of 50



--------------------------------------------------------------------------------



 



         
 
      PeopleSupport, Inc.
 
      1100 Glendon Avenue, #1250
 
      Los Angeles, CA 90024
 
      ***
 
      ***
 
       
With a copy to
  PeopleSupport, Inc.
 
      1100 Glendon Avenue, #1250
 
      Los Angeles, CA 90024
 
       
 
      ***
 
       
 
      ***

    Either Party may change its address or telecopy number for notification
purposes by giving the other Party *** of the new address or telecopy number and
the date upon which it will become effective.   26.3   Counterparts. This
Agreement, and any Service Agreement hereunder, may be executed in any number of
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one single agreement between the Parties.   26.4  
Relationship. The Parties intend to create an independent contractor
relationship and nothing contained in this Agreement will be construed to make
either WaMu or Supplier partners, joint venturers, principals, agents or
employees of the other. No officer, director, employee, agent, Affiliate or
contractor retained by Supplier to perform work on WaMu’s behalf under this
Agreement will be deemed to be an employee, agent or contractor of WaMu. Neither
Party will have any right, power or authority, express or implied, to bind the
other.   26.5   Consents, Approvals and Requests. Except as specifically set
forth in this Agreement, all consents and approvals to be given by either Party
under this Agreement will not be unreasonably withheld or delayed and each Party
will make only reasonable requests under this Agreement.   26.6   Waivers. No
delay or omission by either Party to exercise any right or power it has under
this Agreement will impair or be construed as a waiver of such right or power. A
waiver by any Party of any breach or covenant will not be construed to be a
waiver of any succeeding breach or any other covenant. All waivers must be
signed by the Party waiving its rights.

Page 45 of 50



--------------------------------------------------------------------------------



 



26.7   Remedies Cumulative. No right or remedy herein conferred upon or reserved
to either Party is intended to be exclusive of any other right or remedy, and
each and every right and remedy will be cumulative and in addition to any other
right or remedy under this Agreement, or under applicable Law, whether now or
hereafter existing.   26.8   Amendments. No amendment to, or change, waiver or
discharge of, any provision of this Agreement will be valid unless executed in
accordance with Article 14 (Contract Management).   26.9   Survival. The terms
of the subsection (C) of Section 5.6 (Performance Credits), the sixth sentence
of Section 5.7 (Deliverable Credits), subsection (B) of Section 7.3
(Subcontractors), subsection (B) of Section 7.4 (Conduct of Project Staff),
Section 7.5 (Non-Competition), Section 8.2 (Force Majeure) (but only as it
relates to events occurring prior to the effective date of such expiration or
termination), Section 10.2 (Invoices), Section 10.3 (Time of Payment),
Section 10.5 (Expenses), Section 10.7 (Unused Credits), Article 11 (Taxes),
Section 12.2 (Fee Audits), Section 12.3 (Office of Thrift Supervision Audit
Requirements), Section 12.6 (Record Retention), Article 15 (Proprietary Rights)
(other than any term licenses granted therein), Article 16 (Data), Article 17
(Confidentiality), Article 18 (Representations), Article 21 (***), Article 22
(Termination Assistance), Article 23 (Indemnities), Article 24 (Damages),
Section 25.2, (Period of Insurance), Section 26.2 (Notices), Section 26.6
(Waivers), Section 26.7 (Remedies Cumulative), this Section 26.9 (Survival),
Section 26.10 (Third Party Beneficiaries), Section 26.11 (Covenant of Further
Assurances), Section 26.12 (Negotiated Terms), Section 26.13 (Export),
Section 26.14 (Non-Solicitation), Section 26.16 (No Publicity) and Article 27
(Construction) will survive the expiration or termination of this Agreement.  
26.10   Third Party Beneficiaries. Each Party intends that this Agreement will
not benefit, or create any right or cause of action in or on behalf of, any
person or entity other than the Parties.   26.11   Covenant of Further
Assurances. WaMu and Supplier covenant and agree that, subsequent to the
execution and delivery of this Agreement and, without any additional
consideration, each of WaMu and Supplier will execute and deliver any further
legal instruments and perform any acts that are or may become necessary to
effectuate the purposes of this Agreement.   26.12   Negotiated Terms. The
Parties agree that the terms and conditions of this Agreement and of each
Service Agreement are and will be the result of negotiations between the Parties
and that neither this Agreement nor any Service Agreement will be construed in
favor of or against any Party by reason of the extent to which any Party or its
professional advisors participated in the preparation of this Agreement or such
Service Agreement.   26.13   Export. WaMu and Supplier will not knowingly export
or re-export any personal computer system, part, technical data or sub-elements
under this Agreement, directly or indirectly, to any destinations prohibited by
the United States Government. The term

Page 46 of 50



--------------------------------------------------------------------------------



 



    “technical data” in this context, means such data as is defined as technical
data by applicable United States export regulations.

26.14   Non-Solicitation. Except as permitted with respect to particular Service
Agreements, pursuant to subsection (C) of Section 22.3 (Continuity of Project
Staff), during the Term, the Termination Assistance Period, and *** thereafter
(and during any additional period thereafter if so specified in the applicable
Service Agreement ***. This Section will not restrict the right of either Party
to solicit or recruit generally in the media or prohibit either Party from
hiring an employee of the other who answers any advertisement or who otherwise
voluntarily applies for hire without having been initially solicited or
recruited by the hiring Party, directly or indirectly through a third party.  
26.15   Conflict of Interest. Supplier will not pay any salaries, commissions,
fees or make any payments or rebates to any employee of WaMu, or to any designee
of such employee, or favor any employee of WaMu, or any designee of such
employee, with gifts or entertainment of significant cost or value or with
services or goods sold at less than full market value. Supplier agrees that its
obligation to WaMu under this Section will also be binding upon Supplier Agents.
Supplier further agrees to insert the provisions of this Section in each
contract with a Supplier Agent.   26.16   No Publicity. Supplier will not use
WaMu’s name or mark, or use language from which the connection of such name or
mark may be inferred, without WaMu’s consent, in its sole discretion, in any
advertising, written sales promotion, press releases and/or other publicity
matters relating to this Agreement or the Services. Supplier acknowledges that
WaMu has a no publicity policy regarding its vendor relationships.
Notwithstanding the above, during the term of this Agreement only, Supplier may
list WaMu’s name on a customer list which it provides to prospective buyers of
its products or services.   26.17   Required Filings. Either Party may make
disclosures or filings required to comply with applicable laws, including
filings with regulatory agencies, such as the United States Securities and
Exchange Commission, or disclosures or filings required to comply with the rules
of a national securities exchange or automated quotations systems such as the
National Association of Securities Dealer’s Automated Quotations (NASDAQ).

ARTICLE 27. CONSTRUCTION.

27.1   Incorporation and References. In this Agreement, the Schedules hereto,
each Service Agreement and the Exhibits thereto:

  (A)   the Schedules to this Agreement are hereby incorporated into and deemed
part of this Agreement and all references to this Agreement will include the
Schedules to this Agreement;     (B)   the Exhibits to each Service Agreement
are hereby incorporated into and deemed part of such Service Agreement and all
references to a Service Agreement will include the Exhibits to such Service
Agreement;

Page 47 of 50



--------------------------------------------------------------------------------



 



  (C)   references to a Schedule, Section or Article will be to such Schedule
to, or Section or Article of, this Agreement unless otherwise provided;     (D)
  references to any Law means references to such Law in changed or supplemented
form or to a newly adopted Law replacing a previous Law;     (E)   references to
and mentions of the word “including” or the phrase “e.g.” means “including,
without limitation”;     (F)   words importing the singular number include the
plural and vice versa; and     (G)   all communications and documentation to be
provided or exchanged under this Agreement will be in the English language.

27.2   Headings. The Article and Section headings, Table of Contents and Table
of Schedules are for reference and convenience only and will not be considered
in the interpretation of this Agreement.   27.3   Severability. If any provision
of this Agreement is held by a court of competent jurisdiction to be contrary to
Law, then the remaining provisions of this Agreement, if capable of substantial
performance, will remain in full force and effect.   27.4   Arbitration.

  (A)   Any controversy, claim or dispute arising out of or relating to this
Agreement, including any Service Agreement, or the breach, termination or
validity thereof (a “Dispute”) will be resolved exclusively by final and binding
arbitration in accordance with the Dispute Resolution Procedures of the American
Arbitration Association’s International Centre for Dispute Resolution then in
effect (the “Rules”). The arbitration hearing will be held in New York, New
York. All proceedings of such arbitration will be in the English language.

  (B)   The arbitration panel will consist of a sole arbitrator appointed in
accordance with the Rules.

  (C)   All reasonable out-of-pocket expenses (including reasonable attorneys’
fees) incurred by any party in connection with any Dispute will be paid by the
non-prevailing party in accordance with the direction of the arbitrator.

  (D)   Nothing in this Agreement or in any Service Agreement will be deemed to
limit a party’s rights to seek injunctive relief or specific performance.

27.5   Injunctive Relief. Supplier acknowledges and agrees that any breach or
threatened breach by Supplier or Supplier Agents of any provision of this
Agreement or a Service Agreement concerning (A) WaMu’s Confidential Information
or intellectual property, (B) the provision of Termination Assistance Services,
or (C) WaMu’s right pursuant to Section 26.13 (Export) and Section 26.15
(Conflict of Interest) may cause irreparable harm to WaMu and that WaMu is, in
addition to other remedies, entitled to seek

Page 48 of 50



--------------------------------------------------------------------------------



 



    immediate injunctive and equitable relief from a court of competent
jurisdiction. WaMu acknowledges and agrees that any breach or threatened breach
by WaMu or WaMu Agents of any provision of this Agreement or a Service Agreement
concerning (A) Supplier’s Confidential Information or intellectual property, or
(B) WaMu’s obligation pursuant to Section 26.14 (Non-Solicitation) may cause
immediate and irreparable harm to Supplier and that Supplier is, in addition to
other remedies, entitled to seek immediate injunctive and equitable relief from
a court of competent jurisdiction.

27.6   Section 365(n). All rights and licenses granted under or pursuant to this
Agreement and any Service Agreement by Supplier to the WaMu Group are, and will
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
United States Code, as amended from time to time (the “Bankruptcy Code”),
licenses to rights to “intellectual property” as defined under the Bankruptcy
Code. The parties agree that the WaMu Group, as licensee of such rights under
this Agreement and the Service Agreements, will retain and may fully exercise
all of its rights and remedies available to it under the Bankruptcy Code
including but not limited to Section 365(n) thereof.   27.7   Governing Law.

  (A)   This Agreement and the rights and obligations of the Parties under this
Agreement will be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles thereof relating to
the conflicts of Laws.     (B)   The Parties agree that, to the extent not
expressly permitted by Law, the United Nations Convention on Contracts for the
International Sale of Goods 1980, and all international and domestic legislation
implementing such Convention, will not apply to this Agreement.     (C)   The
Parties further agree that their respective rights and obligations under this
Agreement will be solely and exclusively as set forth in this Agreement and that
the Uniform Computer Information Transactions Act (“UCITA”), whether enacted in
whole or in part by any state or applicable jurisdiction, regardless of how
codified, will not apply to this Agreement and is hereby disclaimed. The Parties
further agree to amend this Agreement as may be necessary to comply with any
mandatory disclaimer language required by UCITA in any applicable jurisdiction.

27.8   Entire Agreement. This Agreement, including the Schedules hereto, the
Services Agreements and the Exhibits thereto, represents the entire agreement
between the Parties with respect to its subject matter, and there are no other
representations, understandings or agreements between the Parties relative to
such subject matter.

* * * *

Page 49 of 50



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of WaMu and Supplier has caused this Agreement to be
signed and delivered by its duly authorized representative.

                  Washington Mutual, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Benson Porter    
 
     
 
   
 
  Title:   CAO    
 
     
 
   
 
  By:   /s/    
 
     
 
   
 
  Name:   Thomas Casey    
 
     
 
   
 
  Title:   CFO    
 
     
 
   
 
                PeopleSupport, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Lance Rosenzweig    
 
     
 
   
 
  Title:   CEO    
 
     
 
   

Page 50 of 50



--------------------------------------------------------------------------------



 



 1 
Schedule 1
Definitions
“Affected Project Staff Member” is defined in Section 22.3 (Continuity of
Project Staff).
“Affected Resources” is defined in Section 22.4 (Termination Assistance upon
***).
“Affiliate” means, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
entity.
“Agreement” means this Master Outsourcing Services Agreement between WaMu and
Supplier.
“Agreement Date” is defined in the introductory paragraph.
“Bankruptcy Code” is defined in Section 27.7 (Section 365(n)).
“Change Control Procedures” means the written description of the change control
procedures contained in Schedule 6 (Governance) applicable to any Changes under
this Agreement or any Service Agreement.
“Change in Control” means the (A) consolidation or merger of a Party with or
into any entity (other than the consolidation or merger of a Party with an
Affiliate of such Party in which such Party is the surviving entity of such
consolidation or merger) (B) sale, transfer or other disposition of all or
substantially all of the assets of a Party or (C) acquisition by any entity, or
group of entities acting in concert, of beneficial ownership of 35% or more (or
such lesser percentage that constitutes Control) of the outstanding voting
securities or other ownership interests of a Party.
“Confidential Information” of WaMu or Supplier means all information and
documentation of WaMu and Supplier, respectively, whether disclosed to or
accessed by WaMu or Supplier in connection with this Agreement both before and
after the Agreement Date, including:

(A)   with respect to WaMu, all WaMu Data, the WaMu Software, the Work Product
and all information of WaMu, Affiliates of WaMu or its or their customers,
suppliers, contractors and other third parties doing business with WaMu or its
Affiliates;   (B)   with respect to WaMu and Supplier, the terms of this
Agreement; and   (C)   with respect to Supplier, Supplier Software and the
Supplier Tools.

Except to the extent otherwise provided by Law, the term “Confidential
Information” will not include information that:

 



--------------------------------------------------------------------------------



 



 2 

  (1)   is independently developed by the recipient, as demonstrated by the
recipient’s written records, without violating the disclosing Party’s
proprietary rights;     (2)   is or becomes publicly known (other than through
unauthorized disclosure);     (3)   is disclosed by the owner of such
information to a third party free of any obligation of confidentiality;     (4)
  is already known by the recipient at the time of disclosure, as demonstrated
by the recipient’s written records, and the recipient has no obligation of
confidentiality other than pursuant to this Agreement or any confidentiality
agreements between WaMu and Supplier entered into before the Agreement Date; or
    (5)   is rightfully received by a Party free of any obligation of
confidentiality, provided that (a) such recipient has no knowledge that such
information is subject to a confidentiality agreement and (b) such information
is not of a type or character that a reasonable person would have regarded it as
confidential.

“Consents” means the WaMu Consents or the Supplier Consents, as applicable.
“Contract Year” means each 12-month period commencing, in the case of the first
Contract Year, on the Effective Date and thereafter upon the completion of the
immediately preceding Contract Year.
“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.
“Critical Services” means those Services described as Critical Services in the
applicable Service Agreement.
“Default Cure Period” means *** days after receipt by a Party of a notice of
default from the other Party.
“Deliverable” means any Software, Machine, solution, process, report or document
deliverable by Supplier to WaMu under this Agreement or any Service Agreement.
“Deliverable Credits” means an amount calculated and payable in accordance with
Section 5.7 (Deliverable Credits) for failure to deliver any Deliverables.
“Disengagement Plan” is defined in Section 22.1 (Termination Assistance
Services).
“Dispute” is defined in Section 27.4 (Arbitration).

 



--------------------------------------------------------------------------------



 



 3 
“Effective Date” is defined in Article 2 (Term).
“End Date” is defined in Section 22.2 (Exit Rights).
“Executive Level Meeting” is defined in Section 13.7 (Executive Level Meeting).
“Executive Review Team” is defined in Schedule 6 (Governance).
“Fees” means the amounts payable by WaMu to Supplier pursuant to this Agreement.
“Force Majeure Event” is defined in Section 8.2 (Force Majeure).
“GAAP” means generally accepted accounting principles, consistently applied.
“GLB Act” is defined in Section 17.1 (Use and Disclosure).
“Governmental Approvals” means the Supplier Governmental Approvals or the WaMu
Governmental Approvals, as applicable.
“Governmental Authority” means any federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, judicial or
administrative body, whether domestic, foreign or international.
“Indemnified Party” is defined in Section 23.3 (Indemnification Procedures).
“Indemnifying Party” is defined in Section 23.3 (Indemnification Procedures).
“Insolvency Event” means any of the following events occurring to a Party:

(A)   filing, or having filed against it, a petition under Title II of the
United States Bankruptcy Code, as amended from time to time, or a petition to
take advantage of any insolvency act or bankruptcy Law;   (B)   admitting in
writing its inability to pay its debts generally;   (C)   making an assignment
for the benefit of creditors;   (D)   becoming subject to the direct control of
a receiver, trustee or similar authority for itself or any substantial part of
itself or any substantial part of its property;   (E)   generally committing any
act of insolvency, including the failure to pay obligations as they become due;
or   (F)   ceasing to carry on business in the normal course.

“Interest” means the rate of interest from time to time published in The
Wallstreet Journal, United States edition, as the prime commercial lending rate,
but in no event to exceed the highest lawful rate of interest.

 



--------------------------------------------------------------------------------



 



 4 
“Key Personnel” means, for Services under each Service Agreement, the Supplier
Relationship Manager and such other individuals set forth in such Service
Agreement.
“Law” means any declaration, decree, directive, legislative enactment, order,
ordinance, regulation, rule or other binding restriction of or by any
Governmental Authority.
“Losses” means any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment).
“Machines” means computers and related equipment, including central processing
units and other processors, controllers, modems, communications and
telecommunications equipment (voice, data and video), cables, storage devices,
printers, terminals, other peripherals and input and output devices, and other
tangible mechanical and electronic equipment intended for the processing, input,
output, storage, manipulation, communication, transmission and retrieval of
information and data.
“Management Procedures Manual” is defined in Section 13.10 (Management
Procedures Manual).
“New Entity” is defined in Section 3.4 (WaMu Group).
“OTS” is defined in Section 12.3 (Office of Thrift Supervision Audit
Requirements).
“Parties” means WaMu and Supplier.
“Party” means either WaMu or Supplier.
“Performance Credits” means the performance credits set forth in this Agreement
for failure to meet or exceed Service Levels.
“Performance Information” is defined in Section 5.8 (Performance Information).
“Pre-Existing Materials” means Pre-Existing Software, Pre-Existing Tools and
Pre-Existing Work Product.
“Pre-Existing Software” means Software owned or licensed by Supplier or Supplier
Agents before the Agreement Date or developed by Supplier or Supplier Agents
independently of the Services.
“Pre-Existing Tools” means Tools owned or licensed by Supplier or Supplier
Agents before the Agreement Date or developed by Supplier or Supplier Agents
independently of the Services.

 



--------------------------------------------------------------------------------



 



 5 
“Pre-Existing Work Product” means Work Product owned or licensed by Supplier or
Supplier Agents before the Agreement Date or developed by Supplier or Supplier
Agents independently of the Services.
“Project Staff” means the personnel of Supplier and Supplier Agents who provide
any of the Services.
“Receiving Party” is defined in Section 14.2 (Change Proposal).
“Regulatory Requirements” means the Laws to which WaMu is required to submit or
voluntarily submits from time to time.
“Related Documentation” means, with respect to the Software and Tools, all
materials, documentation, specifications, technical manuals, user manuals, flow
diagrams, file descriptions and other written information that describes the
function and use of such Software or Tools, as applicable.
“Requesting Party” is defined in Section 14.2 (Change Proposal).
“Residual Information” means concepts, know-how or techniques related to the
delivery of business process outsourcing services that are retained in the
unaided memories of a Party’s personnel who have access to Confidential
Information of the other Party, but only to the extent that such concepts,
know-how or techniques are part of the general knowledge and skill of such
personnel who work in the information technology industry.
“Restructure” means a change in all or any part of the WaMu Group’s business
structure by merger, acquisition, divestiture, amalgamation or reorganization
(including by buying, selling, leasing or otherwise dealing with any of its
business, assets or operations or all or any part of any shares, business,
assets or operations of any WaMu Group member.
“Retained Processes” is defined in Section 3.9 (WaMu Systems and Retained
Processes).
“Rules” is defined in Section 27.4 (Arbitration).
“Service Levels” means, as to each Service Agreement, the standards of service
that Supplier must attain in providing the Services, as set forth in such
Service Agreement.
“Service Level Termination Threshold” is defined in Section 5.6 (Performance
Credits).
“Service Agreement” is defined in Section 3.1 (Service Agreements).
“Service Agreement Effective Date” is defined in, and separately with respect
to, each Service Agreement.
“Services” means any and all services to be performed by Supplier under this
Agreement, including the Schedules hereto, the Service Agreements and the
Exhibits thereto.

 



--------------------------------------------------------------------------------



 



 6 
“Software” means the source code and object code versions of any applications
programs, operating system software, computer software languages, utilities,
other computer programs and Related Documentation, in whatever form or media,
including the tangible media upon which such applications programs, operating
system software, computer software languages, utilities, other computer programs
and Related Documentation are recorded or printed, together with all
corrections, modifications, enhancements, improvements, updates and releases
thereof.
“Step-In Events” is defined in Section 8.6 (Step-In Rights).
“Supplier” is defined in the introductory paragraph.
“Supplier Agents” means the agents, subcontractors and representatives of
Supplier and includes Affiliates of Supplier to which Supplier subcontracts any
of the Services under this Agreement.
“Supplier Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow (A) Supplier and Supplier Agents to
use (1) the Supplier Software and Tools and (2) any assets owned or leased by
Supplier, (B) Supplier and Supplier Agents to (1) use any third party services
retained by Supplier to provide the Services during the Term and the Termination
Assistance Period, (2) grant the licenses contemplated by Article 3 (Services
Generally) and (3) assign to WaMu the Work Product and (C) WaMu and WaMu Agents
to Use the Supplier Third Party Software after the expiration or termination of
this Agreement.
“Supplier Governmental Approvals” means all licenses, consents, permits,
approvals and authorizations of any Governmental Authority, or any notice to any
Governmental Authority, the granting of which is required by Law, including
Regulatory Requirements, for Supplier to consummate the transactions
contemplated by this Agreement.
“Supplier Machines” means those Machines leased or owned by Supplier and
Supplier Agents that are used by Supplier and Supplier Agents to provide the
Services.
“Supplier Operational Executive” is defined in Section 13.4 (Supplier
Appointments).
“Supplier Owned Software” means the Software and Related Documentation owned,
acquired or developed by or on behalf of Supplier or Affiliates of Supplier, and
used in connection with the Services or with any Supplier Software or WaMu
Software.
“Supplier Owned Tools” means the Tools owned, acquired or developed by or on
behalf of Supplier or Affiliates of Supplier, excluding in each case the Work
Product, and used in connection with the Services or with any Supplier Software,
Supplier Third Party Tools or WaMu Software.
“Supplier Relationship Manager” is defined in Section 13.4 (Supplier
Appointments).

 



--------------------------------------------------------------------------------



 



 7 
“Supplier Service Location” means any Supplier service location set forth in
this Agreement and any other service location approved by WaMu pursuant to
Section 6.1 (Supplier Service Locations).
“Supplier Software” means the Supplier Owned Software and the Supplier Third
Party Software.
“Supplier Systems” means the Software and the Machines, collectively, used to
provide the Services.
“Supplier Third Party Software” means the Software and Related Documentation
licensed, leased or otherwise obtained by Supplier from a third party (other
than Affiliates of Supplier) that is used in connection with the provision of
the Services.
“Supplier Third Party Tools” means the Tools licensed, leased or otherwise
obtained by Supplier from a third party (other than Affiliates of Supplier) that
is used in connection with the provision of the Services.
“Supplier Tools” means the Supplier Owned Tools or the Supplier Third Party
Tools, collectively.
“Term” is defined in Article 2 (Term).
“Termination Assistance Period” means a period of time designated by WaMu,
commencing on the date a determination is made by WaMu that there will be an
expiration or termination of, or an *** in respect of, this Agreement, or any
Service Agreement, as applicable, during which Supplier will provide the
Termination Assistance Services in accordance with Section 22.1 (Termination
Assistance Services) or Section 22.4 (Termination Assistance upon ***), as
applicable.
“Termination Assistance Services” means (A) the Services (and any replacements
thereof or substitutions therefor), to the extent WaMu requests such Services
during the Termination Assistance Period, (B) Supplier’s cooperation with WaMu
or another supplier designated by WaMu in the transfer of the Services to WaMu
or such other supplier in order to facilitate the transfer of the Services to
WaMu or such other supplier and (C) any other services requested by WaMu in
order to facilitate the transfer of the Services to WaMu or another supplier
designated by WaMu.
“Tools” means any Software development and performance testing tools, know-how,
methodologies, processes, technologies or algorithms and Related Documentation
used by Supplier in providing the Services.
“Transition” is defined in Section 4.1 (Transition).
“Transition Plan” is defined in Section 4.1 (Transition).
“Transition Services” is defined in Section 4.1 (Transition).

 



--------------------------------------------------------------------------------



 



 8 
“UCITA” is defined in Section 27.7 (Governing Law).
“Use” means the right to load, execute, store, transmit, display, copy,
maintain, modify, enhance, create derivative works, make and have made.
“WaMu” is defined in the introductory paragraph.
“WaMu Agents” means the agents, subcontractors and representatives of WaMu,
other than Supplier and Supplier Agents.
“WaMu Auditors” is defined in Section 12.1 (Service Audits).
“WaMu Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow Supplier and Supplier Agents to
access and (A) use WaMu’s owned and leased assets, (B) use the services provided
for the benefit of WaMu under WaMu’s third party services contracts or (C) Use
the WaMu Software.
“WaMu Data” means all data and information that is submitted, directly or
indirectly, to Supplier by WaMu or obtained or learned by Supplier in connection
with the Services and Deliverables provided by Supplier under this Agreement and
any Service Agreement, including information relating to WaMu, its Affiliates
and its or their customers, technology, operations, facilities, consumer
markets, marketing and branding plans and strategies, logos, graphics, financial
information and projections, products, capacities, systems, procedures, security
practices, research, development, business affairs, ideas, concepts,
innovations, inventions, designs, business methodologies, improvements, trade
secrets, copyrightable or patentable subject matter, trademarks under
development, and other proprietary information.
“WaMu Entity” is defined in Section 3.4 (WaMu Group).
“WaMu Governmental Approvals” means all licenses, consents, permits, approvals
and authorizations of any Governmental Authority, or any notice to any
Governmental Authority, the granting of which is required by Law, including
Regulatory Requirements, for WaMu to consummate the transactions contemplated by
this Agreement.
“WaMu Group” means:

(A)   WaMu Group Companies;   (B)   entities in which WaMu has a significant
shareholding (over 5% of issued voting shares) (1) which provide financial
services or services to the financial sector or (2) which provide an essential
function to or on behalf of WaMu and may provide that function to other
financial sector organizations;   (C)   entities that provide services to WaMu,
to the extent necessary to enable those entities to perform their obligations to
WaMu Group Companies;

 



--------------------------------------------------------------------------------



 



 9 

(D)   WaMu Group Companies’ customers, to the extent necessary to enable such
customers to obtain the benefit of WaMu’s services; and   (E)   WaMu Group
Companies’ business partners, to the extent necessary to enable such business
partners to obtain the benefit of WaMu’s services.

“WaMu Group Company” means each of WaMu and its Affiliates.
“WaMu Group Competitor” means each of the entities listed in Schedule 9 (WaMu
Group Competitors), together with each of their present and future Affiliates.
“WaMu Proprietary Software” means the Software, including the Software set forth
in this Agreement or any Service Agreement, and Related Documentation owned,
acquired or developed by WaMu and used by Supplier in connection with the
provision of the Services.
“WaMu Relationship Manager” is defined in Section 13.3 (WaMu Appointments).
“WaMu Resources” is defined in Section 9.2 (WaMu Resources).
“WaMu Software” means the WaMu Proprietary Software and the WaMu Third Party
Software.
“WaMu Systems” is defined in Section 3.9 (WaMu Systems and Retained Processes).
“WaMu Third Party Software” means the Software that is licensed or leased by
WaMu from a third party and used by Supplier in connection with the provision of
the Services.
“Work Product” means literary works or other works of authorship created under
this Agreement, including manuals, training materials and documentation, but
excluding Software and Related Documentation and Pre-Existing Work Product.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE 1. DEFINITIONS   1 ARTICLE 2. TERM   1 ARTICLE 3.
SERVICES GENERALLY   1 3.1  
Service Agreements
  1 3.2  
Non-Exclusivity of Services
  3 3.3  
***
  4 3.4  
WaMu Group
  5 3.5  
Governmental Approvals and Consents
  6 3.6  
Process and Technology Evolution
  7 3.7  
Knowledge Sharing
  7 3.8  
Reports
  7 3.9  
WaMu Systems and Retained Processes
  8 ARTICLE 4. TRANSITION SERVICES   8 4.1  
Transition
  8 4.2  
Completion and Acceptance of Transition
  9 ARTICLE 5. SERVICE LEVELS   9 5.1  
Service Levels
  9 5.2  
Adjustment of Service Levels
  9 5.3  
Measurement and Monitoring Tools
  10 5.4  
Root-Cause Analysis
  11 5.5  
Continuous Improvement and Best Practices
  11 5.6  
Performance Credits
  11 5.7  
Deliverable Credits
  12 5.8  
Performance Information
  12 5.9  
Satisfaction Surveys
  12 ARTICLE 6. SERVICE LOCATIONS   12 6.1  
Supplier Service Locations
  12 6.2  
Physical Safety and Security Procedures
  13 6.3  
Information Security
  13 ARTICLE 7 PROJECT STAFF   14

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page 7.1  
Key Personnel
  14 7.2  
Project Staff
  15 7.3  
Subcontractors
  15 7.4  
Conduct of Project Staff
  16 7.5  
Non-Competition
  16 ARTICLE 8. CONTINUED PROVISION OF SERVICES   17 8.1  
Disaster Recovery Plan
  17 8.2  
Force Majeure
  17 8.3  
Alternate Source
  18 8.4  
No Payment for Unperformed Services
  18 8.5  
Allocation of Resources
  18 8.6  
Step-In Rights
  18 ARTICLE 9. WAMU RESPONSIBILITIES   19 9.1  
WaMu Operational Responsibilities
  19 9.2  
WaMu Resources
  19 9.3  
Management of Issues
  20 ARTICLE 10. FEES AND PAYMENT   20 10.1  
Fees
  20 10.2  
Invoices
  20 10.3  
Time of Payment
  21 10.4  
Adjustments to Fees
  21 10.5  
Expenses
  21 10.6  
Disputed Fees
  21 10.7  
Unused Credits
  21 ARTICLE 11. TAXES   22 ARTICLE 12. AUDITS   23 12.1  
Service Audits
  23 12.2  
Fees Audits
  23 12.3  
Office of Thrift Supervision Audit Requirements
  23 12.4  
Supplier Audits
  24

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page 12.5  
Assurance on Risk Management
  24 12.6  
Record Retention
  25 12.7  
Facilities
  25 ARTICLE 13. RELATIONSHIP MANAGEMENT   25 13.1  
Governance Guidelines and Principles
  25 13.2  
Responsibilities
  25 13.3  
WaMu Appointments
  25 13.4  
Supplier Appointments
  25 13.5  
Role of Relationship Managers
  26 13.6  
Escalation Procedure for Relationship Issues
  26 13.7  
Executive Level Meeting
  26 13.8  
Aligning Project Staff with WaMu Objectives
  27 13.9  
Continuity of Services
  27 13.10  
Management Procedures Manual
  27 ARTICLE 14. CONTRACT MANAGEMENT   27 14.1  
Scope of this Article
  27 14.2  
Change Proposal
  28 14.3  
Acceptance
  28 14.4  
Costs
  28 14.5  
Effect
  28 14.6  
Delegation of Authority
  28 14.7  
Exclusive Procedure
  29 ARTICLE 15. PROPRIETARY RIGHTS   29 15.1  
WaMu Software
  29 15.2  
Software and Tools
  29 15.3  
Work Product
  30 15.4  
Pre-Existing Materials
  30 15.5  
Interface Information
  30 15.6  
Residual Information
  30 ARTICLE 16. DATA   30

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page 16.1  
Ownership of WaMu Data
  30 16.2  
Return of Data
  31 ARTICLE 17. CONFIDENTIALITY   31 17.1  
Use and Disclosure
  31 17.2  
Required Disclosure
  32 17.3  
GLB Act
  32 17.4  
Unauthorized Acts
  32 17.5  
Return of Confidential Information
  32 ARTICLE 18. REPRESENTATIONS   32 18.1  
By WaMu
  32 18.2  
By Supplier
  33 ARTICLE 19. WARRANTIES AND ADDITIONAL COVENANTS   34 19.1  
By WaMu
  34 19.2  
By Supplier
  34 19.3  
DISCLAIMER
  36 ARTICLE 20. TERMINATION   37 20.1  
Termination for Convenience
  37 20.2  
Termination for Change in Control of WaMu
  37 20.3  
Termination for Change in Control of Supplier
  37 20.4  
Termination by WaMu for Cause
  37 20.5  
Termination for Adverse Financial Condition
  37 20.6  
Termination by or upon Request of a Governmental Authority
  38 20.7  
Termination by Supplier for Cause
  38 20.8  
Termination for Insolvency Event
  38 20.9  
Other Terminations
  38 ARTICLE 21. STRANDED COSTS   38 21.1  
Calculation of Stranded Costs
  38 21.2  
Termination Fee
  38 ARTICLE 22. TERMINATION ASSISTANCE   38 22.1  
Termination Assistance Services
  38

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page 22.2  
Exit Rights
  40 22.3  
Continuity of Project Staff
  40 22.4  
Termination Assistance upon ***
  41 ARTICLE 23. INDEMNITIES   41 23.1  
Indemnities by WaMu
  41 23.2  
Indemnities by Supplier
  41 23.3  
Indemnification Procedures
  42 23.4  
Injunctions
  43 ARTICLE 24. DAMAGES   43 24.1  
Direct Damages
  43 24.2  
Consequential Damages
  43 24.3  
Exclusions
  43 24.4  
Interpretation of Cap
  44 24.5  
Security
  44 ARTICLE 25. INSURANCE   44 25.1  
Insurance
  44 25.2  
Period of Insurance
  45 25.3  
Insurance Documentation
  45 25.4  
Location of Insurers; Approvals
  45 25.5  
Risk of Loss
  46 ARTICLE 26. MISCELLANEOUS PROVISIONS   46 26.1  
Assignment
  46 26.2  
Notices
  46 26.3  
Counterparts
  47 26.4  
Relationship
  47 26.5  
Consents, Approvals and Requests
  48 26.6  
Waivers
  48 26.7  
Remedies Cumulative
  48 26.8  
Amendments
  48 26.9  
Survival
  48

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page 26.10  
Third Party Beneficiaries
  48 26.11  
Covenant of Further Assurances
  48 26.12  
Negotiated Terms
  48 26.13  
Export
  48 26.14  
Non-Solicitation
  48 26.15  
Conflict of Interest
  49 26.16  
No Publicity
  49 26.17  
Required Filings
  49 ARTICLE 27. CONSTRUCTION   49 27.1  
Incorporation and References
  49 27.2  
Headings
  50 27.3  
Severability
  50 27.4  
Arbitration
  50 27.5  
Injunctive Relief
  50 27.6  
Section 365(n)
  50 27.7  
Governing Law
  51 27.8  
Entire Agreement
  51

-vi-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Schedule 1 - Definitions
       
Schedule 2 - Form of Service Agreement
       
Schedule 3 - RESERVED
       
Schedule 4 - WaMu Information Security Requirements
       
Schedule 5 - RESERVED
       
Schedule 6 - Governance
       
Schedule 7 - Form of Confidentiality Agreement
       
Schedule 8 - WaMu Policies and Procedures
       
Schedule 9 - WaMu Group Competitors
       

-i-



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT NUMBER 1
This Service Agreement, dated February 17, 2006, (the “Service Agreement
Effective Date”) is entered into between Washington Mutual, Inc. (“WaMu”) and
PeopleSupport, Inc. (“Supplier”) pursuant to and under the terms of that certain
Master Outsourcing Service Agreement (“Master Agreement”), dated February 17,
2006, between WaMu and Supplier. Capitalized terms used and not defined herein
have the meanings ascribed to them in the Master Agreement.
W I T N E S S E T H:
WHEREAS, Supplier and WaMu have entered into the Master Agreement to establish
the terms that would apply to one or more Service Agreements to be executed by
the Parties during the Term; and
WHEREAS, Supplier desires to provide to WaMu, and WaMu desires to obtain from
Supplier, the Services described in this Service Agreement on the terms and
conditions set forth in the Master Agreement, subject to such modifications and
additional terms as set forth in this Service Agreement;
NOW, THEREFORE, WaMu and Supplier agree as follows:
ARTICLE 1. PERMITTED SUBCONTRACTOR.

  1.1   Services under this Service Agreement may be provided by Supplier’s
Affiliate PeopleSupport (Philippines), Inc., a corporation organized and in good
standing under the laws of the Republic of the Philippines.

ARTICLE 2. CONSTRUCTION.

  2.1   The terms and conditions of the Master Agreement, including all
Schedules, apply to this Service Agreement and are, subject to any express
modifications set forth in this Service Agreement, incorporated herein by this
reference.     2.2   The following Exhibits attached hereto are incorporated in
this Service Agreement by this reference:

  (A)   Exhibit 1 – Scope of Services     (B)   Exhibit 2 – Transition Services
    (C)   Exhibit 3 – Reports     (D)   Exhibit 4 – Service Levels and
Performance Credits     (E)   Exhibit 5 – Customer Satisfaction Surveys

 



--------------------------------------------------------------------------------



 



  (F)   Exhibit 6 – Service Locations     (G)   Exhibit 7 – Key Personnel    
(H)   Exhibit 8 – Business Continuity and Disaster Recovery     (I)   Exhibit 9
– Step-In Events     (J)   Exhibit 10 – WaMu Operational Responsibilities and
WaMu Resources     (K)   Exhibit 11 – Fees     (L)   Exhibit 12 – Governance    
(M)   Exhibit 13 – Supplier Software and Supplier Tools     (N)   Exhibit 14 –
***     (O)   Exhibit 15 – Background Check Requirements     (P)   Exhibit 16 –
Training     (Q)   Exhibit 17 – Disengagement Plan

  2.3   Amendment of Notice Periods. For purposes of this Service Agreement
No. 1, only, to the extent WaMu wishes to decrease the volume of Services by ***
(***) or more, the notice required for purposes of Sections 3.2(A)
(Non-Exclusivity of Services) and 3.3(A) (Insourcing) of the Master Agreement
shall be ***.

ARTICLE 3. TERM.

  3.1   The initial term of this Service Agreement (the “Initial Term”) will
commence on the Service Agreement Effective Date and continue for ***.
Thereafter, the Service Agreement may be renewed for additional *** renewal
terms on mutual agreement by the parties.     3.2   Service Level Termination
Threshold.

For purposes of this Service Agreement No. 1, only, WaMu may *** of the
occurrence of one of the trigger events listed in 3.2 (A) – (C), below, ***
notice to Supplier, terminate this Service Agreement, in which case Section 20.4
of the Master Agreement (Termination by WaMu for Cause) (including the Default
Cure Period) will not apply, if:

  (A)   Supplier fails to meet the *** Service Level *** after Steady State
operations have commenced;

Page 2 of 70



--------------------------------------------------------------------------------



 



  (B)   Supplier fails to meet the *** Service Level *** within a *** after
Steady State operations have commenced; or     (C)   Supplier fails to meet the
*** Service Level *** within a *** period after Steady State operations have
commenced.     (D)   For purposes of this Section 3.2, the date of commencement
of “Steady State”operations shall refer to the date *** after the first date
upon which the initial Project Staff training class takes its first live calls.

3.3   For avoidance of ambiguity, the Parties shall have the termination rights
afforded to them under Article 20 of the Agreement.

ARTICLE 4. SERVICES GENERALLY.

  4.1   The Services to be provided under this Service Agreement are set forth
in Exhibit 1 (Scope of Services).     4.2   The Transition Services to be
provided under this Service Agreement are set forth in Exhibit 2 (Transition
Services).     4.3   The reports to be provided pursuant to Services under this
Service Agreement are set forth in Exhibit 3 (Reports).     4.4   Commencement
of Services. Supplier will not commence the Services until such time as WaMu has
issued a written notice to Supplier to commence the Services (such notice, the
“Commencement Notice”) as set forth in this Section 4.4. WaMu will issue the
Commencement Notice reasonably promptly on or after the date the enabling
technology contemplated by this Service Agreement to be utilized to provide the
Services is (a) acquired by the responsible party; and (b) *** to WaMu’s
reasonable satisfaction. If WaMu has not issued a Commencement Notice within ***
of the Service Agreement Effective Date, the parties will confer and work in
good faith to expedite, modify, or amend the chosen technology solution to
facilitate the Services, and shall document such modified technology solution as
an amendment to this Service Agreement. Further, milestone dates related to
transition which may be affected by technology delays beyond *** will be
adjusted in good faith.

ARTICLE 5. SERVICE LEVELS.

  5.1   With respect to Services under this Service Agreement, Exhibit 4
(Service Levels and Performance Credits) sets forth:

  (A)   the Service Levels Supplier will achieve and maintain in providing such
Services;     (B)   the Performance Credits payable for any Service Level
defaults;     (C)   the Deliverable Credits payable for any delays or defaults
in the provision of Services;

Page 3 of 70



--------------------------------------------------------------------------------



 



  (D)   the Services defined as Critical Services under this Service Agreement;
and     (E)   the measurement and monitoring tools Supplier will employ and
provide for Service Level monitoring and reporting.

ARTICLE 6. CUSTOMER SATISFACTION SURVEYS.

  6.1   Terms applicable to conducting customer satisfaction surveys with
respect to the Services are set forth in Exhibit 5 (Customer Satisfaction
Surveys).

ARTICLE 7. SERVICE LOCATIONS.

  7.1   The Supplier Service Locations with respect to Services under this
Service Agreement are set forth in Exhibit 6 (Service Locations).

ARTICLE 8. KEY PERSONNEL.

  8.1   The Key Personnel for this Service Agreement are identified in Exhibit 7
(Key Personnel).

ARTICLE 9. CONTINUED PROVISION OF SERVICES.

  9.1   In addition to Supplier’s obligations under the Master Agreement,
Supplier will have the disaster recovery and business continuity obligations set
forth in Exhibit 8 (Business Continuity and Disaster Recovery) and, after the
occurrence of a disaster, will reinstate interrupted Services within the time
periods set forth in Exhibit 8.     9.2   The events upon which WaMu may
exercise step-in rights in accordance with the Master Agreement are set forth in
Exhibit 9 (Step-In Events).

ARTICLE 10. WAMU RESPONSIBILITIES.

  10.1   WaMu’s operational responsibilities and the WaMu Resources under this
Service Agreement are set forth in Exhibit 10 (WaMu Operational Responsibilities
and WaMu Resources).

ARTICLE 11. FEES AND PAYMENT.

  11.1   Fees under this Service Agreement and all related payment terms are set
forth in Exhibit 11 (Fees).

ARTICLE 12. RELATIONSHIP MANAGEMENT.

  12.1   *** will be the Supplier Account Manager for purposes of Services under
this Service Agreement.     12.2   For purposes of this Service Agreement, the
governance terms of Schedule 6 (Governance) of the Master Agreement are modified
and supplemented as set forth in Exhibit 12 (Governance).

Page 4 of 70



--------------------------------------------------------------------------------



 



ARTICLE 13. PROPRIETARY RIGHTS.

  13.1   The Supplier Software and Supplier Tools used, as of the Service
Agreement Effective Date, in performing the Services are set forth in Exhibit 13
(Supplier Software and Supplier Tools).

ARTICLE 14. ***.

  14.1   *** sets forth the *** to Supplier if this Service Agreement is
terminated pursuant to Section 20.1 (Termination for Convenience), Section 20.2
(Termination for Change in Control of WAMU), subsection (B) of Section 20.5
(Termination for Adverse Financial Condition) Section 20.6 (Termination by or
upon request of a Governmental Authority), Section 20.7 (Termination by Supplier
for cause), or 20.9 (to the extent WaMu terminates pursuant to Section 19.2(D)),
of the Master Agreement.

ARTICLE 15. BACKGROUND CHECK REQUIREMENTS.

  15.1   Supplier will perform background checks on each member of the Project
Staff in accordance with the requirements set forth in Exhibit 15 (Background
Check Requirements).

ARTICLE 16. TERMINATION ASSISTANCE.

  16.1   Supplier will comply with its obligations with respect to Termination
Assistance and creation of a Disengagement Plan, as set forth in Article 22 of
the Master Agreement. Once approved by WaMu, the Disengagement Plan will be
attached hereto as Exhibit 17 (Disengagement Plan) and incorporated herein as
though fully set forth as of the Service Agreement Effective Date.

*   *   *
IN WITNESS WHEREOF, each of WaMu and Supplier has caused this Service Agreement
to be signed and delivered by its duly authorized representative.

                  Washington Mutual, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Benson Porter    
 
     
 
   
 
  Title:   CAO    
 
     
 
   
 
  By:   /s/    
 
     
 
   
 
  Name:   Thomas Casey    
 
     
 
   
 
  Title:   CFO    
 
     
 
   
 
                PeopleSupport, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Lance Rosenzweig    
 
     
 
   
 
  Title:   CEO    
 
     
 
   

Page 5 of 70



--------------------------------------------------------------------------------



 



Exhibit 1
Scope of Services
The intent of this Exhibit 1 (Scope of Services) is to focus, to the extent
practical, on the outcomes that Supplier shall provide. Where appropriate, this
exhibit will also set forth significant tasks or components of the Services
required to achieve each outcome and, in certain circumstances, specific
detailed requirements shall also be set forth. Consequently, this Exhibit 1
(Scope of Services) is not intended to include a detailed description of each
and every task or Service component to be provided by Supplier. Supplier shall
be responsible for delivering the outcomes contemplated herein through both the
specific aspects of the Services described herein as well as through the
performance, in accordance with Section 3(B) of the Master Agreement, of all
services, functions, responsibilities or tasks necessary to achieve the outcomes
described herein, including, without limitation, all ancillary services,
functions or responsibilities that are required for the proper performance of
the Services or are an inherent part of, or a necessary sub-part included within
the Services, whether expressly set forth herein or not.
The process to be provided pursuant to this Exhibit 1 (Scope of Services) is
divided into Service Outcomes and Services to be Provided. The Supplier will
deliver these services by performing the following activities, all of which will
be carried our in accordance with WaMu’s Operating Instructions (“OI”)

  1.   Service Outcomes

Supplier shall perform the Services in a manner that provides WaMu with a highly
strategic outsourced call-center augmentation solution, the goal of which will
be to achieve the following results (“Outcomes”):

  A.   Increase the ***     B.   Contribute to continuous improvement in the ***
    C.   Measurably increase levels of ***

  2.   Services to be Provided

  A.   Supplier shall provide *** necessary to establish and maintain a
call-center that will support WaMu customer inquiries routed to Supplier for
handling at the Service Location(s) identified in Exhibit 6 (Service Locations),
or such other location(s) as approved by WaMu and listed in a subsequent version
of Exhibit 6. Supplier will be responsible for providing and maintaining
technologies and facilities provided by Supplier required to support and
maintain such call-center(s), as further detailed in Exhibit 13 (Supplier
Software and Supplier Tools). Supplier’s Services will be coordinated with those
of WaMu’s internal call centers, in order to provide a “seamless” experience for
WaMu’s customers.

Page 6 of 70



--------------------------------------------------------------------------------



 



  B.   Supplier shall provide the Services 24 hours a day, 7 days per week,
365 days a year and will maintain Extreme Staffing Flexibility in its employee
scheduling practices to ensure that sufficient Project Staff can be reasonably
moved to meet WaMu specific demands and comply with Service Levels as identified
in Exhibit 4. (For this purpose, “Extreme Staffing Flexibility” is defined as
the ability to meet WaMu’s business needs that may include, but are not limited
to, requirements such as standard, grave yard, swing shift, or weekend schedules
to fill gaps.)     C.   All Services shall be performed by qualified, Project
Staff employed by Supplier (who may also be identified in this Exhibit 1 as
customer service representatives “CSRs”), that have successfully completed
program specific training exclusively dedicated to performing Services for the
WaMu account. Supplier shall provide a sufficient number of CSRs to handle, in
compliance with the Service Levels, WaMu customer calls routed to Supplier’s
call center facilities through WaMu’s customer routing, interaction and
management environment, including automated call distribution, intelligent call
management, interactive voice response and IXC carrier (“ACD”) (collectively,
“Calls”). All CSRs shall have the skills and qualifications set forth in the
“CSR Profile” contained in Attachment 3 to this Exhibit 1 – Staffing
Requirements     D.   Project Staff shall perform the Services in such a manner
that WaMu customers believe they are dealing with WaMu employees and not with an
outsource partner, (subject to any disclosures Supplier may be required to make
under applicable law). Supplier shall be capable of communicating with WaMu
customers regardless of language spoken and shall be responsible, if necessary,
for correctly rerouting calls in languages other than English according to
guidelines to be provided by WaMu.     E.   The handling of all Calls must be
performed by Supplier Project Staff in accordance with WaMu’s Online Manual. The
Online Manual is WaMu’s comprehensive process and procedure manual and it
provides step-by-step details associated with handling WaMu’s various call
types. Some Calls may require the CSR assigned such Call to transfer the Call to
another WaMu CSR. All such Call transfers must follow WaMu’s customer service
procedures, including the requirement, as applicable, of “warm transfers,” i.e.,
with all three parties temporarily on the same line as necessary to smoothly
complete the transfer.     F.   For all non-English calls, Supplier will utilize
*** services. Specifically, Supplier will use WaMu’s account with ***, and such
use of *** will be billed directly to WaMu by ***. WaMu will provide Supplier
with such account codes or other information as is reasonably necessary to
authorize Supplier to use ***. Supplier shall not use WaMu’s *** account on its
own behalf or on behalf of other customers.     G.   WaMu will provide Supplier
with its procedures manual(s) for call center operations. Subject to WaMu’s
approval, Supplier will revise the same as reasonably necessary for delivery of
the Services and the approved final version of the procedures manual shall be
treated as an attachment to this Exhibit 1.

Page 7 of 70



--------------------------------------------------------------------------------



 



  H.   Project Staff must complete *** training prior to handling any WaMu
Calls, if reasonably required. Supplier will provide this training at its
expense and WaMu will review and approve Supplier’s training materials prior to
Supplier training Project Staff. Supplier shall maintain specialized core teams
dedicated to the retail and mortgage banking industry and develop recruiting and
training curriculum specific to the retail and mortgage banking environments.  
  I.   Project Staff shall be maintained with a staffing ratio of CSR to manager
of *** and of manager to supervisor of ***.     J.   Supplier shall also perform
post-call processing Services, including logging of Call information and, for
any systems and platforms provided by Supplier, maintaining logs regarding
service-request status and communications, reporting on service requests and
preparing and providing service statistics.     K.   Call / Email Types.
Supplier Project Staff will be expected to handle the following call and email
customer inquiries on behalf of WaMu:

  i.   ***     ii.   ***     iii.   ***     iv.   ***

L. Service Locations Security. Supplier shall conform to WaMu’s requirements
with respect to physical and operational security practices as set forth in
Attachment 1 to this Exhibit 1 (Service Location Facility Security
Requirements).

  M.   Service Location Facility Requirements. The physical facilities at the
Service Location(s) shall conform to WaMu’s requirements, as set forth in
Attachment 2 to this Exhibit 1 (Service Location Facility Specifications)     N.
  Miscellaneous Supplier Operational Responsibilities. Supplier shall:

  i.   ***     ii.   ***     iii.   ***.     iv.   ***     v.   ***.     vi.  
***     vii.   ***     viii.   ***

Page 8 of 70



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 1 — Service Location Facility Security Requirements
Supplier will comply with the following requirements with respect to physical
and operational security practices at all Service Locations under this Service
Agreement.

  1.   Access Control Systems and Methodology

  a.   Supplier management will provide, and WaMu will approve, a Clean Desk
Policy.     b.   Supplier management will assure that the WaMu Service area is
established without print capabilities.     c.   Any removable media drives must
be disabled on workstations within the WaMu Service area. Removable media
includes, but are not limited to: floppy drives, CD/DVD drives, and USB ports.  
  d.   No mobile communication devices, including without limitation cell
phones, PDA’s, etc., will be permitted within the WaMu Service area.

  2.   Business Continuity Planning

  a.   A process for disengagement of the relationship must be agreed upon in
the contract and set forth in the Disengagement Plan.

  3.   Operations Security

  a.   Supplier will use only obfuscated data provided by WaMu during training.

  4.   Physical Security

  a.   Access to the WaMu Service area will be controlled with locked doors via
card key access.     b.   Supplier management must ensure the WaMu Service area
has CCTV monitoring at all entry and exit points and in work areas, recording 24
X 7. Digital media for all CCTV must be retained for at least ***.     c.   WaMu
Service areas shall be dedicated solely to providing Services to WaMu and must
be segregated from all other work areas with fully enclosed, floor-to-ceiling
walls. Fully enclosed walls are defined as walls that provide sufficient visual,
as well as auditory, baffling to disable persons outside the work area from
hearing conversations or the like.

5.   Telecommunications Network and Security

  a.   Workstations and servers used for WaMu will be dedicated for that purpose
(i.e., shall not be used by Supplier for its own account or on behalf of other
of Supplier’s customers) and will, at a minimum, reside on a separate VLAN
protected by hardware-based firewalls.

Page 9 of 70



--------------------------------------------------------------------------------



 



Attachment 2 to Exhibit 1 – Service Location Facility Specifications
The PDF document entitled “Fourth Floor Furniture Plan – Option 2” prepared by
the *** and dated 04 Jan. 20, is incorporated by this reference as though fully
set forth herein.

Page 10 of 70



--------------------------------------------------------------------------------



 



Attachment 3 to Exhibit 1 – Staffing Requirements
The following CSR Profile identifies minimum hiring requirements that Supplier
must ensure are met prior to hiring a CSR onto the WaMu account. In addition to
the CSR Profile attributes which are required, Retail and Mortgage banking
experience is preferred, though not required.
CSR Profile:
1.           ***
***

                                                                               
                         
***
    * **             *       * **             *       * **             *       *
**             *       * **
 
                    *                       *                       *          
            *          
 
                    *                       *                       *          
            *          
 
                                                                               
                       
***
    * **             *       * **             *       * **             *       *
**             *       * **
 
                    *                       *                       *          
            *          
 
                    *                       *                       *          
            *          
 
                                                                               
                       
***
    * **             *       * **     *       *       * **     *       *       *
**     *       *       * **
 
                    *               *       *               *       *          
    *       *          
 
                    *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **

Page 11 of 70



--------------------------------------------------------------------------------



 



                                                                               
                         
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                       
***
    * **     *       *       * **     *       *       * **     *       *       *
**     *       *       * **
 
            *       *               *       *               *       *          
    *       *          
 
            *       *               *       *               *       *          
    *       *          
 
                                                                               
                        ***


Page 12 of 70



--------------------------------------------------------------------------------



 



                                                                               
                         
***
    * **                                                                        
                       
***
    * **                                                                        
                       
***
    * **                                                                        
                       
***
    * **                                                                        
                       

2. EDUCATION/EXPERIENCE

                          Required   Preferred       Required   Preferred
***
  ***   ***   ***   ***   ***
***
  ***   ***   ***   ***   ***
***
  ***   ***   ***   ***   ***

EXPERIENCE: How many years of directly related experience are required to be
qualified to enter the job?
***

•   ***

Page 13 of 70



--------------------------------------------------------------------------------



 



Exhibit 2
Transition Services

A.   Description of Transition Services       Supplier will Transition to the
Supplier Service Location identified in Exhibit 6 (Service Locations) the above
listed processes contained in Exhibit 1 (Scope of Services) from WaMu’s existing
operational centers. As part of the Transition of the above listed processes,
the Supplier will assign a team of professionals to coordinate the
implementation of Services for WaMu. The Transition of processes will be
performed in four (4) phases as described below:       Phase I – Transition
Planning       During the Phase I of the Transition, the high-level project
scope and requirements (including business, operations, and technology
components) is refined by both WaMu and Supplier. A kick-off meeting between
Supplier and WaMu will be conducted, after which Supplier will refine Transition
Plan for WaMu review and sign-off.       Phase II – Transition Execution
(Off-Site at Supplier Location)       During Phase II, Supplier will drive the
Transition plan delivered and approved by WaMu during Phase I. Specifically, the
business, operational, and technology requirements will be further refined and
the following elements of the Transition plan will be executed against directly;
facility build out, integration and technology go-live, and employee training  
    Phase III – Parallel Run       During the Phase III of the Transition, the
Supplier will be responsible for performing the Services in accordance to the
ramp-up plan set forth in Section G of this Exhibit 2. The completion of Phase
III of the Transition will mark the beginning of the Steady-State Ongoing
Services that Supplier will perform as described in Exhibit 1.   B.   Transition
Deliverables and Acceptance Procedures       The following are the key Supplier
Deliverables and WaMu’s acceptance procedures for such Deliverables:

                              Supplier   WaMu Phase   Deliverable   Description
  Responsibility   Responsibilities
Prior to Phase I
  High Level Process
Transition Plan   High level process Transition Plan with milestones/dates,
activities, and key tasks   Prepare and deliver Deliverable   Provide key
milestones /dates (see Attachment 1 to Exhibit 2). Review and approve

Page 14 of 70





--------------------------------------------------------------------------------



 



                              Supplier   WaMu Phase   Deliverable   Description
  ***   ***
 
  Procedures Manual   WaMu’s Procedures
Manual   ***   ***
 
               
Phase I
  Detailed Process
Transition Plan   Further refined and detailed Transition Plan from above   ***
  ***
 
               
 
  Roles and Responsibilities Matrix   Roles and responsibilities during the
Transition phases   ***   ***
 
               
 
  Technology Requirements   Document WaMu and Supplier technology requirements  
***   ***
 
               
 
  Supplier Workforce
Management Plan   Supplier workforce
management plan
(ramp plan)   ***   ***
 
               
 
  Training Program   Industry and WaMu specific training plan   ***   ***
 
               
Phase II
  Facility Build out   Setup WaMu
dedicated Supplier
facility   ***   ***
 
               
 
  Integration and Go-Live Technology Solution   Turn up and integration of
technology infrastructure and software   ***   ***
 
               
 
  Finalize and Conduct Employee Training   Administer and verify that Supplier
Employees have successfully completed the Training Program and are certified  
***   ***
 
               
 
  Disaster Recovery and Business Continuity Procedures   Initial requirements
and procedures in the event of a disaster, which outlines recovery and business
continuity procedures   ***   ***
 
               
Phase III
  Final Draft of Training Manual   Final Training Manual, to be used for ongoing
training of Supplier employees on process   ***   ***
 
               
 
  Technology Operations
Manual   Technology operations and procedures   ***   ***
 
               
 
  Final Disaster Recovery and Business Continuity Procedures   Final
requirements and procedures in the event of a disaster, which outlines recovery
and business continuity procedures   ***   ***

Page 15 of 70





--------------------------------------------------------------------------------



 



C.   Project Team       The Supplier Transition Management Team will work
directly with WaMu’s Transition contacts, as well as additional WaMu teams, to
ensure a smooth Transition to the Supplier.       Supplier’s Transition
Management Team will consist of the following Supplier Personnel:

          Supplier Team Member   Supplier Personnel   Role
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***

The Program Director will be assigned to service the WaMu account, after the
completion of the Transition Services as Key Personnel for steady state
operations. The other persons identified above will be available to provide
post-Transition assistance, but will not be dedicated to the WaMu account during
steady state operations.
D. Project Governance
Supplier’s Implementation Manager Team will adhere to the governance structure
as detailed in Exhibit 12 (Governance Model).
E. Transition Milestones
Attached hereto is the High Level Transition Plan (as described in Section B in
Exhibit 2) which includes: (i) key Transition milestones, and (ii) high level
activities and tasks to be performed. Outlined below are the initial milestones
for the implementation of the Services based on the implementation dates WaMu
has requested. Additional milestones may be identified/created, and the initial
milestones may be modified during the Transition Planning Phase. Such
modifications and/or additions will be based upon mutual agreement by WaMu and
Supplier

                      Milestone Name   Description   Date   Dependencies
1
  Kick-off Meeting   Initial meeting, attended by project stakeholders and the
Transition team, to introduce the project teams, review, define high-level
project scope, and review initial Transition plan   ***  
-     Completion of High Level Process Transition Plan, Receipt of Commencement
Notice
 
               
2
  Sign off of the Detailed Process Transition Plan from stakeholders   Agreement
by WaMu on the Detailed Process Transition Plan, which is based on the High
Level Process Transition Plan   ***  
-     Completion of Kick-off Meeting

Page 16 of 70





--------------------------------------------------------------------------------



 



                      Milestone Name   Description   Date   Dependencies
3
  Completion of Phase I of Transition, start of Phase II   Completion of all
planning activities   ***  
-     Detailed Process Transition Plan from stakeholders is signed off by WaMu
 
               
4
  Completion of Phase II of Transition, start of Phase III   Execution of the
Transition plan   ***  
-     WaMu agrees that all aspects of Phase II are complete
 
               
5
  Completion of Phase III, start of Steady State operations   Supplier completes
Phase III and begins steady state operations   ***  
-     WaMu agrees that all aspects of Phase III are complete

F. ***
WaMu shall be entitled to the *** for Supplier’s failure or delay in achieving
the Milestones specified below, provided that such failure or delay is caused
solely by Supplier. *** include *** which WaMu is entitled upon the initial
Deliverable default and additional *** for each week (which, for this purpose,
shall be five (5) Business Days) thereafter until the applicable Milestone is
achieved.
Supplier’s obligation to comply with each implementation date and WaMu’s right
to the corresponding ***is subject to timely performance by WaMu of WaMu
responsibilities explicitly set forth in this Exhibit 2 (Transition) or
Exhibit 10 (WaMu Operational Responsibilities) (collectively “Dependencies”) and
any such additional conditions as may be mutually agreed by the Parties in
writing. Any one day delay on the part of the Dependencies results in a one day
extension of Supplier’s required completion date

                  Weekly Credit         (accruing on initial Milestone Name  
Date   default)
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***

G. Supplier Ramp-Up During Parallel Run Phase
Supplier ***during the Parallel Run Phase will differ from Supplier’s
Performance Credits during the steady-state production phase, as outlined below:
The ***model, outlined in Exhibit 4 (Service Levels and Performance Credits),
will not apply until ***following the initial Project Staff class handling its
first live call in the Philippines. Thereafter, each subsequent Project Staff
class shall be exempt from the *** model for a period of *** from the date such
class handles its first live call in the Philippines, until there are a total of
*** FTE’s on the Project Staff. For purposes of illustration, if the second
Project Staff class
Page 17 of 70





--------------------------------------------------------------------------------



 



(“Class 2”) commences to handle live calls (the “Class 2 Inception Date”) ***
after the first Project Staff class (“Class 1”) commences to handle live calls,
Class 2 shall be exempt from the Performance Incentive and Credit model for a
period of *** after the Class 2 Inception Date, but Class 1 shall not be exempt
from the *** model during such period.
Page 18 of 70





--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 2– WaMu Transition Schedule
***
Page 19 of 70





--------------------------------------------------------------------------------



 



Exhibit 3
Reports
A. Reports.
Supplier shall provide WaMu with the reports identified in the following table
for all data developed or maintained by Supplier, each at the time specified
therein. WaMu may amend the list of required reports, or the frequency with
which such reports are required, from time to time upon notice to Supplier.

          Inbound Metric   Definition   Frequency
Volume
       
 
       
% Transfers
  Calls dial transferred to another unit/Calls offered   ***
 
       
Abandon Rate
  Number of in-queue Calls terminated after holding for at least ***   ***
 
       
Average After-call
Work Time
  Total time spent after calls performing call-related
work/Calls handled   ***
 
       
Average Handle Time
  Average talk time + average after-call work time + Hold
time   ***
 
       
Average Hold Time
  Total time calls spend on hold/Calls handled   ***
 
       
Average Speed of Answer
  Total time customers spend in queue before reaching
agent/Calls handled   ***
 
       
Average Talk Time
  Total time spent on-line with customers/Calls handled   ***
 
       
Calls Handled
  Calls that reach an agent and result in an activity   ***
 
       
Calls Offered
  Calls received at the agency that reach agent or queue   ***
 
       
Total Billable Hours
  Actual talk time + off-call work time   ***
 
       
Financial/Cost
       
 
       
Cost/CSR
  Total Costs/Total CSR headcount   ***
 
       
Cost/Call
  Total Costs/Calls offered   ***
 
       
Wait Time
  Number of calls answered within ***   ***
 
       
Logged On Time
  Total time in minutes each agent is logged on to the ACD   ***
 
       
Available Agent Time
  Total time in minutes each agent is logged on to the ACD and available (i.e.,
waiting for calls)   ***
 
       
Quality
       
 
       
Number of Monitors
  Number of completed monitoring sessions per agent ***   ***
 
       
Score Distribution
  Synthesis of all monitoring scores for the ***, as applicable (summary)   ***

Page 20 of 70





--------------------------------------------------------------------------------



 



          Inbound Metric   Definition   Frequency
Trending
  *** quality trends and areas of concern   ***
 
       
Resolution
  *** action plans to address quality issues   ***

     In addition to the foregoing, Supplier shall:

  1.   Provide a daily Interval Report (a combined report with respect to
multiple performance parameters) and the Contributor File *** by department and
by agent).     2.   Provide reports on a monthly basis containing data and
information sufficient for WaMu to determine whether the Services in such month
have complied with all Services Levels then in effect and to calculate the total
of all *** (if any) to which WaMu is entitled for such month.     3.   Analyze
significant trends indicated by such reports. On a quarterly basis, Supplier
shall meet with WaMu in person, at a mutually agreed site, to formally review
the preceding quarter’s performance and trends, discuss ways of improving
Service and develop any necessary plans for implementing such improvements.    
4.   Provide WaMu with such access as reasonably necessary for WaMu to employ
its quality observer monitoring tool, including access and connectivity to agent
equipment as necessary for live monitoring.     5.   In order to adequately
prepare data for WaMu and WaMu’s customers, WaMu requires that Supplier provide
WaMu with at least one of the following methods for accessing WaMu call related
raw data:

  a.   View access to Supplier’s CMS to enable WaMu to pull raw data directly
from the CMS, or if for some unforeseen reason this is not available,     b.  
WaMu will provide Supplier with data templates in Microsoft Excel that Supplier
will need to complete on a daily basis and send to the WaMu by no later than 9am
EST each day.

B.   The specific data requirements are contained below. The data will be
reported at the following three (3) levels from the WaMu and/or Supplier
systems, as the case may be:

  1.   Daily summary by skill or application,     2.   Daily *** interval data
by skill or application, and     3.   Daily agent level summary data by skill or
application.

C.   Based on the raw data, the following types of report need to be generated
on a daily basis:

Page 21 of 70





--------------------------------------------------------------------------------



 



                  Lowest             Level         Metric Name   Available  
Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 22 of 70





--------------------------------------------------------------------------------



 



                  Lowest             Level         Metric Name   Available  
Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 23 of 70





--------------------------------------------------------------------------------



 



                  Lowest             Level         Metric Name   Available  
Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Each process management report must be signed or published electronically by an
authorized manager of Supplier. Supplier shall certify that the reports – other
than information provided by WaMu which may be contained therein — are complete
and accurate. Reports will be submitted in electronic format unless WaMu
requests an alternate delivery mode with sufficient advance notice to permit
timely reporting. The reports must be submitted no later than *** after the
later of the close of the calendar month or WaMu providing the data templates.
WaMu will provide Supplier with a dashboard reporting format for Supplier to use
in connection with developing such reports. The report will include a concise
executive summary with the following components:

  (i)   Brief explanation of any variations between Supplier’s actual
performance and the Service Level Requirements metrics identified in this Form
of Service Agreement; and     (ii)   Forward-looking statement describing
actions being taken to prevent any future variations.

Recognizing that it is often impossible to predict exactly what information may
be necessary for reporting of Services, Supplier shall provide to WaMu *** as
required ad hoc reporting
Page 24 of 70





--------------------------------------------------------------------------------



 



capabilities to ensure the timely, quality delivery of all information required
by WaMu. Ad hoc reports are requested through WaMu’s Delivery Management Team,
and are generally available within two to four business days. Supplier’s
Delivery Management will consult with WaMu to determine the optimal report
content and format, and will also help anticipate information needs to minimize
the need for ad hoc reports. If WaMu requests an ad hoc report and Supplier can
demonstrate to WaMu’s reasonable satisfaction that providing such report will
impose material (as reasonably determined by Supplier) cost on Supplier, the
Change Control Procedures will apply.

D.   Technology Reporting Requirements. Within *** of the end of each calendar
quarter during the term of the Agreement, Supplier shall provide a written
report to WaMu containing at least the following information pertaining to
Supplier’s use of WaMu Software and Tools:

  (1)   A list of all WaMu hardware or equipment installed at the Service
Locations, or at any other Supplier location (such as Supplier’s US POPs),
containing the following:

  (a)   Manufacturer and model name of hardware or equipment;     (b)   Serial
number of equipment; and     (c)   Address where the hardware or equipment is
located.

  (2)   A list of all WaMu Software applications locally installed on Machines
at the Service Locations, or at any other Supplier location (such as Supplier’s
US POPs), containing the following:

  (a)   Manufacturer and name of Software application;     (b)   Version number
(if applicable);     (c)   Number of individual Project Staff users of such
Software application (if applicable); and     (d)   Address where the Software
is installed.

  (3)   A list identifying the current number of Project Staff (as of the date
of the report) who have access to the WaMu Software provided for use by WaMu via
thin-client or other remote access to WaMu Systems.         A copy of the report
required by this Section D shall be sent to:

***
Page 25 of 70





--------------------------------------------------------------------------------



 



Exhibit 4
Service Levels and Performance Credits

A.   General Principles:

  1.   The Parties have prepared the Service Levels set forth in this Exhibit 4,
and the Performance Credits payable upon their breach, with the aim that they be
clear, concise and measurable, reflect WaMu’s business needs and incent the
Supplier to provide the best service possible.     2.   The description of the
Services set forth in this Exhibit 4 is not intended to and does not limit or
exclude any Services described in the Agreement or in any other Schedule to the
Agreement.     3.   Capitalized terms used and not defined herein have the
meanings ascribed to such terms in Schedule 1 (Definitions) of the Master
Agreement or Article 1 (Definitions) of the Service Agreement.

B.   Performance Credits

  1.   Supplier’s *** to *** a Service Level constitutes a “***”.     2.   The
Performance Credit payable for each *** is set out in each Service Level Table.
The Performance Credit is a ***. *** means the *** to the Service Agreement
(before deducting any credits to which WaMu is entitled) for the calendar month
in which the *** occurred for which the performance credit is payable.     3.  
Performance credits are calculated *** as indicated in the service level tables
below, *** and ***.     4.   Each service level includes a separate measure of
performance *** (“***”). Performance credits for failure to meet an *** service
level are *** the amount of the performance credit for *** the applicable
service level and are payable in lieu of the performance credit payable for ***
the standard service level.     5.   To calculate the total performance credit
due to *** for the applicable month, the amounts calculated for each service
level or *** earned with respect to performance in such month, as further
described above, will be totaled and such amount will be *** to *** on the next
monthly invoice.     6.   ***     7.   *** will notify *** if *** becomes
entitled to a performance in accordance with *** standard *** procedures as set
forth in the agreement. Performance credits will be calculated and reported as
detailed in the service level table below.

C.   Service Level Tables       Supplier’s Service Levels are detailed in the
following tables. Supplier agrees to meet all of these Service Levels.

Page 26 of 70



--------------------------------------------------------------------------------



 



Table C1 — Service Level Performance Targets

                                                                               
              Regular or             Baseline or   Incentives &   Incentive  
Credit   Floating Metric   Period   Target   Credits   Trigger   Trigger   SLA
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **

Notes to Table C-1:

*   *** includes time necessary to perform ***.   **   Only *** of the SLA’s
identified as “***” will apply in any given month. WaMu will provide Supplier
with written notice of which SLA applies for such month.   ***   A Service Level
noted to be a “***” is an SLA with which Supplier must be in compliance in order
to be eligible for any incentives, subject additionally to compliance with the
particular SLA to which the incentive attaches.   ++   For ***, availability of
incentives – if any – is *** on achievement of the *** for this SLA, only, and
is independent of compliance with the Qualifier SLA’s.

1.   *** Credits. In any given month, there shall be *** Credits to which
Supplier may be subject, ***. To illustrate, if in a particular month the *** is
also due as set forth in the table above, ***.   2.   ***. If Supplier is
requested to ramp up *** Supplier will be excused from *** set forth above for a
period of *** minus the number of days advance notice Supplier was actually
given for such request.

Page 27 of 70



--------------------------------------------------------------------------------



 



Table C2 — Service Level Performance Definitions

                          Metric Type   Definition   Frequency   Source
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **
***
    * **     * **     * **

D.   Incentive and Credit Expectations

  1.   Average Handle Time. WaMu will provide Supplier with the Average Handling
Time targets, as well as minimum and maximum ranges for credit and incentives,
respectively, as outlined in Table D.

Table D — AHT Score Matrix

          Monthly       AHT Target   Range Value   Rate/HR
***
  ***   ***     ***   ***     ***   ***

Page 28 of 70



--------------------------------------------------------------------------------



 



          Monthly       AHT Target   Range Value   Rate/HR ***   ***   ***    
***   ***     ***   ***

  2.   Supplier will adjust the monthly invoice, based on Supplier’s monthly AHT
performance according to Table D and the following formula:         ***

E.   AHT Written Action Plan

      In the event that Supplier fails to meet the Performance Target for AHT,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.

F.   *** Survey

  1.   WaMu will provide Supplier with the *** Survey targets, as well as
minimum and maximum ranges for credit and incentives, respectively, as outlined
in Table F.

Table F — *** Survey Score Matrix

          Monthly       *** Survey Target   Range Value   Rate/HR ***   ***  
***     ***   ***

  2.   ***. Supplier will adjust the monthly invoice, based on Supplier’s
monthly *** Survey performance according to Table F and the following formula:

***

  3.   *** Survey Written Action Plan. In the event that Supplier fails to meet
the Performance Target for *** Survey, Supplier will deliver to WaMu a written
“Action

Page 29 of 70



--------------------------------------------------------------------------------



 



      Plan” setting out Supplier’s proposed resolution of any issues or
problems, including specific planned actions, owners and accountability, and
detailed implementation timeline. Supplier will deliver such a plan to WaMu
within *** of Supplier’s receipt of WaMu’s reports detailing Supplier’s site
performance results.

G.   Resource Commitment

  1.   Resource Commitment for the first *** of the Project Staff will be
finalized based on mutual agreement by both parties *** in advance. Ramp up to
additional Project Staff beyond *** will be finalized on mutual agreement *** in
advance.     2.   WaMu will only pay up to ***% of scheduled hours.     3.  
WaMu will only pay for ***.     4.   WaMu will provide Supplier with the
required *** requirements, and requires Supplier to staff according to those
requirements. Additionally, WaMu allows for the minimum and maximum ranges
before applying Credit adjustments to Supplier’s monthly invoice, as outlined in
Table G.

Table G — Schedule Index Score Matrix

          Monthly         Target   Range Value   RC Rate/HR ***   ***   ***    
***   ***     ***   ***     ***   ***

  5.   WaMu will pay Supplier up to the maximum range of required *** Staffing
schedules, as outlined in Table G above. Any interval level staffing fewer than
***% will be paid based on actual productive FTE staffed during that interval
period. Productive FTE is calculated as (Productive hours per Interval x 2).
WaMu will not be obligated to pay for Resources ***% in any interval. WaMu will
pay the RC Incentive Rate of $***/HR if Supplier’s monthly resource commit is
within the range noted in Table G. Supplier will issue WaMu a credit of $***/HR
if Supplier’s monthly resource commit is ***%, as outlined in Table G.
Application of the Credits and Incentives will be as set forth in H, below.    
    The Monthly Resource Commitment attainment calculation will average every
interval for a given day. Each interval shall be counted based on Supplier’s
actual resource commitment for such interval. Each day’s intervals shall be used
to calculate an average for the day. The monthly average shall be the average of
all daily averages in a given month. The final average on the last day of the
month will determine Supplier’s Resource Commitment for purposes of this SLA.

H.   Resource Commitment Credit Calculation

  1.   Supplier will adjust the monthly invoice, based on Supplier’s ***
Resource Commitment (RC) performance according to Table G, above, and the
following:

  i.   Resource Commitment (RC) = Resource Commitment is the total Productive
time for a half hour interval divided by the total time scheduled for an
interval minus WaMu approved training and system downtime.     ii.   RC Cap =
Sum of [(Total hours scheduled — WaMu approved training and system downtime) x
***%]     iii.   RC Cap Adj. Credit = Sum of [(RC Cap – Total Hours Scheduled) x
Hourly Rate] for any *** that Resource Commitment > Resource Commitment Cap
throughout the day     iv.   RC Minimum Credit = If less than *** of the
intervals within a monthly invoicing period meet a *** Resource Commitment, WaMu
will adjust Supplier’s monthly invoice based on Table 9 above.

I.   Resource Commitment Written Action Plan       In the event that Supplier
fails to meet the Performance Target for Resource Commitment, Supplier will
deliver to WaMu a written “Action Plan” setting out Supplier’s proposed
resolution of any issues or problems, including specific planned actions, owners
and accountability, and detailed implementation timeline. Supplier will deliver
such a plan to WaMu within *** of Supplier’s receipt of WaMu’s reports detailing
Supplier’s site performance results.   J.   Employee Retention

  1.   Supplier will provide WaMu with monthly staffing reports that include
number of production employees whose employment has been terminated.

Page 30 of 70



--------------------------------------------------------------------------------



 



Table J — Employee Retention Matrix

          Annual       Employee Retention       Retention Target   Range Value  
Rate/HR ***   ***   ***     ***   ***

  2.   *** Calculation. Supplier will adjust the monthly invoice, based on
Supplier’s monthly *** performance according to Table J and the following
formula:

***

  3.   *** Written Action Plan. In the event that Supplier fails to meet the
Performance Target for *** Result (see Table J) is less than the minimum target,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.

K.   ***

  1.   WaMu will provide Supplier with the *** Pct. targets, as well as minimum
and maximum ranges for credit and incentives, respectively, as outlined in Table
K.

Table K — *** Pct. Score Matrix

                  *** Monthly       Pct. Target   Range Value   Rate/HR ***  
***   ***     ***   ***     ***   ***

  2.   *** Incentive and Credit Calculation. WaMu will adjust Supplier’s monthly
invoice, based on Supplier’s monthly *** Pct. performance according to Table K
and the following formula:

***

Page 31 of 70



--------------------------------------------------------------------------------



 



  3.   *** Written Action Plan. In the event that Supplier fails to meet the
Performance Target for *** Pct. Result (see Table K) is less than the minimum
target, Supplier will deliver to WaMu a written “Action Plan” setting out
Supplier’s proposed resolution of any issues or problems, including specific
planned actions, owners and accountability, and detailed implementation
timeline. Supplier will deliver such a plan to WaMu within *** days of
Supplier’s receipt of WaMu’s reports detailing Supplier’s site performance
results.

L.   ***

  1.   WaMu will provide Supplier with the *** targets, as well as minimum and
maximum ranges for credit and incentives, respectively, as outlined in Table L.

Table L — Fees Waived Score Matrix

                  Fees Monthly       Waived Target   Range Value   Rate/HR ***  
***   ***   ***   ***   ***   ***

  2.   *** Incentive and Credit Calculation. WaMu will adjust Supplier’s monthly
invoice, based on Supplier’s monthly *** performance according to Table L and
the following formula:         ***     3.   *** Written Action Plan. In the
event that Supplier fails to meet the Performance Target for *** Result (see
Table L) is less than the minimum target, Supplier will deliver to WaMu a
written “Action Plan” setting out Supplier’s proposed resolution of any issues
or problems, including specific planned actions, owners and accountability, and
detailed implementation timeline. Supplier will deliver such a plan to WaMu
within *** of Supplier’s receipt of WaMu’s reports detailing Supplier’s site
performance results.

M.   *** to WaMu Pct

  1.   WaMu will provide Supplier with the *** Pct. targets, as well as minimum
and maximum ranges for credit and incentives, respectively, as outlined in Table
M.

Page 32 of 70



--------------------------------------------------------------------------------



 



Table M — *** Pct. Score Matrix

                  Escalation Monthly       Calls Pct. Target   Range Value  
Rate/HR ***   ***   ***   ***   ***   ***   ***

  2.   *** Incentive and Credit Calculation. WaMu will adjust Supplier’s monthly
invoice, based on Supplier’s monthly *** Pct. performance according to Table M
and the following formula:

***

  3.   *** Written Action Plan. In the event that Supplier fails to meet the
Performance Target for *** Result (see Table M) is less than the minimum target,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.

N.   System Availability

  1.   WaMu requires that Supplier provides the required systems and network
architecture, infrastructure, workstation, and necessary equipment and
technology support to facilitate service availability and minimize the impact to
service interruptions.     2.   WaMu requires the same level of support and
performance from Supplier as it does from its own internal technology team and
other external providers. The targets for System Availability, also referred to
as Service Availability, are outlined below.     3.   Voice Service Availability
Target. Voice Service Availability is the ability to deliver a call across
Supplier’s managed and controlled infrastructure, which may include elements
such as domestic and international circuits, ATM network equipment, PBX/ACD,
intelligent call routing systems. Incidents that impact availability for voice
service include, but are not limited to, PBX/ACD system downtime and/or loss of
routing control, domestic or international circuit outages, and network
equipment failure. Downtime directly related to the failure or malfunction of
WaMu equipment is not included in the calculation and does not adversely impact
Supplier’s Availability measurements.

Page 33 of 70



--------------------------------------------------------------------------------



 



  i.   International Voice Service Availability Target: *** %     ii.   Domestic
Voice Service Availability Target: *** %

  4.   Data Service Availability Target. Data Service Availability is the
ability to deliver IP communications across Supplier’s managed and controlled
infrastructure, which may include elements such as domestic and international
circuits, ATM network equipment, routers, LAN switches, and firewalls. Incidents
that impact data service availability include, but are not limited to circuit
outages (where no redundancy exists), and network equipment failure. Downtime
directly related to the failure or malfunction of WaMu equipment is not included
in the calculation and does not adversely impact Supplier’s Availability
measurements.

  i.   International Data Service Availability Target: *** %     ii.   Domestic
Data Service Availability Target: *** %

  5.   Supplier is required to follow WaMu’s Problem Management and Change
Control process to minimize any negative impact to System Availability.     6.  
Network Availability Written Action Plan. In the event that Supplier fails to
meet the Performance Target for Network Availability Target (see table Supplier
will deliver to WaMu a written “Action Plan” setting out Supplier’s proposed
resolution of any issues or problems, including specific planned actions, owners
and accountability, and detailed implementation timeline. Supplier will deliver
such a plan to WaMu within *** of Supplier’s receipt of WaMu’s reports detailing
Supplier’s site performance results. If Supplier fails to provide an action plan
and take the necessary steps to resolve this situation, then WaMu has the right
to exercise the Termination for Cause section of the Master Service Agreement.

O.   ***

  1.   WaMu will provide Supplier with the *** targets, as well as minimum and
maximum ranges for credit and incentives, respectively, as outlined in Table O.

Table O — *** Score Matrix

                  *** Target   Range Value   Rate/HR ***   ***   ***     ***  
***     ***   ***

Page 34 of 70



--------------------------------------------------------------------------------



 



  2.   *** Incentive and Credit Calculation. WaMu will adjust Supplier’s monthly
invoice – limited to the month in which the survey is taken notwithstanding that
the measurement period is semi-annual — based on Supplier’s *** performance
according to Table O and the following formula:

***

  3.   *** Written Action Plan. In the event that Supplier fails to meet the
Performance Target for *** Result (see Table O) is less than the minimum target,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.

P.   Operational Audit

  1.   WaMu will provide Supplier with the WaMu Audit targets, as well as
minimum and maximum ranges for credit and incentives, respectively, as outlined
in Table P.

Table P — WaMu Audit Score Matrix

                  WaMu         Audit Annual Target   Range Value   Rate/HR ***  
***   ***     ***   ***     ***   ***

  2.   *** and Credit Calculation. *** will adjust *** invoice – for the *** in
which the Operational Audit was completed notwithstanding that the measurement
period is *** — based on *** according to Table P and the following formula:

Page 35 of 70



--------------------------------------------------------------------------------



 



***

  3.   WaMu Operational Audit Written Action Plan. In the event that Supplier
fails to meet the Performance Target for WaMu Audit Result (see Table P) is less
than the minimum target, Supplier will deliver to WaMu a written “Action Plan”
setting out Supplier’s proposed resolution of any issues or problems, including
specific planned actions, owners and accountability, and detailed implementation
timeline. Supplier will deliver such a plan to WaMu within *** of Supplier’s
receipt of WaMu’s reports detailing Supplier’s site performance results.

Q.   Service to Sales (Cross-Sell)       A critical success factor for WaMu’s
call centers is cross-selling. Supplier will be measured as it relates to
cross-selling under the following guidelines:

  1.   Performance incentives will not be available unless Supplier meets the
minimum offer rate in a given month. The offer rate is the percentage of
eligible calls in which a cross-selling offer is extended to an existing
customer. For this purpose, an eligible call is one in which a cross-selling
opportunity is identified to the CSR as available to the particular customer on
WaMu’s system.     2.   In a given month, Supplier’s offer rate must be greater
than or equal to ***% of the total eligible calls handled by Supplier in order
to qualify for the incentive.     3.   ***     4.   For offers that result in
new accounts, the following table illustrates Supplier’s incentives:

          Monthly       Service to Target   Range Value   Sales ***   ***   ***
  ***   ***   ***   ***   ***   ***

Page 36 of 70



--------------------------------------------------------------------------------



 



  5.   For purposes of the incentive, an “Acceptance” or “Accepted Offer” occurs
when a WaMu customer indicates interest in an offer originated via the Project
Staff, and the customer is successfully transferred to WaMu’s National Direct
Sales (NDS).     6.   WaMu will provide Supplier with sufficient data to
identify the number of Accepted Offers initiated by Project Staff and shall pay
the Payout Amount indicated in the table above. Payment should occur the month
following the close of the transaction.     7.   *** Supplier shall make
available to WaMu for audit purposes its records of such payments to members of
the Project Staff.

Page 37 of 70



--------------------------------------------------------------------------------



 



Exhibit 5
Customer Satisfaction Surveys
Supplier will conduct an internally generated survey twice a year and shall
cooperate with a survey generated by a third party designated and retained by
WaMu once a year.
Supplier shall provide the content (including the criteria for determining
acceptable results) of each such survey to WaMu no later than *** prior to its
intended issuance. WaMu shall provide its formal written approval of the content
of the survey within *** prior to the scheduled issuance of the survey, which
consent shall not be unreasonably withheld.
The target audience for the survey will be WaMu’s functional Business Owners of
the outsourced processes and the applicable WaMu vendor oversight personnel.
The survey results applicable to WaMu’s Supplier outsourced services will be
shared with WaMu’s Executive Management Team defined in Exhibit 12 (Governance).
If any of the results of such satisfaction surveys do not meet or exceed the
criteria for acceptable results, the following steps will be taken:

  a.   The Supplier will to prepare an improvement plan to address the objective
concerns raised in the satisfaction survey and, submit the survey improvement
plan to WaMu for approval within *** after Supplier’s receipt of the survey
results;     b.   WaMu will review such improvement plan and provide any
recommended amendments to such plan within *** of WaMu’s receipt of the plan;  
  c.   Supplier will revise and resubmit such plan to WaMu for its further
review within *** of receipt of amendments from WaMu; and     d.   Once approved
by WaMu, Supplier will implement such plan.

Page 38 of 70



--------------------------------------------------------------------------------



 



Exhibit 6
Service Locations

1.   Supplier agrees to provide the Services described in this Agreement from
the following location, and such further location(s) as approved in writing by
WaMu:

Address:
***
Facility Contact Person – ***
Phone Number – ***
Fax Number – ***

2.   Services Location and Third Party Vendor / Competitor. If Supplier intends
to provide the Services from an environment that Supplier shares with a
third-party vendor, or from which Supplier also provides services to a client
that is (or becomes) a WaMu Group Competitor, then, before providing (or
continuing to provide) the Services from that environment, Supplier shall
develop processes, procedures, and physical restrictions reasonably satisfactory
to WaMu to ensure that no third-party vendor personnel, and no Supplier
personnel dedicated to providing services to another Supplier customer, may gain
access to any of WaMu’s Confidential Information. Alterations to processes,
procedures and/or the physical environment that directly impact WaMu’s
operations must be approved by WaMu, All costs associated with isolating the
WaMu account and environment shall be borne by Supplier.

Page 39 of 70



--------------------------------------------------------------------------------



 



Exhibit 7
Key Personnel
Key Personnel, as defined in the Master agreement, are as follows:
Ongoing Operations:
Account Manager – ***
Client Operations Head – ***
Operations Manager – ***
Process #1 Supervisor– ***
Program Director – ***
Transition Operations:
Transition Manager – ***
Account Manager – ***
Client Operations Head – ***
Operations Manager – ***
Process #1 Supervisor– ***

Page 40 of 70



--------------------------------------------------------------------------------



 



Exhibit 8
Business Continuity and Disaster Recovery

1.   Disaster Recovery and Business Continuity

Supplier agrees to provide WaMu with documentation of its disaster recovery
strategy and/or capability within *** of the Agreement Effective Date. This
description will address actions to be taken in the event of an extended outage
of service. (Such an outage could be caused by a number of events ranging from
technical hardware/software/network related malfunctions to a catastrophic
disaster.) The description shall address:

  A.   Risk avoidance and disaster prevention provisions in place (e.g. physical
security systems, fire protection / suppression systems, equipment spare parts
on-site, Uninterrupted Power Supply (UPS) and backup generators, etc.).     B.  
Recovery time frames (In the event of an outage, how many hours until service
will be restored? In a worst-case scenario, define the maximum allowable
downtime).     C.   Data backup and off-site storage process.     D.   Lost
customer data / data in progress recovery.     E.   Service recovery strategy
(e.g. internal/redundant backup, commercial hotsite backup, equipment “quick
ship” agreements with other vendors, etc.).     F.   Notification process.    
G.   Recovery testing processes (How many recovery tests per year? Is WaMu
involved in recovery testing?).     H.   Recovery Plan maintenance (Who
maintains the recovery plan? How frequently is it reviewed and/or updated as a
result of technical / product / service changes?).     I.   Define recovery
roles and responsibilities assumed by Supplier and WaMu.     J.   In addition to
any other obligations articulated in this Exhibit 8, Supplier will be
responsible for the following:

  i.   Develop and document a testing methodology plan and schedule of critical
dependencies (i.e. locations, technology, people and vendors) that will conduct
testing in 2006 and provide test results to WaMu. Testing methodology plan will,
at a minimum, address Program Components, Plan Components, Criteria, and
Dependencies

2.   Testing Frequency and Methodology

Supplier will be responsible for testing methodology and plans, as described in
Section 1 of this Exhibit 8, within *** of Agreement Effective date and every
subsequent *** the agreement is in effect. Supplier will provide WaMu with
adequate test results to demonstrate processes are effective and meet WaMu’s
current Business Continuity and Disaster Recovery requirements.

Page 41 of 70



--------------------------------------------------------------------------------



 



WaMu, at its sole discretion, reserves the right to update Business Continuity
and Disaster Recovery requirements and Supplier will provide proof, upon
request, of adherence to WaMu requirements. Supplier’s costs associated with
such revised Business Continuity and Disaster Recovery requirements, if any,
will be addressed in the same manner as costs in connection with an adjustment
to Service Levels pursuant to Section 5.2(B) of the Master Agreement.

3.   Other Requirements

     In addition to requirements described in Section 1 and 2 of this Exhibit 8,
Supplier will be responsible for the following:

  A.   Address and mitigate all risks, to WaMu’s satisfaction and as documented
in WaMu’s Risk Acceptance Mitigation (RAM) document and attached as Attachment 1
to this Exhibit 8 “Risk Acceptance and Mitigation”     B.   Supplier will
address and mitigate, to WaMu’s satisfaction, all risks identified in Attachment
2 to this Exhibit 8 “Vendor Continuity Assessment Summary.”

Page 42 of 70



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 8 — Risk Acceptance and Mitigation
The document entitled “Risk Acceptance and Mitigation – PeopleSupport, Manila”,
WaMu TSG Enterprise Risk Services, Vendor Security Assurance Services, is
incorporated by this reference as though fully set forth herein.

Page 43 of 70



--------------------------------------------------------------------------------



 



Attachment 2 to Exhibit 8 — Vendor Continuity Assessment Summary (VCAS)
The Vendor Continuity Assessment dated February 7, 2006, is incorporated by this
reference as though fully set forth herein.

Page 44 of 70



--------------------------------------------------------------------------------



 



Exhibit 9
Step-In Events

1.   Step-In Events. WaMu shall have the rights set forth in this Exhibit 9 and
in Section 8.6 of the Master Agreement upon the occurrence of the following
events (the “Step-In Events”):

  (a)   The making of an assignment for the benefit of creditors by Supplier;  
  (b)   (i) The determination by a court of competent jurisdiction or an
arbitrator that Supplier is bankrupt, or (ii) an admission by Supplier that it
is bankrupt, or (iii) Supplier applying for or consenting to the appointment of,
or the taking of possession by a receiver, custodian, trustee, or liquidator of
itself or all or the substantial part of its property, or (iv) Supplier enters
any proceedings under the Bankruptcy Code (with the exception of Chapter 11
proceedings provided that Supplier continues to provide the Services during such
proceedings);     (c)   The sale of Supplier or a merger in which Supplier is
not the surviving party if the acquiring or surviving party in such sale or
merger does not assume Supplier’s rights and duties under this Agreement;    
(d)   The liquidation of Supplier or Supplier’s failure to continue in its
current business;     (e)   The failure by Supplier to provide the Services for
a period of ***, other than as the result of a Disaster or Force Majeure;    
(f)   The OTS or another Governmental authority with jurisdiction over WaMu
directs WaMu to Step-In as the result of an audit; or     (g)   Supplier’s ***
is *** or more for two consecutive months.

2.   Step-In Rights. Upon the occurrence of a Step-In Event, WaMu shall have the
rights set forth in this section 2, together with any other rights set forth in
the Master Agreement. Subject to WaMu providing written notice to Supplier that
it is exercising its Step-In rights, WaMu may:

  (a)   ***;     (b)   *** or     (c)   ***

3.   Supplier Notice Obligation. Supplier shall provide WaMu with written notice
of the occurrence of a Step-In Event within *** of the occurrence of such event.
Supplier shall undertake all commercially reasonable efforts to assist WaMu in
the exercise of its Step-In Rights.

Page 45 of 70



--------------------------------------------------------------------------------



 



Exhibit 10
WaMu Operational Responsibilities and WaMu Resources

1.   WaMu Operational Responsibilities:

WaMu will have the following operational responsibilities and provide the
following resources:

  A.   WaMu will keep Supplier advised regarding WaMu’s anticipated needs for
ramp up or ramp down in Supplier staffing to meet projected long-term needs.
WaMu will provide interval staffing requirements with the final monthly forecast
as of the last day of each month for the month following the subsequent month.  
  B.   WaMu will provide the daily call minutes statistics on AHT for both WaMu
and Supplier, reported by center.     C.   WaMu will permit Supplier’s internal
quality monitoring team to participate in regular meetings with WaMu’s quality
monitoring staff in order for Supplier’s team to calibrate its performance with
WaMu’s internal quality standards. WaMu will provide Supplier quality scores by
CSR and by center each month and will provide mid-month status reports when
possible.     D.   WaMu will provide monthly VOCALS reports (or successor
program) showing feedback on Customer Loyalty scores for all centers.     E.  
WaMu will provide all training materials to Supplier in a timely fashion, to
support Supplier’s training function. WaMu will cooperate as reasonably
requested to incorporate recommendations and modifications of training materials
and training tools. Supplier will have each trainer certified by WaMu prior to
conducting a new-hire training class.     F.   Project Staff Forecasting. WaMu’s
Workforce Management team (WFM) will provide schedule information to Supplier as
follows:

  i.   WaMu will provide a rolling requirement to Supplier at the intervals
specified in.1(A), above. The requirements will provide the number of Productive
Hours required in *** intervals. Further, Supplier will have all schedules
finalized and entered into eWFM system *** after receipt of WaMu’s requirements.

2.   WaMu Technology Responsibilities

WaMu will provide the Software and Tools identified in the tables below in
support of Supplier’s provision of the Services. WaMu may amend the
configuration of Software and Tools in its sole discretion during the term of
the Agreement.

Page 46 of 70



--------------------------------------------------------------------------------



 



WaMu’s primary focus is to build an environment using *** which supports the
application environment, secures the remote desktop, adequately addresses
application latency, and reduces the bandwidth required to support Supplier’s
provision of the Services.
A. Telecommunications: Voice and Data Networking

              Ownership &     Description   Responsibility   Technology
Specifications
Primary and Secondary Data Circuits to connect WaMu BPN to Supplier Operating
Location Domestic POPs
  WaMu   ***
 
        The initial Supplier connection points for the data services will be at
the *** data center locations. The recommended connectivity into each of the
Supplier data centers is a dual switching/routing configuration in support of
using the Supplier provided international backbone. A diversified path will be
implemented, extending from the WaMu network into the each of Supplier’s data
centers. WaMu will provision *** to support its data connectivity requirements,
one as a primary and one as a secondary route & supporting overhead if required.
Supplier will provide *** one from each of their POPs) extending from the US to
the Philippines. It is WaMu’s intent that data traffic will be load balanced
through each of the Supplier data centers.
 
        *The first set of integration activities will be completed at the ***
will be reviewed and implemented at a later date and will not be included in the
first phase of the offshoring initiative.
 
       
Primary and Secondary Voice Transport to connect WaMu BPN to Supplier Domestic
POPs
  WaMu   The WaMu voice transport will be provided over a dedicated data circuit
and all telephony/contact center routing will be *** provided by either ***. The
configuration will be *** with one dedicated to each Supplier POP.
 
        The initial Supplier connection point for the voice services will be in
data center located at the ***. The anticipated connectivity into the *** center
is *** extending from the WaMu environment. Supplier’s data center
switching/routing configuration in support of the international backbone to be
provided by Supplier is articulated in Exhibit 13. A diversified path will be
implemented from the WaMu environment into the Supplier data center
environments. Supplier will then provide resilient paths from *** using a
diversified service provider approach, as set forth in Exhibit 13.
 
        *The first set of integration activities will be completed at the ***;
the secondary location in *** will be reviewed and implemented at a later date
and will not be included in the first phase of the offshoring initiative.

Page 47 of 70



--------------------------------------------------------------------------------



 



B. Infrastructure Equipment: Voice, Data and Contact Center

              Ownership and     Description   Responsibility   Technology
Specifications
Data Network Infrastructure (Switches and Routers)
  WaMu   The BPN infrastructure and the router/switch/firewall configurations at
the EDC and the domestic POP supporting the WaMu data and voice network
connections.
 
       
In-Queue Messaging
  WaMu   WaMu will coordinate the in-queue messaging and customer interaction
scripts that will be automated with the ACD system.
 
       
Music-On-Hold
  WaMu   WaMu will provide the Music-On-Hold scripting and the Music-On-Hold
device, as the Supplier will provide a secondary Music-On-Hold interface for the
integration.
 
       
ACD Routing Schema: Naming Conventions, Route Steps, and Call Transfer Paths
  WaMu   WaMu will define the ACD Routing Schema for
the Philippines integration which includes:
 
      Naming Conventions, Route Steps, and Call Transfer Paths. The
configuration requirements that drive effective ACD Routing Schema will be
installed on the Supplier’s *** environment.
 
       
Solution Storage ***
  WaMu   The storage requirement for the *** solution will leverage the existing
WaMu SAN environment.
 
       
Thin Client ***
Active / Passive
  WaMu   The *** solution has been selected versus ***.
 
       
Server
Infrastructure for
***
  WaMu   WaMu servers will support the *** deployment.
 
       
*** Multi-Site
Routing
  WaMu   WaMu is to provide the *** software licensing and infrastructure
components.

*** multi-site routing infrastructure components will be used. The ***
integration (Peripheral Gateways) are to be installed at the Supplier’s *** data
center location.
C. Application Software

          Description   Responsibility   Technology Specifications
IBM Personal Communications 5.5.1 & WMI_Pcomm_config_1.0
  WaMu   *** Computing Environment
 
       
ECC Online Manual
  WaMu   *** Computing Environment
 
       
*** TOB
  WaMu   The standard integrated *** desktop will be used as the customer
interaction software interface.

Page 48 of 70



--------------------------------------------------------------------------------



 



          Description   Responsibility   Technology Specifications
***
  WaMu   WaMu is to provide the *** software licensing and infrastructure
components. The technologies will be integrated with the Supplier *** system
installed at the Supplier’s *** data center location.
 
        The Witness solution will be integrated at the *** data center location
and integrated with the Supplier’s *** system.
 
       
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***

Page 49 of 70



--------------------------------------------------------------------------------



 



          Description   Responsibility   Technology Specifications The Aspect
RTA servers will integrate with *** system at Supplier’s *** data center
location.
 
       
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***
***
  ***   ***

3. Miscellaneous WaMu Obligations.

Page 50 of 70



--------------------------------------------------------------------------------



 



  A.   Without limiting any obligations under Exhibit 12 (Governance), WaMu and
Supplier will provide each other with comprehensive lists of their primary and
back-up contacts as well as escalation procedures for operations, systems and
phone routing issues.     B.   WaMu shall promptly review any written
restrictions and procedures Supplier may prepare and deliver, in compliance with
Section B of Exhibit 2 (Transition), with respect to Services Supplier proposes
to provide from any of the environments specified in such Section.     C.  
Provide “WaMu-branded” materials for Supplier call center environment and
provide Supplier with WaMu newsletters and other corporate communications in its
sole reasonable discretion.     D.   Provide Supplier with WaMu guidelines for
handling non-English Calls.

Page 51 of 70



--------------------------------------------------------------------------------



 



Exhibit 11
Fees
INTRODUCTION

1.   This Exhibit 11 sets forth the terms and conditions for the pricing and
invoicing of Fees and other amounts payable by WaMu to Supplier, and the
crediting of certain amounts against such payments, pursuant to the Agreement.
The terms and conditions set forth herein are in addition to, and not in lieu
of, the terms and conditions set forth in Article 10 (Fees and Payment) of the
Master Agreement.       This Exhibit 11 consists of the following parts:

  I.   Implementation Fees     II.   Baseline Pricing     III.   Price
Adjustments     IV.   Pass-Through Expenses     V.   Invoicing

2.   In this Exhibit 11, a Fee payable for Services priced by unit is payable
for the Supplier correctly processing the applicable item(s), or otherwise
delivering the applicable Services, in accordance with the Services set forth in
Exhibit 1 (Scope of Services) and the Service Levels set forth in Exhibit 4
(Service Levels and Performance Credits).   3.   The ongoing Fees payable with
respect to ongoing Services in each month shall be calculated as the sum of:

  (a)   ***     (b)   ***     (c)   ***     (d)   ***     (e)   ***     (f)  
***     (g)   ***

4.   All pricing provided by Supplier with respect to *** and pricing in all ***
shall be consistent with this Exhibit 11, including volume-based discounts and
hourly rates.

Page 52 of 70



--------------------------------------------------------------------------------



 



5.   The Fees set forth in this Exhibit 11 are intended in the aggregate to
compensate Supplier for all costs incurred and resources used in providing the
Services. Supplier acknowledges and agrees that taxes due on the Services in
accordance with Article 11 (Taxes) of the Master Agreement, WaMu shall *** for
any Services, management, production, operational support and other services
relating or incidental to the performance of the Services.   6.   No *** of any
kind will be due under this Service Agreement, and WaMu shall not be obligated
therefore, until such time as WaMu issues the Commencement Notice as described
in Section 4.4 of the Service Agreement.       *     *     *

I. IMPLEMENTATION FEES

  A.   Implementation training will not exceed *** or *** per Project Staff
hired by Supplier. Implementation training will be provided at the Training rate
specified in the below table.

                    Classification   Definition   Productive Hour Rate
Training
  Initial WaMu specific training required to staff up to *** employees   ***

  B.   Any and all other implementation fees will be the sole responsibility of
Supplier.

II. BASELINE PRICING

  A.   Supplier Rate Card

                    Classification   Definition   Productive Hour Rate
***
  ***   ***
***
  ***   ***
Training
  Initial WaMu specific training required for adding additional capacity (e.g.,
the *** employee)   ***

  B.   *** will not be charged to WaMu until such time that Supplier Project
Staff is *** or is *** into the *** and ***.     C.   The incentive / credit
model outlined in Exhibit 4 will not apply for *** following Supplier handling
its *** call and with respect to each *** thereafter, as set forth in
Exhibit 4(G).

Page 53 of 70



--------------------------------------------------------------------------------



 



  D.   WaMu will pay for Productive Hours only. For this purpose, “Productive
Hours” will be measured using ACD data . Time counted as Productive Hours is
limited to the following:

  i.   ***     ii.   ***     iii.   ***     iv.   ***     v.   ***

  E.   WaMu will not pay for Non-Productive Hours. Non-Productive Hours are
defined as follows:

  i.   Idle/Aux time – should only be used in the case of system-related issues
that directly impact an agent’s ability to provide service.

  F.   If Supplier exceeds maximum range of staff attainment of ***% in an
interval, WaMu will ***% for such interval. WaMu will develop a daily report
that contains a calculation of hours and minutes of overstaffing at any
interval. The total of these hours should not be billed to WaMu.     G.   All
basic customer service representative, communication and cultural, and language
training will be provided solely at Supplier expense.     H.   Supplier will be
responsible for all training costs associated with Project Staff attrition. To
illustrate: *** Project Staff are required and WaMu has paid the hourly rate of
$*** for training for all *** members of the Project Staff. Due to attrition,
Supplier must hire and train *** additional personnel to maintain the Project
Staff at ***. WaMu will not be obligated to pay any fees for training hours
incurred by such additional *** personnel.

III. PRICE ADJUSTMENTS

      There shall be *** adjustments to price during the term of this Service
Agreement.

IV. PASS THROUGH EXPENSES

  A.   Insurance. WaMu will pay up to *** during each year of the Term of this
Service Agreement and the Tail Period (as described below) toward Supplier’s
costs of Crime insurance, provided, however, that (a) WaMu will not pay any
amounts toward coverage limits greater than ***; (b) WaMu will not pay any
amounts toward coverages other than Crime insurance coverage; (c) WaMu will not
pay any amounts towards Supplier’s first

Page 54 of 70



--------------------------------------------------------------------------------



 



  ***   of Crime coverage; (d) WaMu will not pay any amount greater than
Supplier’s actual premium expense incurred to obtain such insurance; and
(e) WaMu shall not have any obligation under this paragraph during the Term of
Service Agreement No. 2 (i.e., WaMu’s obligations with respect to insurance in
this paragraph are in the alternative to WaMu’s obligations with respect to
insurance in Section V(B)(ii) of Service Agreement No. 2, and not in addition to
such obligations).         To avail itself of payment under this provision,
Supplier shall be required to provide proof of premium payment as well as the
cost which would have been incurred to obtain Crime insurance with a coverage
limit of ***. For purposes of this provision, the Tail Period shall be one year
after any Termination of this Service Agreement other than Termination pursuant
to Section 20.4 (Cause), subsection (A) of Section 20.5 (Termination for Adverse
Financial Condition), Section 20.8 (Insolvency), or under Section 20.9 (in
respect of Section 8.1 (Disaster Recovery)) of the Master Agreement, in which
case WaMu shall have no further obligation. For avoidance of ambiguity, this
provision has no effect on the minimum insurance coverages Supplier is obligated
to maintain under Section 25 of the Master Agreement.     B.   Expenses. Out of
town travel expenses that are pre-approved in writing and are reasonable and
necessary shall be reimbursed at ***. In no event will WaMu pay for travel time.
Airfares must be at coach rates, although Supplier may choose to upgrade at its
own expense. Where practical, airfares shall be booked at least *** in advance.
Daily meal allowance is *** per day (***) per Supplier personnel providing
Services hereunder. Ground transportation will be reimbursed at actual cost, not
to exceed *** per Supplier personnel per day. Unless otherwise agreed in
writing, hotels shall be reserved using WaMu’s designated hotels where discounts
have been negotiated.

V. INVOICING

    No later than *** after the last day of each calendar month in the Term, the
Supplier will issue to WaMu an invoice for all Fees due for Services performed
during that month. Within *** after WaMu’s receipt of each invoice, the Delivery
Managers shall conduct a review of such invoice. The Supplier’s invoice shall
provide such detail as requested by WaMu from time to time. At a minimum, such
invoice shall set forth the following:

  1.   Fees and Incentives with respect to each of the items identified in the
Introduction to this Exhibit 11;     2.   For any invoice as to which price
adjustment first takes effect, the detail regarding the Suppliers calculations
in applying the price adjustments as stated in Part III of this Exhibit 11;    
3.   For Ongoing Fees, which are based on a per unit consumption or other data,
the unit level (e.g. loan level) details of all such data for the month
invoiced;

Page 55 of 70



--------------------------------------------------------------------------------



 



  4.   Any Performance Credits or Deliverable Credits to which WaMu has become
entitled based on Services in such month, including sufficient detail for WaMu
to confirm that the Supplier’s calculation of such Performance Credits conforms
to applicable terms of the Agreement and Exhibit 4 (Service Levels and
Performance Credits);     5.   For any Pass-Through Expenses included in the
invoice, detail regarding each such expense and copies of applicable invoices
from, and documentation of the Supplier’s payment to, third-party suppliers or
service providers; and

      Each payment of invoiced amounts shall be made, to the extent feasible
using WaMu’s accounts payable systems, by electronic funds transfer to the ABA
and routing numbers provided by the Supplier in writing and, to the extent not
feasible using WaMu’s accounts payable systems, by delivery of a check to the
address set forth in the Agreement. All such amounts shall be invoiced and
payable in United States dollars. WaMu may deduct from invoiced amounts all or
part of any amounts to be reimbursed to WaMu, amounts disputed in good faith by
WaMu and amounts otherwise payable to WaMu under the Agreement or any Schedule
to the Agreement.

Page 56 of 70



--------------------------------------------------------------------------------



 



Exhibit 12
Governance
Services under this Services Agreement shall be governed by Schedule 6
(Governance) to the Master Agreement, as supplemented by this Exhibit 12. For
purposes of these Service, the members of the DMT, RMT, and ERT are as follows:
Nothing in this Exhibit 12 shall relieve the Parties of any obligations under
the Agreement. For purposes of this Exhibit 12, a Subcontractor of Supplier is
not considered another “service provider” of WaMu separate and apart from
Supplier.

1.   Delivery Management Team       The Delivery Management Team (“DMT”) will be
comprised of the following Operations Managers and their successors as appointed
from time to time by written notice from the Party replacing its Operations
Manager.

WaMu: ***
Supplier: ***

2.   Relationship Management Team       The Relationship Management Team
(RMT) will be comprised of the following individuals, representing WaMu and
Supplier, respectively:

WaMu: ***
Supplier: ***

3.   Executive Review Team       The Executive Review Team (ERT) will be
comprised of the following individuals:

WaMu: ***
Supplier: ***

Page 57 of 70



--------------------------------------------------------------------------------



 



Exhibit 13
Supplier Software and Supplier Tools
The Software and Tools identified in the tables below will be provided by
Supplier and integrated to the extent required to provide an end-to-end
technology solution to provide the Services in an efficient and effective
manner, and in compliance with the Service Levels.
WaMu has a structured Change Management process, to which Supplier will be
obligated to adhere, without exception, to coordinate changes in the Supplier
environment that will or may reasonably be expected to impact WaMu business
operations, technical integrations, or application performance.
Requirements include: descriptions, ownership & responsibility, line-item
technology specifications, and summary detail of Software and/or Tools that must
be integrated by Supplier. The primary intent is to build an environment using
(***) which supports the WaMu application environment, secures the remote
desktop, adequately addresses application latency, and reduces the bandwidth
required to support the Services.
A. Telecommunications: Voice and Data Networking

              Ownership &     Description   Responsibility   Technology
Specifications
Primary and Secondary Data Circuits from Supplier Domestic POPs to Philippines
Service Location
  ***   The *** international backbone is comprised of multiple providers ***
for data circuit connectivity. The configurations are such that they will
provide both a primary and secondary path using a diversified vendor approach.
There are to be a total of *** supporting data traffic to the Philippines, one
extending from each of the Supplier POP locations to the Service Location.
 
        The Supplier’s international backbone is comprised of multiple service
providers *** Each of the service providers has a presence at both the ***
Supplier data center locations. The configurations will provide for redundant
switches and routers in each of the data centers, and transverse the Supplier’s
international backbone using a diversified approach with the selected carriers.
The data traffic will be load balanced to each of the Supplier’s domestic POPs
and subsequently transverse the international backbone using a load balancing
configuration. WaMu will be afforded the opportunity to present and recommend
its vendor of choice.
 
       
Primary and Secondary Voice Circuits to connect Supplier Domestic POPs to
Philippines Service Location
  ***   The *** international backbone is comprised of multiple providers ***
for voice/data circuits. The configurations are such that they provide both a
primary and secondary path using a diversified vendor approach. The voice
solution and services, mirror the data network connectivity using the Supplier
provided *** solution that and the traffic partitioned over two carriers to
provide resiliency for the call routing over the Supplier’s international voice
backbone services. A total of *** compression will be used to provide the voice
connectivity from the Supplier’s *** POP to the ***.

Page 58 of 70



--------------------------------------------------------------------------------



 



              Ownership &     Description   Responsibility   Technology
Specifications The Supplier’s international backbone is comprised of multiple
service providers *** Each of the service providers has a presence at both the
*** Supplier data center locations. The voice services will be routed to the
Supplier’s *** POP and the traffic will be controlled and routed through the
Supplier’s *** platform, and then transverse the Supplier’s international
backbone using a diversified service provider approach.
 
       
*** In-Country Local Loop circuits required to extend the Supplier’s Long-Haul
Services (Data)
  ***   The *** will procure the *** In-Country local loop required to extend
the WaMu Long-Haul Services and the local phone calling support.

B. Infrastructure Equipment: Voice, Data, and Contact Center

              Ownership and     Description   Responsibility   Technology
Specifications
Data Network Infrastructure (Switches and Routers)
  ***   *** router/switch configurations at each of the domestic POPs are
required to support the dual redundant path connections to the *** Service
Location.
 
       
ACD
  ***   The voice/contact center system is an *** system will be integrated into
the *** environment located in *** configuration connecting with an *** in the
*** to convert the analog voice call to digital services.
 
       
LAN Infrastructure
  ***   The *** is providing the LAN data networking equipment, patch cords, and
the services necessary for the build out of the *** location.
 
       
Facilities Cable
Infrastructure
  ***   The *** will be responsible for completing the cable infrastructure
builds for voice, data and general telecommunications services – this includes
the cubes, MDF, and IDF locations.
 
       
Voice System
(Survivable Server)
  ***   *** will provide the *** local survivable server that allows for local
calling services. (This solution is planned for longer term and the timeframe
remains TBD).
 
       
Music-On-Hold (Devices and Messaging)
  ***   The Music-On-Hold solution will be provided by ***, and will be
integrated with the call queuing environment on Supplier’s *** ACD System.

Page 59 of 70



--------------------------------------------------------------------------------



 



              Ownership and     Description   Responsibility   Technology
Specifications
Call Center Message Boards (Infrastructure, Connectivity, and Purchase of
Message Boards)
  ***   At its discretion, *** will procure a message board solution equivalent
to the WaMu standard(s). The current WaMu standard is *** solutions, with an IP
Interface and Messaging Server. Supplier will procure and integrate the required
technologies at the *** Service Location. The integration activations will
include: 1. Positioning of the boards, 2. Cabling, 3. Power, 4. Installation,
and 5. Testing.
 
       
Local Network, Agent and Supervisor Printers; Fax Machines
  ***   *** will provide the appropriate local network printers (based on WaMu
specifications), as well as agent and supervisor printers, and fax machines as
appropriate to ensure resource productivity and achieve the agreed upon Service
Levels.
 
       
Personal Computer
  ***   *** will provide desktop workstations meeting
WaMu’s specifications, as follows:
 
      *** monitors for use by the call center agents.
* The WaMu desktop standard model *** is no longer in full production GA. There
are alternative models under review to replace the ***, the selected alternative
will be *** manufactured systems and have equivalent functionality as provided
by the ***.
 
       
Telephones
  ***   *** will provide *** phones. Supplier is targeting to use its existing
PSAX solution in support of the voice MUX/Compression for moving call traffic to
the ***.

C. Application Software

          Description   Responsibility   Technology Specifications
Internet Browser
  ***   *** will provide the Internet Browser, as specified by WaMu, as part of
the standard desktop O/S configuration.
 
        The specific configuration of the Internet Browser components necessary
to support the WaMu business remains under discussion between WaMu and Supplier
technology teams. Final configuration will be determined in WaMu’s sole
reasonable discretion. It is expected that all Internet traffic from the ***
Service Location will be through the WaMu enterprise.
 
       
Witness (eQuality), ***
Multi-Site Routing,
Computer Telephony
Integration, Workforce
Management
  ***   The *** will provide the technical requirements and services on the ***
equipment necessary to integrate each of the noted applications.

Page 60 of 70



--------------------------------------------------------------------------------



 



Exhibit 14
***

1.   In the event that WaMu terminates this Services Agreement during the
Initial Term, WaMu shall pay supplier *** as set forth Section 21.1 of the
Master Agreement and this Exhibit 14.   2.   All Machines procured by Supplier
for use solely in connection with the WaMu account and eligible for *** are set
forth in the following table:

      Item Description   Cost
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***

Please note that *** above do not include *** associated with the build-out of
voice redundancy to Supplier’s *** site. If a decision is made to build-out
voice-based redundancy, the parties will negotiate in good faith with respect to
*** associated with such redundant location.

3.   In the event of WaMu’s termination, if Supplier wishes to obtain payment
for ***, Supplier will provide WaMu with written notice of its election to do
so. Supplier may elect to retain for its own use the Machines set forth in the
table in Section 2 in lieu of seeking ***.   4.   Upon payment of the ***,
Supplier ***. If Supplier is not able to do so, the Machines shall not be
eligible for *** payments. Further, Supplier shall cooperate with *** of the
Machines, including arranging for *** and the like without *** (other than ***
for ***, etc. if ***).   5.   Basis for Payment

Page 61 of 70

 



--------------------------------------------------------------------------------



 



All Machines listed in the table in Section 2 will be depreciated on a ***
straight line depreciated basis. As ***, WaMu will pay the depreciated value of
the Machines as of the date termination becomes effective.

6.   *** Remedy       The amount payable by WaMu under this Exhibit 14 will be
Supplier’s *** for WaMu terminating for convenience .

Page 62 of 70

 



--------------------------------------------------------------------------------



 



Exhibit 15
Background Check Requirements

1.   *** Check.       Supplier, by itself or through the use of a third-party
contractor, agrees to subject each member of the Project Staff to the *** check
(the “***”) described in this Exhibit 15 before Supplier allows him or her to
perform any Services on behalf of WaMu. Supplier will incorporate necessary
changes to meet the *** Check in its Pre-Employment Requirements process and
will keep such Pre-Employment process updated from time to time per
Section 13.10 (Management Procedures Manual) of the Agreement (but in no case
will it omit any part of *** Check from its procedures without written approval
from WaMu). An overview of Supplier’s process in effect as of the Effective Date
is attached as Attachment 1 to this Exhibit 15.

  A.   *** Verification.  This verification shall include verification of an
actual copy of the *** and the *** from that ***, along with any release form
necessary to legally share the information with WaMu or WaMu’s regulators.    
B.   *** Verification.  Each Project Staff person shall provide the exact
location of his or her ***, including identifying his/her ***. Supplier will
verify the information provided by the Project Staff person. Verification will
include, but not be limited to, verifying that the Project Staff person has the
*** in the subject matter of the services and that the Project Staff person has
*** to *** by ***.     C.   Address Verification.  The Project Staff will supply
Supplier with his or her current and prior addresses (if any) for the previous
four (4) years.     D.   *** Verification.  Supplier will conduct a *** (“***”)
check on the Project Staff. No Project Staff will be allowed to provide services
for WaMu if the *** finds that the Project Staff person has ***, and such
Project Staff person shall not be assigned to perform any services for WaMu.

    E.   *** Searches.  Supplier will search each of the following *** for
information about each member of the Project Staff.

  i.   ***     ii.   ***     iii.   ***

  F.   In any of the preceding *** verifications, if the Project Staff person is
found to have provided any false or misleading information, such Project Staff
person shall not be assigned, or allowed to continue, to provide Services to
WaMu unless WaMu is first notified of the circumstances surrounding the
misrepresentation and specifically consents to use of that Project Staff person
in a separate, signed written notice.     G.   In any of the preceding ***
verifications, if the Project Staff person is found to have committed any acts
or crimes comparable to fraud or theft, or any crimes or acts of violence, that
Project Staff person shall not be assigned to perform Services or, if already
assigned, shall be immediately barred from providing Services.

2.   Retention.

Supplier shall retain the results of all *** Check referenced herein as well as
any supporting documentation sufficient to document Supplier’s background check
process and procedures. The results and supporting documentation shall be
Page 63 of 70

 



--------------------------------------------------------------------------------



 



retained in accordance with WaMu’s then-current record retention procedures, as
in effect from time to time and communicated to Supplier.

3.   Audit.

Upon notice from WaMu, Supplier will provide WaMu, WaMu Agents, or OTS Agents
with access to the *** Check results referenced herein and any supporting
documentation as may be requested by WaMu or the OTS.
Page 64 of 70

 



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 15 — Supplier’s Background Check

                  Pre-Employment             Requirements         Subject  
Management   Page Number   1 of 2
Approved by:
  ***   Effectivity   31 June 2005

***
***
***

  •   ***     •   ***

  o   ***     o   ***     o   ***     o   ***

  •   ***

  o   ***     o   ***     o   ***     o   ***     o   ***     o   ***     o  
***     o   ***     o   ***     o   ***     o   ***

  •   ***     •   ***

Page 65 of 70

 



--------------------------------------------------------------------------------



 



                  Pre-Employment             Requirements         Subject  
Management   Page Number   2 of 2
Approved by:
  ***   Effectivity   31 June 2005

  •   ***

  o   ***

  §   ***     §   ***     §   ***     §   ***

  •   ***

  o   ***     o   ***     o   ***

  •   ***

***
***
Approved by:

***
Page 66 of 70

 



--------------------------------------------------------------------------------



 



Exhibit 16
Training

1.   Training Approach

  A.   WaMu and PeopleSupport will use a *** model to ensure that PeopleSupport
trainers are capable of training Project Staff consistent with WaMu’s training
standards. The *** model can generally be defined as a WaMu trainer certifying
PeopleSupport trainers and WaMu and PeopleSupport trainers co-facilitating
training retail and mortgage banking sessions with PeopleSupport Project Staff.
Upon completion of Phase 5 of the Training Plan, the *** model will be deemed
complete and the PeopleSupport trainers need to be certified by WaMu trainers.

2.   Training Plan

  A.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  B.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  C.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  D.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

Page 67 of 70

 



--------------------------------------------------------------------------------



 



  E.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  F.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  G.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  H.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

  I.   ***

  i.   ***     ii.   ***     iii.   ***     iv.   ***

3.   Ongoing Training

  A.   PeopleSupport shall provide employee training as necessary during after
the transition period to establish and maintain the dedicated WaMu Services CSR
team.

Page 68 of 70

 



--------------------------------------------------------------------------------



 



B.   On a regular basis, PeopleSupport shall provide, at its expense, additional
training for all employees providing Services to maintain and improve customer
service skills (excluding training driven by WaMu-specific business needs).   C.
  PeopleSupport shall collaborate with WaMu in preparing materials to be used in
all phases of training by using existing training materials, approved by WaMu,
and WaMu-specific materials provided by WaMu.   D.   WaMu will perform quarterly
training audits to ensure all training materials and curriculum are current and
trainers are versed in WaMu’s training requirements. WaMu plans to visit the
PeopleSupport location and conduct a training calibration session with the
PeopleSupport trainers and potentially PeopleSupport Project Staff. Supplier
shall make its trainers and Staff available to participate in these sessions
with WaMu’s training staff.   E.   Notwithstanding any term of the Agreement or
the Schedules to the contrary, WaMu acknowledges that the PCs used in
PeopleSupport’s training rooms to conduct WaMu training (which may not be used
for production purposes) may also be used to conduct other PeopleSupport
customers’ training. To the extent necessary to accommodate shared usage for
training purposes, more than one configuration image may reside on each such
training PC, and such training PCs may be connected to other PeopleSupport
customer’s networks (but never connected concurrently to both WaMu’s and any
other customer’s network).

Page 69 of 70

 



--------------------------------------------------------------------------------



 



Exhibit 17
Disengagement Plan
The parties will develop the Disengagement Plan as set forth in Article 22 of
the Master Agreement, after which the Disengagement will be incorporated herein
by this reference as though fully set forth as of the Service Agreement
Effective Date.
Page 70 of 70

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT NUMBER 2
This Service Agreement, dated February 17, 2006, (the “Service Agreement
Effective Date”) is entered into between Washington Mutual, Inc. (“WaMu”) and
PeopleSupport, Inc. (“Supplier”) pursuant to and under the terms of that certain
Master Outsourcing Service Agreement (“Master Agreement”), dated February 17,
2006, between WaMu and Supplier. Capitalized terms used and not defined herein
have the meanings ascribed to them in the Master Agreement.
W I T N E S S E T H:
WHEREAS, Supplier and WaMu have entered into the Master Agreement to establish
the terms that would apply to one or more Service Agreements to be executed by
the Parties during the Term; and
WHEREAS, Supplier desires to provide to WaMu, and WaMu desires to obtain from
Supplier, the Services described in this Service Agreement on the terms and
conditions set forth in the Master Agreement, subject to such modifications and
additional terms as set forth in this Service Agreement;
NOW, THEREFORE, WaMu and Supplier agree as follows:
ARTICLE 1. PERMITTED SUBCONTRACTOR.

1.1   Services under this Service Agreement may be provided by Supplier’s
Affiliate Musica para Los Oidos, S.R.L., a company organized and in good
standing under the laws of the Republic of Costa Rica.

ARTICLE 2. CONSTRUCTION.

2.1   The terms and conditions of the Master Agreement, including all Schedules,
apply to this Service Agreement and are, subject to any express modifications
set forth in this Service Agreement, incorporated herein by this reference.  
2.2   The following Exhibits attached hereto are incorporated in this Service
Agreement by this reference:

  (A)   Exhibit 1 – Scope of Services     (B)   Exhibit 2 – Transition Services
    (C)   Exhibit 3 – Reports     (D)   Exhibit 4 – Service Levels and
Performance Credits     (E)   Exhibit 5 – Customer Satisfaction Surveys



 



--------------------------------------------------------------------------------



 



  (F)   Exhibit 6 – Service Locations     (G)   Exhibit 7 – Key Personnel    
(H)   Exhibit 8 – Business Continuity and Disaster Recovery     (I)   Exhibit 9
– Step-In Events     (J)   Exhibit 10 – WaMu Operational Responsibilities and
WaMu Resources     (K)   Exhibit 11 – Fees     (L)   Exhibit 12 – Governance    
(M)   Exhibit 13 – Supplier Software and Supplier Tools     (N)   Exhibit 14 –
***     (O)   Exhibit 15 – Background Check Requirements     (P)   Exhibit 16 –
Training     (Q)   Exhibit 17 – Disengagement Plan     (R)   Exhibit 18 –
Purchase Option

ARTICLE 3. TERM AND TERMINATION.

3.1   The initial term of this Service Agreement (the “Initial Term”) will
commence on the Service Agreement Effective Date and continue ***. Thereafter,
the Service Agreement may be renewed for additional *** renewal terms on mutual
agreement by the parties.

3.2   Service Level Termination Threshold.

(A) For purposes of this Service Agreement No. 2 only, WaMu may *** months of
the occurrence of a trigger event listed in 3.2(A)(1) and 3.2(A)(2) below, ***
written notice to Supplier, terminate this Service Agreement, in which case
Section 20.4 of the Master Agreement (Termination by WaMu for Cause) (including
the Default Cure Period) will not apply, if:

  (1)   Supplier fails to meet the same Service Level *** after Steady State (as
defined below) operations have commenced; or     (2)   Supplier fails to meet
any Service Level *** within a rolling *** after Steady State operations have
commenced.     (3)   For purposes of this Section 3.2, the date of commencement
of “Steady State”operations shall refer to the date *** after the first date
upon which the initial Project Staff training class takes its first live calls.

Page 1 of 71

 



--------------------------------------------------------------------------------



 



(B) In the event WaMu terminates this Service Agreement under the provisions of
this Section 3.2, WaMu will pay to Supplier Termination Fees in the amounts
indicated in the Termination Fees Table (below in subsection 3.3(D)), for each
of the *** following the month in which the termination notice is given, payable
in such month.
(C) Termination Fees — Example. To illustrate the application of the Termination
Fees provisions in this Section 3.2: WaMu gives notice of Termination due to
Service Level Default in ***. WaMu will pay as Termination Fees the following
amounts: ***

3.3   Termination for Convenience, etc. For purposes of this Service Agreement
No. 2 only, if WaMu terminates the Service Agreement pursuant to Section 20.1
(Termination for Convenience), Section 20.2 (Termination for Change of Control
of WaMu), or 20.9 (to the extent WaMu terminates pursuant to Section 19.2(D)) of
the Master Agreement, or if Supplier terminates pursuant to Section 20.7
(Termination by Supplier for Cause) of the Master Agreement, WaMu shall pay to
Supplier the Termination Fees set forth in this Section 3.3, provided however,
that WaMu may not terminate the Service Agreement for Convenience during the
first *** after the Service Agreement Effective Date:

  (A)   Termination Fees during ***, inclusive, will be as follows:

  (1)   The amount indicated in the Termination Fees Table (below in subsection
3.3(D)), for each of the *** following the month in which the termination notice
is given, payable in such month; and     (2)   A one time lump sum payment in an
amount equal to *** times the amount specified in the Termination Fees Table for
the month that is *** after the termination notice is given, payable at the
later of the date of Termination or the expiration of any applicable Termination
Assistance Period.

  (B)   Termination Fees during ***, inclusive, will be as follows:

  (1)   The amount indicated in the Termination Fees Table for each of the ***
following the month in which the termination notice is given, payable in such
month; and     (2)   A one time lump sum payment in an amount equal to *** times
the amount specified in the Termination Fees Table for the month that is ***
after the termination notice is given, payable at the later of the date of
Termination or the expiration of any applicable Termination Assistance Period.

  (C)   Termination Fees – Example. To illustrate the application of the
Termination Fees provisions in this Section 3.3: WaMu provides notice of
Termination for Convenience in *** under the Agreement. As Termination Fees,
WaMu will pay:

  (1)   ***     (2)   ***

Page 2 of 71

 



--------------------------------------------------------------------------------



 



  (D)   Termination Fees Table. The following table will be utilized for
purposes of calculating Termination Fees under Sections 3.2 and 3.3, only:

      Month   Termination Fees
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***

Page 3 of 71

 



--------------------------------------------------------------------------------



 



      Month   Termination Fees
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***
***
  ***

3.4   Termination for Cause, etc. For avoidance of ambiguity, in the event WaMu
terminates this Service Agreement pursuant to Section 20.4 (Cause), Section 20.5
(Termination for Adverse Financial Condition), Section 20.6 (Termination by or
upon Request of a Governmental Authority), Section 20.8 (Insolvency), or under
Section 20.9 (in respect of Section 8.1 (Disaster Recovery)) of the Master
Agreement, ***.   3.5   Condition Subsequent. Should Supplier not ***
contemplated by the parties to be the Service Location for purposes of this
Service Agreement, the Service Agreement will be *** upon written notice by
WaMu. In such event, WaMu will have *** obligation to Supplier under this
Service Agreement. If as of such date WaMu has paid to Supplier the sums
specified in Section II(B) of Exhibit 11 (Fees), such amount will be promptly
*** WaMu by Supplier.   3.6   Stand Still Agreement. During the period
commencing on the Service Agreement Effective Date and ending on the *** of such
date, and solely in the event that WaMu terminates this Service Agreement for
Convenience, WaMu will not (a) ***; or (b) ***. For purposes of this provision,
a “Call Center” shall be deemed to be an in-bound call center the primary
purpose of which is to respond to customer service inquiries from WaMu’s
customers. Notwithstanding any limitation in the foreoing, WaMu may – either on
its own behalf or with the services of a vendor – engage in *** which originate
from *** at any time.

ARTICLE 4. SERVICES GENERALLY.

4.1   The Services to be provided under this Service Agreement are set forth in
Exhibit 1 (Scope of Services).   4.2   The Transition Services to be provided
under this Service Agreement are set forth in Exhibit 2 (Transition Services).

Page 4 of 71

 



--------------------------------------------------------------------------------



 



4.3   The reports to be provided pursuant to Services under this Service
Agreement are set forth in Exhibit 3 (Reports).   4.4   Commencement of
Services. Other than the hiring of up to *** Project Staff personnel and the
lease of the Service Location premises, Supplier will not commence the Services
until such time as WaMu has issue a written notice to Supplier to commence the
Services (such notice, the “Commencement Notice”) as set forth in this
Section 4.4. WaMu will issue the Commencement Notice reasonably promptly on or
after the date the enabling technology contemplated by this Service Agreement to
be utilized to provide the Services is (a) acquired by the responsible party;
and (b) proven to function to WaMu’s reasonable satisfaction. If WaMu has not
issued a Commencement Notice within *** of the Service Agreement Effective Date,
the parties will confer and work in good faith to expedite, modify, or amend the
chosen technology solution to facilitate the Services, and shall document such
modified technology solution as an amendment to this Service Agreement. Further,
milestone dates related to transition which may be affected by technology delays
beyond *** will be adjusted in good faith.

ARTICLE 5. SERVICE LEVELS.

5.1   With respect to Services under this Service Agreement, Exhibit 4 (Service
Levels and Performance Credits) sets forth:

  (A)   the Service Levels Supplier will achieve and maintain in providing the
Services; and     (B)   the measurement and monitoring tools Supplier will use
for Service Level monitoring and reporting.

ARTICLE 6. CUSTOMER SATISFACTION SURVEYS.

6.1   Terms applicable to conducting customer satisfaction surveys with respect
to the Services are set forth in Exhibit 5 (Customer Satisfaction Surveys).

ARTICLE 7. SERVICE LOCATIONS.

7.1   The Supplier Service Locations with respect to Services under this Service
Agreement are set forth in Exhibit 6 (Service Locations).

ARTICLE 8. KEY PERSONNEL.

8.1   The Key Personnel for this Service Agreement are identified in Exhibit 7
(Key Personnel).

ARTICLE 9. CONTINUED PROVISION OF SERVICES.

9.1   In addition to Supplier’s obligations under the Master Agreement, Supplier
will have the disaster recovery and business continuity obligations set forth in
Exhibit 8

Page 5 of 71

 



--------------------------------------------------------------------------------



 



(Business Continuity and Disaster Recovery) and, after the occurrence of a
disaster, will reinstate interrupted Services within the time periods set forth
in Exhibit 8.

9.2   The events upon which WaMu may exercise step-in rights in accordance with
the Master Agreement are set forth in Exhibit 9 (Step-In Events).

ARTICLE 10. WAMU RESPONSIBILITIES.

10.1   WaMu’s operational responsibilities and the WaMu Resources under this
Service Agreement are set forth in Exhibit 10 (WaMu Operational Responsibilities
and WaMu Resources).

ARTICLE 11. FEES AND PAYMENT.

11.1   Fees under this Service Agreement and all related payment terms are set
forth in Exhibit 11 (Fees).

ARTICLE 12. RELATIONSHIP MANAGEMENT.

12.1   A Supplier employee acceptable to WaMu will be the Account Manager for
purposes of Services under this Service Agreement. *** will be the site leader
at the Service Location.

12.2   For purposes of this Service Agreement, the governance terms of
Schedule 6 (Governance) of the Master Agreement are modified and supplemented as
set forth in Exhibit 12 (Governance).

ARTICLE 13. PROPRIETARY RIGHTS.

13.1   The Supplier Software and Supplier Tools used, as of the Service
Agreement Effective Date, in performing the Services are set forth in Exhibit 13
(Supplier Software and Supplier Tools).

ARTICLE 14. ***.

14.1   ***

ARTICLE 15. BACKGROUND CHECK REQUIREMENTS.

15.1   Supplier will perform background checks on each member of the Project
Staff in accordance with the requirements set forth in Exhibit 15 (Background
Check Requirements).

ARTICLE 16. TERMINATION ASSISTANCE.

16.1   Supplier will comply with its obligations with respect to Termination
Assistance and creation of a Disengagement Plan, as set forth in Article 22 of
the Master Agreement. Once approved by WaMu, the Disengagement Plan will be
attached hereto as Exhibit 17

Page 6 of 71



 



--------------------------------------------------------------------------------



 



(Disengagement Plan) and incorporated herein as though fully set forth as of the
Service Agreement Effective Date.
ARTICLE 17. RESERVED
ARTICLE 18. ***.

18.1   ***. From and after the Service Agreement Effective Date, and on at least
*** written notice, WaMu shall have the *** of Supplier utilized in the
provision of the Services at the Service Locations, and to ***, for purposes of
WaMu establishing an operation in *** to provide services similar to the
Services on its own behalf, on terms set forth in this Article 18 and in
Exhibit 18 – Purchase Option.

18.2   Consideration for ***. The consideration to be paid by WaMu upon exercise
of the *** is set forth in Exhibit 18 – ***.

18.3   *** Agreement. If WaMu desires to exercise the ***, such *** will be on
and subject to the terms and conditions of a definitive *** to be negotiated by
the parties (the “***”), containing terms substantially as set forth in
Attachment 1 to Exhibit 18 (***), together with such other terms as the parties
and their respective counsel deem necessary or appropriate for consummation of
the transaction contemplated thereby.

18.4   Assignment of *** Without limiting any other rights of WaMu under the
Master Agreement or this Service Agreement, WaMu may assign its rights with
respect to the *** to an Affiliate.

18.5   Assignability of Assets. Supplier shall ensure that all *** it enters
into with respect to the *** subject of the ***, including without limitation
***, ***, ***, or ***, are *** to a subsequent ***.

18.6   Regulatory Approvals. Without limiting any other condition(s) precedent
which may be set forth in the ***, WaMu’s exercise of the *** shall be subject
to WaMu obtaining prior approval from the Office of Thrift Supervision.

* * *
IN WITNESS WHEREOF, each of WaMu and Supplier has caused this Service Agreement
to be signed and delivered by its duly authorized representative.

                  Washington Mutual, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Benson Porter    
 
     
 
   
 
  Title:   CAO    
 
     
 
   

page 7 of 73

 



--------------------------------------------------------------------------------



 



             
 
  By:   /s/    
 
     
 
   
 
  Name:   Thomas Casey    
 
     
 
   
 
  Title:   CFO    
 
     
 
   
 
                PeopleSupport, Inc.    
 
           
 
  By:   /s/    
 
     
 
   
 
  Name:   Lance Rosenzweig    
 
     
 
   
 
  Title:   CEO    
 
     
 
   

Page 8 of 71

 



--------------------------------------------------------------------------------



 



Exhibit 1
Scope of Services
The intent of this Exhibit 1 (Scope of Services) is to focus, to the extent
practical, on the outcomes that Supplier shall provide. Where appropriate, this
exhibit will also set forth significant tasks or components of the Services
required to achieve each outcome and, in certain circumstances, specific
detailed requirements shall also be set forth. Consequently, this Exhibit 1
(Scope of Services) is not intended to include a detailed description of each
and every task or Service component to be provided by Supplier. ***
The process to be provided pursuant to this Exhibit 1 (Scope of Services) is
divided into Service Outcomes and Services to be provided. The Supplier will
deliver these services by performing the following activities, all of which will
be carried our in accordance with WaMu’s Operating Instructions (“OI”)

1.   Service Outcomes       Supplier shall perform the Services in a manner that
provides WaMu with a highly strategic outsourced call-center augmentation
solution, the goal of which will be to achieve the following results
(“Outcomes”):

  A.   Increase the ***     B.   Contribute to continuous improvement in the ***
    C.   Measurably increase levels of ***

2.   Services to be Provided

  A.   Supplier shall provide *** necessary to establish and maintain a
call-center that will support WaMu customer inquiries routed to Supplier for
handling at the Service Location(s) identified in Exhibit 6 (Service Locations),
or such other location(s) as approved by WaMu and listed in a subsequent version
of Exhibit 6. Supplier will be responsible for providing and maintaining
technologies and facilities provided by Supplier required to support and
maintain such call-center(s), as further detailed in Exhibit 13 (Supplier
Software and Supplier Tools). Supplier’s Services will be coordinated with those
of WaMu’s internal call centers, in order to provide a “seamless” experience for
WaMu’s customers.

Page 9 of 71

 



--------------------------------------------------------------------------------



 



  B.   Supplier shall provide the Services 24 hours a day, 7 days per week,
365 days a year and will maintain Extreme Staffing Flexibility in its employee
scheduling practices to ensure that sufficient Project Staff can be reasonably
moved to meet WaMu specific demands and comply with Service Levels as identified
in Exhibit 4. (For this purpose, “Extreme Staffing Flexibility” is defined as
the ability to meet WaMu’s business needs that may include, but are not limited
to, requirements such as standard, grave yard, swing shift, or weekend schedules
to fill gaps.)     C.   All Services shall be performed by qualified, Project
Staff employed by Supplier (who may also be identified in this Exhibit 1 as
customer service representatives “CSRs”), that have successfully completed
program specific training exclusively dedicated to performing Services for the
WaMu account. Supplier shall provide a sufficient number of CSRs to handle, in
compliance with the Service Levels, WaMu customer calls routed to Supplier’s
call center facilities through WaMu’s customer routing, interaction and
management environment, including automated call distribution, intelligent call
management, interactive voice response and IXC carrier (“ACD”) (collectively,
“Calls”). All CSRs shall have the skills and qualifications set forth in
Attachment 1 (CSR Profile).     D.   Project Staff shall perform the Services in
such a manner that WaMu customers believe they are dealing with WaMu employees
and not with an outsource partner, (subject to any disclosures Supplier may be
required to make under applicable law). Supplier shall be capable of
communicating with WaMu customers regardless of language spoken and shall be
responsible, if necessary, for correctly rerouting calls in languages other than
Spanish according to guidelines to be provided by WaMu.     E.   The handling of
all Calls must be performed by Supplier Project Staff in accordance with WaMu’s
Online Manual. The Online Manual is WaMu’s comprehensive process and procedure
manual and it provides step-by-step details associated with handling WaMu’s
various call types. Some Calls may require the CSR assigned such Call to
transfer the Call to another WaMu CSR. All such Call transfers must follow
WaMu’s customer service procedures, including the requirement, as applicable, of
“warm transfers,” i.e., with all three parties temporarily on the same line as
necessary to smoothly complete the transfer.     F.   For all non-Spanish (other
than English) calls, Supplier will utilize *** services. Specifically, Supplier
will use WaMu’s account with ***, and such use of *** will be billed directly to
WaMu by ***. WaMu will provide Supplier with such account codes or other
information as is reasonably necessary to authorize Supplier to use ***.
Supplier shall not use WaMu’s *** account on its own behalf or on behalf of
other customers. English calls will be transferred back to WaMu for assignment
to an alternate supplier or WaMu service location, pursuant to procedures to be
provided by WaMu.     G.   WaMu will provide Supplier with its procedures
manual(s) for call center operations.

Page 10 of 71

 



--------------------------------------------------------------------------------



 



Subject to WaMu’s approval, Supplier will revise the same as reasonably
necessary for delivery of the Services.

  H.   Project Staff must complete *** training prior to handling any WaMu
Calls, if reasonably required. Supplier will provide all training identified as
a Supplier responsibility in Exhibit 16 (Training) at its expense and without
charge to WaMu. Supplier shall submit for WaMu’s review and approval all of
Supplier’s training materials prior to Supplier training Project Staff.     I.  
Project Staff shall be maintained with a staffing ratio of CSR to manager of ***
and of manager to supervisor of ***. In addition, Supplier will provide all
necessary back office and other support functions.     J.   Supplier shall also
perform post-call processing Services, including logging of Call information
and, for any systems and platforms provided by Supplier, maintaining logs
regarding service-request status and communications, reporting on service
requests and preparing and providing service statistics.     K.   Call / Email
Types. Supplier Project Staff will be expected to handle the following call and
email customer inquiries on behalf of WaMu:

i.   ***
ii.  ***
ARTICLE 1. ***
iv. ***

  L.   Service Locations Security. Supplier shall conform to WaMu’s requirements
with respect to the physical and operational security practices at the Service
Locations as set forth in Attachment 2 to this Exhibit 1 (Service Location
Security Requirements).     M.   Service Location Facility Requirements. The
physical facilities at the Service Location(s) shall conform to WaMu’s
requirements, as set forth in Attachment 3 to this Exhibit 1 (Service Location
Facility Specifications).     N.   Miscellaneous Supplier Operational
Responsibilities. Supplier shall:

    i. ***
   ii. ***
  iii. ***
  iv. ***
   v. ***
  vi. ***
 vii. ***
viii. ***
Page 11 of 71

 



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 1 (CSR Profile)
Each CSR who is a member of the Project Staff shall possess the minimum level of
technical/functional competencies, education, and experience set forth in the
table below:

                                     
1.
  ***                                
 
                                   
 
  ***                                
 
                                   
(1)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(2)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(3)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(4)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(5)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(6)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(7)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(8)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(9)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    

Page 12 of 71



--------------------------------------------------------------------------------



 



                                     
(10)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(11)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(12)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(13)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(14)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(15)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(16)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(17)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(18)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(19)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    
 
                                   
(20)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    

Page 13 of 71



--------------------------------------------------------------------------------



 



                                     
 
      *       *       *       *    
 
                                   
(21)
  ***   *   ***   *   ***   *   ***   *   ***
 
      *       *       *       *    
 
      *       *       *       *    

                  Proficiency Scale
***
  ***    
***
  ***    
***
  ***    
***
  ***    

2. EDUCATION/EXPERIENCE

  •   EDUCATION: What education or specialized training is required to perform
this job?

                          Required                         Preferred   Required
  Preferred
***
  ***   ***   ***   ***   ***
***
  ***   ***   ***   ***   ***
***
  ***   ***   ***   ***   ***

  •   EXPERIENCE: How many years of directly related experience are required to
be qualified to enter the job?

***

•   ***

          (1)

Page 14 of 71



--------------------------------------------------------------------------------



 



    Attachment 2 to Exhibit 1 (Service Location Security Requirements)      
Supplier will comply with the following requirements with respect to physical
and operational security practices at all Service Locations under this Service
Agreement.

  1.   Access Control Systems and Methodology

  a.   Supplier management will provide, and WaMu will approve, a Clean Desk
Policy.     b.   Supplier management will assure that the WaMu Service area is
established without ***.     c.   Any *** must be disabled on *** within the
WaMu Service area. *** includes, but are not limited to: ***.     d.   ***
devices, including without limitation *** will be permitted within the WaMu
Service area.

  2.   Business Continuity Planning

  a.   A process for disengagement of the relationship must be agreed upon in
the contract and set forth in the Disengagement Plan.

  3.   Operations Security

  a.   Supplier will use only obfuscated data provided by WaMu during training.

  4.   Physical Security

  a.   Access to the WaMu Service area will be *** access.     b.   Supplier
management must ensure the WaMu Service area has *** monitoring at all entry and
exit points and in work areas, ***. *** for all *** must be retained for at
least ***.     c.   WaMu Service areas shall be dedicated solely to providing
Services to WaMu and must be ***. Fully *** are defined as *** that provide
sufficient ***, as well as ***, *** to *** persons *** the work area from *** or
the like.

  5.   Telecommunications Network and Security

  a.   Workstations and servers used for WaMu will be *** (i.e., shall *** be
*** for *** account *** of ***) and will, at a minimum, reside on a separate
***.

Page 15 of 71



--------------------------------------------------------------------------------



 



Attachment 3 to Exhibit 1 (Service Location Facility Specifications)
The Service Location facilities will conform to the floorplans as attached
hereto and incorporated by this reference, entitled:
1. 7B1 – Testplan 2 (prepared by the ***, and dated (in Y-M-D format) 06-01-27);
and
2. BLDG 3A – Testplan 2 (prepared by the ***, and dated (in Y-M-D format)
06—1-27).

Page 16 of 71



--------------------------------------------------------------------------------



 



Exhibit 2
Transition Services
A. Description of Transition Services
Supplier will Transition to the Supplier Service Location identified in
Exhibit 6 (Service Locations) the above listed processes contained in Exhibit 1
(Scope of Services) from WaMu’s existing operational centers. As part of the
Transition of the above listed processes, the Supplier will assign a team of
professionals to coordinate the implementation of Services for WaMu. The
Transition of processes will be performed in four (4) phases as described below:
Phase I – Transition Planning
During the Phase I of the Transition, the high-level project scope and
requirements (including business, operations, and technology components) is
refined by both WaMu and Supplier. A kick-off meeting between Supplier and WaMu
will be conducted, after which Supplier will refine Transition Plan for WaMu
review and sign-off.
Phase II – Transition Execution (Off-Site at Supplier Location)
During Phase II, Supplier will drive the Transition plan delivered and approved
by WaMu during Phase I. Specifically, the business, operational, and technology
requirements will be further refined and the following elements of the
Transition plan will be executed against directly; facility build out,
integration and technology go-live, and employee training
Phase III – Parallel Run
During the Phase III of the Transition, the Supplier will be responsible for
performing the Services in accordance to the ramp-up plan set forth in Section G
of this Exhibit 2. The completion of Phase III of the Transition will mark the
beginning of the Steady-State Ongoing Services that Supplier will perform as
described in Exhibit 1.
B. Transition Deliverables and Acceptance Procedures
The following are the key Supplier Deliverables and WaMu’s acceptance procedures
for such Deliverables:

Page 17 of 71



--------------------------------------------------------------------------------



 



                              ***   *** Phase   Deliverable   Description   ***
  ***
Prior to Phase I
  High Level Process
Transition Plan   High level process Transition Plan with milestones/dates,
activities, and key tasks   ***   ***
 
               
 
  Procedures Manual   WaMu’s Procedures
Manual   ***   ***
 
               
Phase I
  Detailed Process
Transition Plan   Further refined and detailed Transition Plan from above   ***
  ***
 
               
 
  Roles and Responsibilities Matrix   Roles and responsibilities during the
Transition phases   ***   ***
 
               
 
  Technology Requirements   Document WaMu and Supplier technology requirements  
***   ***
 
               
 
  Supplier Workforce
Management Plan   Supplier workforce
management plan
(ramp plan)   ***   ***
 
               
 
  Training Program   Industry and WaMu specific training plan   ***   ***
 
               
Phase II
  Facility Build out   Setup WaMu
dedicated Supplier
facility   ***   ***
 
               
 
  Integration and Go-Live Technology Solution   Turn up and integration of
technology infrastructure and software   ***   ***
 
               
 
  Finalize and Conduct Employee Training   Administer and verify that Supplier
Employees have successfully completed the Training Program and are certified  
***   ***
 
               
 
  Disaster Recovery and Business Continuity Procedures   Initial requirements
and procedures in the event of a disaster, which outlines recovery and business
continuity procedures   ***   ***
 
               
Phase III
  Final Draft of Training Manual   Final Training Manual, to be used for ongoing
training of Supplier employees on process   ***   ***
 
               
 
  Technology Operations
Manual   Technology operations and procedures   ***   ***

Page 18 of 71



--------------------------------------------------------------------------------



 



                              Supplier   WaMu Phase   Deliverable   Description
  Responsibility   Responsibilities
 
  Final Disaster Recovery and Business Continuity Procedures   Final
requirements and procedures in the event of a disaster, which outlines recovery
and business continuity procedures   Prepare and deliver Deliverable   Review
and approve

C. Project Team
The Supplier Transition Management Team will work directly with WaMu’s
Transition contacts, as well as additional WaMu teams, to ensure a smooth
Transition to the Supplier.
Supplier’s Transition Management Team will consist of the following Supplier
Personnel:

          Supplier Team Member   Supplier Personnel   Role
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***

The Program Director will be assigned to service the WaMu account, after the
completion of the Transition Services as Key Personnel for steady state
operations. The other persons identified above will be available to provide
post-Transition assistance, but will not be dedicated to the WaMu account during
steady state operations.
     D. Project Governance
Supplier’s Implementation Manager Team will adhere to the governance structure
as detailed in Exhibit 12 (Governance Model).
     E. Transition Milestones
Attached hereto is the High Level Transition Plan (as described in Section B in
Exhibit 2) which includes: (i) key Transition milestones, and (ii) high level
activities and tasks to be performed. Outlined below are the initial milestones
for the implementation of the Services based on the implementation dates WaMu
has requested. Additional milestones may be identified/created, and the initial
milestones may be modified during the Transition Planning Phase. Such
modifications and/or additions will be based upon mutual agreement by WaMu and
Supplier

                      Milestone Name   Description   Date   Dependencies
1
  Kick-off Meeting   Initial meeting, attended by project stakeholders and the
Transition team, to introduce the project teams, review, define high-level
project scope, and review initial Transition plan   ***   – Completion of High
Level Process Transition Plan, receipt of Commencement Notice

Page 19 of 71



--------------------------------------------------------------------------------



 



                      Milestone Name   Description   Date   Dependencies
2
  Sign off of the Detailed Process Transition Plan from stakeholders   Agreement
by WaMu on the Detailed Process Transition Plan, which is based on the High
Level Process Transition Plan   ***   – Completion of Kick-off Meeting
 
               
3
  Completion of Phase I of Transition, start of Phase II   Completion of all
planning activities   ***   – Detailed Process Transition Plan from stakeholders
is signed off by WaMu
 
               
4
  Completion of Phase II of Transition, start of Phase III   Execution of the
Transition plan   ***   – WaMu agrees that all aspects of Phase II are complete
 
               
5
  Completion of Phase III, start of Steady State operations   Supplier completes
Phase III and begins steady state operations   ***   – WaMu agrees that all
aspects of Phase III are complete

      Milestone Name   Date
Completion of Phase I of Transition, start of Phase II
  ***
Completion of Phase II of Transition, start of Phase III
  ***
Completion of Phase III, start of Steady State operations
  ***

G. Key Transition Requirements. For purposes of this Service Agreement,
Supplier’s completion of the facility build out on the date required in the
transition plan and Supplier’s compliance with the staffing ramp plan (as
contained in Exhibit 11) shall each be a Key Transition Requirement. Supplier
acknowledges that Supplier’s failure to meet either of the Key Transition
Requirements will be a material breach of the Master Agreement and this Service
Agreement.

Page 20 of 71



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 2– WaMu Transition Schedule
***

Page 21 of 71



--------------------------------------------------------------------------------



 



Exhibit 3
Reports
A. Reports.
WaMu will provide Supplier with access to the ACD system reports identified in
the following table at the time specified therein, that enable the Supplier to
review, measure and report its Service Level activities. WaMu may amend the list
of required reports, or the frequency with which such reports are required, from
time to time upon notice to Supplier.

          Inbound Metric   Definition   Frequency
Volume
       
 
       
% Transfers
  Calls dial transferred to another unit/Calls offered   ***
 
       
Abandon Rate
  Number of in-queue Calls terminated after holding for at least ***   ***
 
       
Average After-call Work Time
  Total time spent after calls performing call-related work/Calls handled   ***
 
       
Average Handle Time
  Average talk time + average after-call work time + Hold time   ***
 
       
Average Hold Time
  Total time calls spend on hold/Calls handled   ***
 
       
Average Speed of Answer
  Total time customers spend in queue before reaching agent/Calls handled   ***
 
       
Average Talk Time
  Total time spent on-line with customers/Calls handled   ***
 
       
Calls Handled
  Calls that reach an agent and result in an activity   ***
 
       
Calls Offered
  Calls received at the agency that reach agent or queue   ***
 
       
Total Billable Hours
  Actual talk time + off-call work time   ***
 
       
Financial/Cost
       
 
       
Cost/CSR
  Total Costs/Total CSR headcount   ***
 
       
Cost/Call
  Total Costs/Calls offered   ***
 
       
Wait Time
  Number of calls answered within ***   ***
 
       
Logged On Time
  Total time in minutes each agent is logged on to the ACD   ***
 
       
Available Agent Time
  Total time in minutes each agent is logged on to the ACD and available (i.e.,
waiting for calls)   ***
 
       
Quality
       
 
       
Number of Monitors
  Number of completed monitoring sessions per agent ***   ***

Page 22 of 71



--------------------------------------------------------------------------------



 



          Inbound Metric   Definition   Frequency
Score Distribution
  Synthesis of all monitoring scores for the *** , as applicable (summary)   ***
 
       
Trending
  *** quality trends and areas of concern   ***
 
       
Resolution
  *** action plans to address quality issues   ***

In addition to the foregoing, Supplier shall:

  1.   Provide a daily Interval Report (a combined report with respect to
multiple performance parameters) and the Contributor File ( *** by department
and by agent).     2.   Provide reports on a *** basis containing data and
information sufficient for WaMu to determine whether the Services in such ***
have complied with all Services Levels then in effect and to calculate the total
of all Performance Credits (if any) to which WaMu is entitled for such month.  
  3.   Analyze significant trends indicated by such reports. On a *** basis,
Supplier shall meet with WaMu in person, at a mutually agreed site, to formally
review the preceding quarter’s performance and trends, discuss ways of improving
Service and develop any necessary plans for implementing such improvements.    
4.   Provide WaMu with such access as reasonably necessary for WaMu to employ a
quality observer monitoring tool, including access and connectivity to agent
equipment as necessary for live monitoring.     5.   In order to adequately
prepare data for WaMu and WaMu’s customers, WaMu will provide the Supplier with
at least one of the following methods for accessing WaMu call related raw data:

  a.   View access to WaMu’s ACD System(s), *** and *** , that will enable the
Supplier to pull raw data directly from the ACD System(s); or     b.   If for
some unforeseen reason this is not available then a direct data feed from the
ACD system(s), providing the Supplier with the raw data, alternative access, or
    c.   WaMu will provide Supplier with data templates in Microsoft Excel that
Supplier will need to complete on a daily basis and send to the WaMu by no later
than 9am EST each day.

B.   The specific data requirements are contained below. The data will be
reported at the following three (3) levels from the WaMu and/or Supplier
systems, as the case may be:

  1.   Daily summary by skill or application,     2.   Daily *** data by skill
or application, and

Page 23 of 71



--------------------------------------------------------------------------------



 



  3.   Daily agent level summary data by skill or application.

C. Based on the raw data, the following types of report need to be generated on
a daily basis:

              Metric Name   Lowest Level Available   Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 24 of 71



--------------------------------------------------------------------------------



 



              Metric Name   Lowest Level Available   Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 25 of 71



--------------------------------------------------------------------------------



 



              Metric Name   Lowest Level Available   Definition   Calculation
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Each process management report must be signed or published electronically by an
authorized manager of Supplier. Supplier shall certify that the reports – other
than information provided by WaMu which may be contained therein — are complete
and accurate. Reports will be submitted in electronic format unless WaMu
requests an alternate delivery mode with sufficient advance notice to permit
timely reporting. The reports must be submitted no later than *** after the
later of the close of the calendar month or WaMu providing the data templates.
WaMu will provide Supplier with a dashboard reporting format for Supplier to use
in connection with developing such reports. The report will include a concise
executive summary with the following components:

  (i)   Brief explanation of any variations between Supplier’s actual
performance and the Service Level Requirements metrics identified in this Form
of Service Agreement; and     (ii)   Forward-looking statement describing
actions being taken to prevent any future variations.

Recognizing that it is often impossible to predict exactly what information may
be necessary for reporting of Services, Supplier shall provide to WaMu *** as
required ad hoc reporting

Page 26 of 71



--------------------------------------------------------------------------------



 



capabilities to ensure the timely, quality delivery of all information required
by WaMu. Ad hoc reports are requested through WaMu’s Delivery Management Team,
and are generally available within two to four business days. Supplier’s
Delivery Management will consult with WaMu to determine the optimal report
content and format, and will also help anticipate information needs to minimize
the need for ad hoc reports. If WaMu requests an ad hoc report and Supplier can
demonstrate to WaMu’s reasonable satisfaction that providing such report will
impose material (as reasonably determined by Supplier) cost on Supplier, the
Change Control Procedures will apply.

D.   Technology Reporting Requirements. Within *** of the end of each calendar
quarter during the term of the Agreement, Supplier shall provide a written
report to WaMu containing at least the following information pertaining to
Supplier’s use of WaMu Software and Tools:

  (1)   A list of all WaMu hardware or equipment installed at the Service
Locations, or at any other Supplier location (such as Supplier’s US POPs),
containing the following:

  (a)   Manufacturer and model name of hardware or equipment;     (b)   Serial
number of equipment; and     (c)   Address where the hardware or equipment is
located.

  (2)   A list of all WaMu Software applications locally installed on Machines
at the Service Locations, or at any other Supplier location (such as Supplier’s
US POPs), containing the following:

  (a)   Manufacturer and name of Software application;
    (b)   Version number (if applicable);     (c)   Number of individual Project
Staff users of such Software application (if applicable); and     (d)   Address
where the Software is installed.

  (3)   A list identifying the current number of Project Staff (as of the date
of the report) who have access to the WaMu Software provided for use by WaMu via
thin-client or other remote access to WaMu Systems.         A copy of the report
required by this Section D shall be sent to:              ***

Page 27 of 71



--------------------------------------------------------------------------------



 



Exhibit 4
Service Levels

A.   General Principles:

  1.   The Parties have prepared the Service Levels set forth in this Exhibit 4
with the aim that they be clear, concise and measurable, reflect WaMu’s business
needs and incent the Supplier to provide the best service possible.     2.   The
description of the Services set forth in this Exhibit 4 is not intended to and
does not limit or exclude any Services described in the Agreement or in any
other Schedule to the Agreement.     3.   Capitalized terms used and not defined
herein have the meanings ascribed to such terms in Schedule 1 (Definitions) of
the Master Agreement or Article 1 (Definitions) of the Service Agreement.

B.   Service Level Tables

Supplier’s Service Levels are detailed in the following tables. Supplier agrees
to meet all of these Service Levels.
Table B1- Service Level Performance Targets

              Metric   Period   Baseline or Target   Failure Trigger
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 28 of 71



--------------------------------------------------------------------------------



 



              Metric   Period   Baseline or Target   Failure Trigger
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

 

*   Target includes time necessary to perform cross-selling functions, customer
retention, ACW and Hold Time.   **   Service Levels marked with “**” are
Floating Service Levels. Only one Floating Service Level will be monitored in
any one month for purposes of determining whether a Service Level Failure has
occurred for purposes of termination threshold calculations. *** failures of the
*** will be deemed to be failure of the “***” for purposes of the Service Level
Termination Threshold.

Table B2 — Service Level Performance Definitions

              Metric Type   Definition   Frequency   Source
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 29 of 71



--------------------------------------------------------------------------------



 



              Metric Type   Definition   Frequency   Source
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***
 
           
***
  ***   ***   ***

Page 30 of 71



--------------------------------------------------------------------------------



 



C. AHT Written Action Plan
In the event that Supplier fails to meet the Performance Target for AHT,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.
D. *** Survey Written Action Plan
In the event that Supplier fails to meet the Performance Target for *** Survey,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.
E. Resource Commitment.

  1.   Resource Commitment for the first *** of the Project Staff will be
finalized based on mutual agreement by both parties *** in advance. Ramp up to
additional Project Staff beyond *** will be finalized on mutual agreement *** in
advance.     2.   WaMu will provide Supplier with the required *** requirements,
and requires Supplier to staff according to those requirements. For the purposes
of clarity, the forecast will identify CSR scheduled for training and identify
the number of active CSRs.     3.   Resource Commitment Written Action Plan. In
the event that Supplier fails to meet the Performance Target for Resource
Commitment, Supplier will deliver to WaMu a written “Action Plan” setting out
Supplier’s proposed resolution of any issues or problems, including specific
planned actions, owners and accountability, and detailed implementation
timeline. Supplier will deliver such a plan to WaMu within *** of Supplier’s
receipt of WaMu’s reports detailing Supplier’s ***.

F. *** Written Action Plan.
*** Written Action Plan. In the event that Supplier fails to meet the
Performance Target for *** Result (see Table J) is less than the minimum target,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.
G. *** Written Action Plan.
In the event that Supplier fails to meet the Performance Target for *** Pct.
Result (see Table K) is less than the minimum target, Supplier will deliver to
WaMu

Page 31 of 71



--------------------------------------------------------------------------------



 



a written “Action Plan” setting out Supplier’s proposed resolution of any issues
or problems, including specific planned actions, owners and accountability, and
detailed implementation timeline. Supplier will deliver such a plan to WaMu
within *** of Supplier’s receipt of WaMu’s reports detailing Supplier’s site
performance results.
H. Fees Waived Written Action Plan.
In the event that Supplier fails to meet the Performance Target for Fees Waived,
Supplier will deliver to WaMu a written “Action Plan” setting out Supplier’s
proposed resolution of any issues or problems, including specific planned
actions, owners and accountability, and detailed implementation timeline.
Supplier will deliver such a plan to WaMu within *** of Supplier’s receipt of
WaMu’s reports detailing Supplier’s site performance results.
I. Escalation Calls to WaMu Pct. Written Action Plan.
In the event that Supplier fails to meet the Performance Target for Escalation
Calls Pct. Result (see Table M) is less than the minimum target, Supplier will
deliver to WaMu a written “Action Plan” setting out Supplier’s proposed
resolution of any issues or problems, including specific planned actions, owners
and accountability, and detailed implementation timeline. Supplier will deliver
such a plan to WaMu within *** of Supplier’s receipt of WaMu’s reports detailing
Supplier’s site performance results.
J. Business Partner Survey Written Action Plan.
In the event that Supplier fails to meet the Performance Target for Business
Partner Survey Result (see Table O) is less than the minimum target, Supplier
will deliver to WaMu a written “Action Plan” setting out Supplier’s proposed
resolution of any issues or problems, including specific planned actions, owners
and accountability, and detailed implementation timeline. Supplier will deliver
such a plan to WaMu within *** of Supplier’s receipt of WaMu’s reports detailing
Supplier’s site performance results.
K. Operational Audit Written Action Plan.
In the event that Supplier fails to meet the Performance Target for WaMu Audit
Result is less than the minimum target, Supplier will deliver to WaMu a written
“Action Plan” setting out Supplier’s proposed resolution of any issues or
problems, including specific planned actions, owners and accountability, and
detailed implementation timeline. Supplier will deliver such a plan to WaMu
within *** of Supplier’s receipt of WaMu’s reports detailing Supplier’s site
performance results.
L. Service to Sales (Cross-Sell) Written Action Plan.
In the event that Supplier fails to meet the Performance Target for Service to
Sales (Cross Sell), Supplier will deliver to WaMu a written “Action Plan”
setting out Supplier’s proposed resolution of any issues or problems, including
specific planned actions, owners and accountability, and detailed implementation
timeline. Supplier will deliver such a plan to WaMu within five *** of
Supplier’s receipt of WaMu’s reports detailing Supplier’s site performance
results.

Page 32 of 71



--------------------------------------------------------------------------------



 



M. Service Level Abatement During Supplier Ramp-Up
The Service Levels outlined above will not apply until *** following the initial
Project Staff class handling its first live call. Thereafter, each subsequent
Project Staff class shall be exempt from Service Level tracking for a period of
*** from the date such class handles its first live call, until there are a
total of *** CSRs on the Project Staff in Costa Rica. For purposes of
illustration, if the second Project Staff class (“Class 2”) commences to handle
live calls (the “Class 2 Inception Date”) *** after the first Project Staff
class (“Class 1”) commences to handle live calls, Class 2 shall be exempt from
Service Level tracking for a period of *** after the Class 2 Inception Date, but
Class 1 shall not be exempt from Service Level tracking during such period.

Page 33 of 71



--------------------------------------------------------------------------------



 



Exhibit 5
Customer Satisfaction Surveys
Supplier will conduct an internally generated survey *** and shall cooperate
with a survey generated by a third party designated and retained by WaMu ***.
Supplier shall provide the content (including the criteria for determining
acceptable results) of each such survey to WaMu no later than *** prior to its
intended issuance. WaMu shall provide its formal written approval of the content
of the survey within *** prior to the scheduled issuance of the survey, which
consent shall not be unreasonably withheld.
The target audience for the survey will be WaMu’s functional Business Owners of
the outsourced processes and the applicable WaMu vendor oversight personnel.
The survey results applicable to WaMu’s Supplier outsourced services will be
shared with WaMu’s Executive Management Team defined in Exhibit 12 (Governance).
If any of the results of such satisfaction surveys do not meet or exceed the
criteria for acceptable results, the following steps will be taken:

  a.   The Supplier will to prepare an improvement plan to address the objective
concerns raised in the satisfaction survey and, submit the survey improvement
plan to WaMu for approval within *** after Supplier’s receipt of the survey
results;     b.   WaMu will review such improvement plan and provide any
recommended amendments to such plan within *** of WaMu’s receipt of the plan;  
  c.   Supplier will revise and resubmit such plan to WaMu for its further
review within *** of receipt of amendments from WaMu; and     d.   once approved
by WaMu, Supplier will implement such plan.

Page 34 of 71



--------------------------------------------------------------------------------



 



Exhibit 6
Service Locations

1.   Supplier agrees to provide the Services described in this Agreement from
the following location, and such further location(s) as approved in writing by
WaMu:

Address:
***
Facility Contact Person – ***
Phone Number – ***
Fax Number – ***

2.   Services Location and Third Party Vendor / Competitor. If Supplier intends
to provide the Services from an environment that Supplier shares with a
third-party vendor, or from which Supplier also provides services to a client
that is (or becomes) a WaMu Group Competitor, then, before providing (or
continuing to provide) the Services from that environment, Supplier shall
develop processes, procedures, and physical restrictions reasonably satisfactory
to WaMu to ensure that no third-party vendor personnel, and no Supplier
personnel dedicated to providing services to another Supplier customer, may gain
access to any of WaMu’s Confidential Information. Alterations to *** and/or the
*** that directly impact WaMu’s operations must be ***.

Page 35 of 71



--------------------------------------------------------------------------------



 



Exhibit 7
Key Personnel
Key Personnel, as defined in the Master agreement, are as follows:
Ongoing Operations:
Account Manager – ***
Client Operations Head – ***
Operations Manager – ***
Process #1 Supervisor– ***
Program Director – ***
Transition Operations:
Transition Manager – ***
Account Manager – ***
Client Operations Head – ***
Operations Manager – ***
Process #1 Supervisor– ***

Page 36 of 71



--------------------------------------------------------------------------------



 



Exhibit 8
Business Continuity and Disaster Recovery
1. Disaster Recovery and Business Continuity
Supplier agrees to provide WaMu with documentation of its disaster recovery
strategy and/or capability within *** of Agreement Effective Date. This
description will address actions to be taken in the event of an extended outage
of service. (Such an outage could be caused by a number of events ranging from
technical hardware/software/network related malfunctions to a catastrophic
disaster.) The description shall address:

  A.   Risk avoidance and disaster prevention provisions in place (e.g. physical
security systems, fire protection / suppression systems, equipment spare parts
on-site, Uninterrupted Power Supply (UPS) and backup generators, etc.).     B.  
Recovery time frames (In the event of an outage, how many hours until service
will be restored? In a worst-case scenario, define the maximum allowable
downtime).     C.   Data backup and off-site storage process.     D.   Lost
customer data / data in progress recovery.     E.   Service recovery strategy
(e.g. internal/redundant backup, commercial hotsite backup, equipment “quick
ship” agreements with other vendors, etc.).     F.   Notification process.    
G.   Recovery testing processes (How many recovery tests per year? Is WaMu
involved in recovery testing?).     H.   Recovery Plan maintenance (Who
maintains the recovery plan? How frequently is it reviewed and/or updated as a
result of technical / product / service changes?).     I.   Define recovery
roles and responsibilities assumed by Supplier and WaMu.     J.   In addition to
any other obligations articulated in this Exhibit 8, Supplier will be
responsible for the following:

  i.   Develop and document a testing methodology plan and schedule of critical
dependencies (i.e. locations, technology, people and vendors) that will conduct
testing in 2006 and provide test results to WaMu. Testing methodology plan will,
at a minimum, address Program Components, Plan Components, Criteria, and
Dependencies

Page 37 of 71



--------------------------------------------------------------------------------



 



          2. Testing Frequency and Methodology
Supplier will be responsible for testing methodology and plans, as described in
Section 1 of this Exhibit 8, within *** of Agreement Effective date and at least
once every subsequent *** the Agreement is in effect. Supplier will provide WaMu
with adequate test results to demonstrate processes are effective and meet
WaMu’s current Business Continuity and Disaster Recovery requirements. WaMu, at
its sole discretion, reserves the right to update Business Continuity and
Disaster Recovery requirements and Supplier will provide proof, upon request, of
adherence to WaMu requirements. Supplier’s costs associated with such revised
Business Continuity and Disaster Recovery requirements, if any, will be
addressed in the same manner as costs in connection with an adjustment to
Service Levels pursuant to Section 5.2(B) of the Master Agreement.
          3. Other Requirements
In addition to requirements described in Section 1 and 2 of this Exhibit 8,
Supplier will be responsible for the following:

  A.   Address and mitigate all risks, to WaMu’s satisfaction and as documented
in WaMu’s Risk Acceptance Mitigation (RAM) document and attached to this
Exhibit 8 as Attachment 1 to Exhibit 8 “Risk Acceptance and Mitigation”     B.  
Supplier will be responsible for all processes contained in Attachment 2 to
Exhibit 8 “People Support BCP / DRP.”

Page 38 of 71



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 8 – Risk Acceptance and Mitigation
The WaMu Risk Acceptance and Mitigation document, as further identified below,
is incorporated by this reference as though fully set forth herein:
“Risk Acceptance and Mitigation – PeopleSupport San Jose, Costa Rica v. 1.0,”
WaMu TSG Enterprise Risk Services

Page 39 of 71



--------------------------------------------------------------------------------



 



Attachment 2 to Exhibit 8 – PeopleSupport BCP / DRP
Supplier’s Disaster Recovery & Business Continuity Plan, as further identified
below, is incorporated by this reference as though fully set forth herein:
***

Page 40 of 71



--------------------------------------------------------------------------------



 



Exhibit 9
Step-In Events

1.   Step-In Events. WaMu shall have the rights set forth in this Exhibit 9 and
in Section 8.6 of the Master Agreement upon the occurrence of the following
events (the “Step-In Events”):

(a) The making of an assignment for the benefit of creditors by Supplier;
(b) (i) The determination by a court of competent jurisdiction or an arbitrator
that Supplier is bankrupt, or (ii) an admission by Supplier that it is bankrupt,
or (iii) Supplier applying for or consenting to the appointment of, or the
taking of possession by a receiver, custodian, trustee, or liquidator of itself
or all or the substantial part of its property, or (iv) Supplier enters any
proceedings under the Bankruptcy Code (with the exception of Chapter 11
proceedings provided that Supplier continues to provide the Services during such
proceedings);
(c) The sale of Supplier or a merger in which Supplier is not the surviving
party if the acquiring or surviving party in such sale or merger does not assume
Supplier’s rights and duties under this Agreement;
(d) The liquidation of Supplier or Supplier’s failure to continue in its current
business;
(e) The failure by Supplier to provide the Services for a period of ***, other
than as the result of a Disaster or Force Majeure;
(f) The OTS or another Governmental authority with jurisdiction over WaMu
directs WaMu to Step-In as the result of an audit; or
(g) Supplier’s *** is *** or more for two consecutive months.

2.   Step-In Rights. Upon the occurrence of a Step-In Event, WaMu shall have the
rights set forth in this section 2, together with any other rights set forth in
the Master Agreement. Subject to WaMu providing written notice to Supplier that
it is exercising its Step-In rights, WaMu may:

(a) ***
(b) ***
(c) ***.

3.   Supplier Notice Obligation. Supplier shall provide WaMu with written notice
of the occurrence of a Step-In Event within *** of the occurrence of such event.
Supplier shall undertake all commercially reasonable efforts to assist WaMu in
the exercise of its Step-In Rights.

Page 41 of 71



--------------------------------------------------------------------------------



 



Exhibit 10
WaMu Operational Responsibilities and WaMu Resources

  1.   WaMu Operational Responsibilities:

WaMu will have the following operational responsibilities and provide the
following resources:

A.   WaMu will keep Supplier advised regarding WaMu’s anticipated needs for ramp
up or ramp down in Supplier staffing to meet projected long-term needs. WaMu
will provide interval staffing requirements with the final monthly forecast as
of the last day of each month for the month following the subsequent month.   B.
  WaMu will provide in the daily call minutes statistics on AHT for both WaMu
and Supplier, reported by center.   C.   WaMu will permit Supplier’s internal
quality monitoring team to participate in regular meetings with WaMu’s quality
monitoring staff in order for Supplier’s team to calibrate its performance with
WaMu’s internal quality standards. WaMu will provide Supplier quality scores by
CSR and by center each month and will provide mid-month status reports when
possible.   D.   WaMu will provide monthly VOCALS reports (or successor program)
showing feedback on Customer Loyalty scores for all centers.   E.   WaMu will
provide all training materials to Supplier in a timely fashion, to support
Supplier’s training function. WaMu will cooperate as reasonably requested to
incorporate recommendations and modifications of training materials and training
tools. Supplier will have each trainer certified by WaMu prior to conducting a
new-hire training class.   F.   Project Staff Scheduling. WaMu’s Workforce
Management team (WFM) will provide schedule information to Supplier as follows:

  i.   WaMu will provide a rolling requirement to Supplier at the intervals
specified in 1(A), above. The requirements will provide the number of Productive
Hours required in *** intervals. Further, Supplier will have all schedules
finalized and entered into eWFM system *** after receipt of WaMu’s requirements.

  2.   WaMu Technology Responsibilities:     A.   WaMu will be responsible for
the design, integration, and delivery of the *** multi-site routing solution.
This will include the data network infrastructure (firewalls,

Page 42 of 71



--------------------------------------------------------------------------------



 



      T1’s, Routers, IP Addresses, and Latency), ACD systems integration, and
the call routing scripts & routing variables. The WaMu *** server infrastructure
will be integrated at the *** locations. The infrastructure elements will
include the licensing, servers, racking, and installation required to support
such integration and delivery.     B.   WaMu will provide a data communications
environment, linking WaMu’s *** Desktop system to Supplier’s Service Locations,
including data connection (T1 lines), firewalls and switches/hubs required for
such linking. WaMu will maintain all software licensing required for the ***
Desktop integrations. WaMu will be responsible for providing *** multi-site
routing and computer telephony integration (CTI) software tools for in support
of the call coordinated screen pop.     C.   WaMu will provide all Aspect eWFM
licensing and servers, the application will be integrated into the *** contact
center system in ***, and the server infrastructure will be placed in the WaMu
EDC environment.     D.   WaMu shall provide Supplier with access to real time
reports and data from WaMu’s Aspect eWFM schedule forecasting and the *** and
CMS systems.     E.   WaMu will provide prompt turnaround for initial training
and production user ID’s and passwords for all systems, as well as resets for
all system ID’s dependent upon a timely submission of all security requests. The
standard turnaround time for securing production user ID’s is 10 business days.
The standard turnaround time for resets is immediate upon the contact of WaMu
help desk.     F.   WaMu will provide the Software and Tools identified in the
tables below in support of Supplier’s provision of the Services. WaMu may amend
the configuration of Software and Tools in its sole discretion during the term
of the Agreement.     G.   WaMu’s primary focus is to build an environment using
*** which supports the application environment, secures the remote desktop,
adequately addresses application latency, and reduces the bandwidth required to
support Supplier’s provision of the Services.     H.   Telecommunications: Voice
and Data Networking

              Ownership &     Description   Responsibility   Technology
Specifications
Primary and Secondary Data Circuits to connect WaMu Data Network to the
Supplier’s *** Location in the ***
  WaMu   The WaMu data circuit connectivity will extend from the Washington
Mutual EDC environment to the Supplier’s *** location and will be *** provided
by ***. The configuration will be comprised of *** connecting the WaMu and
Supplier’s environment. The appropriate firewall and security provisions are
included in the solution design.

Page 43 of 71



--------------------------------------------------------------------------------



 



              Ownership &     Description   Responsibility   Technology
Specifications WaMu will provision the data circuits from the existing WaMu end
points to the Supplier’s *** location in the ***. There will be *** services
provisioned in support of providing a primary and secondary data network routing
environment.
 
       
Primary and Secondary Voice Transport to connect the WaMu Voice Network to the
Supplier’s ***Location in the ***
  WaMu   The WaMu voice transport will be provided over a dedicated data circuit
and all telephony/contact center routing will be *** provided by either ***. The
voice traffic will be routed over the data circuit as IP packetized voice
services to the Supplier’s location. The appropriate firewall and security
provisions are included in the solution design.
 
        WaMu will provision the data circuits from the existing WaMu end points
to the Supplier’s *** location in the ***. There will be a *** services
provisioned in support of providing a primary and secondary voice connectivity
environment.

 

*   Please note that a total of *** will be provisioned for voice and data
services, the WaMu configuration will allow for shared voice and data traffic
over each of the ***.

          I. Infrastructure Equipment: Voice, Data and Contact Center

              Ownership and     Description   Responsibility   Technology
Specifications
Data Network Infrastructure (Switches and Routers)
  WaMu   The WaMu network infrastructure, router/switch/firewall configurations
at the EDC. The LAN switching equipment *** to be installed at the Supplier
location in *** will be provided by WaMu in direct support of the IP Telephony
environment.
 
       
Voice System
(Survivable Server)
  WaMu   WaMu will provide the *** local survivable server that allows for local
calling services.
 
       
ACD
  WaMu   WaMu will extend its IP Telephony and Contact Center configurations
from the existing *** configurations at the ***.
 
       
Telephones
  WaMu   WaMu will provide the IP Telephony *** telephones M/N 4622, as well as
the high-level designs on VLAN segmentation and the required ACD configurations.
 
       
Solution Storage ***
  WaMu   The storage requirement for the *** solution will leverage the existing
WaMu SAN environment.
 
       
*** Software
Solution Active /
Passive
  WaMu   The *** solution has been selected versus ***.

Page 44 of 71



--------------------------------------------------------------------------------



 



              Ownership and     Description   Responsibility   Technology
Specifications
Server
Infrastructure for
*** Solution
  WaMu   WaMu will provide servers required to support the *** deployment in its
in-house data center(s).
 
       
*** Routing
  WaMu   WaMu will provide the *** software licensing and infrastructure
components. The *** solution will be integrated into the WaMu ***.   The ***
integrations (Peripheral Gateways) are to be installed at the WaMu *** location
in ***; and will serve the *** location contact center IP Agent configuration.
The real-time call management will be driven by the *** CMS Server.

          J. Application Software

          Description   Responsibility   Technology Specifications
IBM Personal Communications 5.5.1 & WMI_Pcomm_config_1.0
  WaMu   *** Computing Environment
 
       
ECC Online Manual
  WaMu   *** Computing Environment
 
       
*** TOB
  WaMu   The standard integrated *** desktop will be used as the customer
interaction software interface. The *** solution will be delivered using the ***
computing environment.
 
       
***
  WaMu   WaMu is to provide the *** software licensing and infrastructure
components. The technologies will be integrated with the WaMu owned *** and ***
configurations in the ***.
 
        The Witness solution will be integrated at the WaMu *** location in ***
and integrated with the WaMu *** configurations located in the ***.
 
       
Call Center Message
Boards
  WaMu   WaMu is to provide the connections and interfaces for the Call Center
Message Boards to be provided by Supplier in *** (see Exhibit 13).
 
       
Music-On-Hold (Devices and Messaging)
  WaMu   The Music-On-Hold solution will be provided by WaMu, and will be
integrated with the call queuing environment on the ***ACD System.
 
       
In-Queue Messaging
  WaMu   WaMu will coordinate the in-queue messaging and customer interaction
scripts that will be automated within the ACD system.
 
       
ACD Routing Schema:
Naming Conventions, Route Steps, and Call
  WaMu   WaMu will define the ACD
Routing Schema for the ***
integration which includes:

      Naming Conventions, Route Steps, and Call Transfer Paths. The
configuration requirements that drive effective
 
     

Page 45 of 71



--------------------------------------------------------------------------------



 



          Description   Responsibility   Technology Specifications
Transfer Paths
      ACD Routing Schema will be installed on the *** environment and extended
to *** via WaMu’s chosen configuration.
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
       
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***

Page 46 of 71



--------------------------------------------------------------------------------



 



          Description   Responsibility   Technology Specifications
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***
 
       
***
  ***   ***

3.   Miscellaneous WaMu Obligations:

  A.   Without limiting any obligations under Exhibit 12 (Governance), WaMu and
Supplier will provide each other with comprehensive lists of their primary and
back-up

Page 47 of 71



--------------------------------------------------------------------------------



 



      contacts as well as escalation procedures for operations, systems and
phone routing issues.     B.   WaMu shall promptly review any written
restrictions and procedures Supplier may prepare and deliver, in compliance with
Section B of Exhibit 2 (Transition), with respect to Services Supplier proposes
to provide from any of the environments specified in such Section.     C.  
Provide “WaMu-branded” materials for Supplier call center environment and
provide Supplier with WaMu newsletters and other corporate communications.    
D.   Provide Supplier with WaMu guidelines for handling non-Spanish Calls.    
E.   For any Software, Tools, or Equipment to be provided by WaMu for use by
Supplier at the Service Location(s) or any other Supplier location (such as a US
POP), WaMu shall deliver such Software, Tools, or Equipment to Supplier at a
location in the United States .

Page 48 of 71



--------------------------------------------------------------------------------



 



Exhibit 11
Fees

I.   INTRODUCTION   1.   This Exhibit 11 sets forth the terms and conditions for
the pricing and invoicing of Fees and other amounts payable by WaMu to Supplier,
and the crediting of certain amounts against such payments, pursuant to the
Agreement. The terms and conditions set forth herein are in addition to, and not
in lieu of, the terms and conditions set forth in Article 10 (Fees and Payment)
of the Master Agreement.       This Exhibit 11 consists of the following parts:

  I.   Introduction     II.   Implementation Fees     III.   Baseline Pricing  
  IV.   Price Adjustments     V.   Pass-Through Expenses     VI.   Invoicing

2.   In this Exhibit 11, a Fee payable for Services priced by unit is payable
for the Supplier correctly processing the applicable item(s), or otherwise
delivering the applicable Services, in accordance with the Services set forth in
Exhibit 1 (Scope of Services) and the Service Levels set forth in Exhibit 4
(Service Levels and Performance Credits).   3.   The ongoing Fees payable with
respect to ongoing Services in each month shall be calculated as the sum of:

  (a)   ***     (b)   ***     (c)   ***

  4.   All pricing provided by Supplier with respect to New Services and pricing
in all Project Proposals shall be consistent with this Exhibit 11     5.   The
Fees set forth in this Exhibit 11 are intended in the aggregate to compensate
Supplier for all costs incurred and resources used in providing the Services.
Supplier acknowledges and agrees that taxes due on the Services in accordance
with Article 11 (Taxes) of the Master Agreement, WaMu shall pay no additional or
separate charges for any Services, management, production, operational support
and other services relating or incidental to the performance of the Services.

Page 49 of 71



--------------------------------------------------------------------------------



 



II. IMPLEMENTATION FEES

  A.   Implementation training will not exceed *** (*** hours) per CSR Project
Staff hired by Supplier. Implementation training will be provided at the
Training rate specified in the table below. WaMu will not be charged for time
spent by CSR Project Staff in training which is identified as Supplier’s
responsibility in Exhibit 16 (Training).

          Classification   Definition   Productive Hour Rate
Training
  Initial WaMu specific training required to staff up to *** employees   ***

  B.   Within thirty (30) days of the Service Agreement Effective Date, WaMu
shall pay to Supplier a one time lump sum payment of *** to defer
installation/implementation expenses. Should WaMu exercise its termination
rights under Section 3.5 of this Service Agreement, this amount will not be
refundable by Supplier to WaMu. Any and all other implementation fees will be
the sole responsibility of Supplier.     C.   Delayed Commencement Fees. If WaMu
has not issued to Supplier the Commencement Notice (as defined in Section 4.4 of
the Service Agreement) by the date that is *** after the Service Agreement
Effective Date, WaMu will pay to Supplier a fee of *** dollars *** per month,
commencing on the first day of the calendar month following the *** after the
Service Agreement Effective Date and continuing until either (i) such date as
the Commencement Notice is issued, or (ii) the Service Agreement is terminated.
Upon issuance of the Commencement Notice, WaMu shall have no further liability
under this paragraph, and Supplier will be compensated as set forth in
Section D(3), below.     D.   Service Ramp Up.

          1. Ramp Up Schedule. Supplier will support the following CSR Ramp up
schedule:

      Days after     Commencement Notice   Cumulative Number of is provided by
WaMu   CSR FTEs in Ramp Period
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

Page 50 of 71



--------------------------------------------------------------------------------



 



          2. Commencement of Ramp Up. For purposes of the above Ramp Up
Schedule, Supplier will commence Ramp Up activities upon receipt from WaMu of
the Commencement Notice (as defined in Section 3.5 of the Service Agreement).
Days will be counted from the date of the Commencement Notice. By way of
illustration, pursuant to table above *** CSR FTE’s must be available by the
date that is *** after the date of the Commencement Notice.
          3. Fees During Ramp Up. WaMu will pay monthly charges equal to the
Cumulative Number of CSRs in the Ramp Period multiplied by the $/CSR hour price
outlined in Section III(B), below, as long as there are no delays to Ramp Plan
caused solely due to Supplier.
          4. Supplier’s failure to comply with the Ramp-Up Schedule will be
deemed a material breach of this Service Agreement and the Master Agreement.
          5. Ramp-Up Delays. If and to the extent that Supplier is requested by
WaMu to cease or delay the Ramp Up Schedule, Supplier will do so. In such case,
and only in such case, WaMu will pay to Supplier a monthly fee (the “Ramp Delay
Fee”) for each month in which the number of CSRs is less than required under the
Ramp Up Schedule in Section D(1), above, at WaMu’s request. The Ramp Delay Fee
shall be equal to *** multiplied by the number which is the difference between
the number of CSR’s required under the Ramp Up Schedule in Section D(1), above,
at the end of each calendar month and the number of CSR’s actually hired on the
Project Staff as of the end of such calendar month. For example, if in the
calendar month ending after the *** day of the Ramp Schedule Supplier has been
requested to cease adding CSR’s beyond ***, WaMu will pay to Supplier a Ramp
Delay fee of *** in such month ***.
III. BASELINE PRICING
A. Supplier Rate Card.

      Definition   Hourly Rate
Daily Hourly Rate – Supplier will not be paid more than ***
hours on any given day for any CSR
  ***
 
   
Training — Initial WaMu specific training required for adding additional
capacity and including training costs associated with attrition (e.g., the ***
employee)
  ***

B. CSR FTE Pricing.
WaMu will pay the Hourly Rate indicated in the table above based on an *** work
day. For each work day an approved CSR spends assigned to the WaMu account
working on WaMu training or WaMu call handling activities, the CSR will be
eligible to bill WaMu *** at the specified rate in the above table. In no month
shall any approved CSR bill more than *** in any ***, or more than *** hours per
calendar month for each CSR approved by WaMu.

Page 51 of 71



--------------------------------------------------------------------------------



 



C. General and Administrative Expenses.
WaMu shall pay Supplier the amount of *** per month for general and
administrative expenses, payable in arrears.
D. Back Office Personnel.
WaMu’s payments for *** under Section C, above, and Hourly Rates paid for CSRs
pursuant to Section A, above, are *** necessary or appropriate to deliver the
Services in compliance with the terms of the Master Agreement, this Service
Agreement, and the Service Levels specified in Exhibit 4 (collectively, “Back
Office Personnel”). WaMu shall not be responsible for any ***. Without limiting
the foregoing, Supplier acknowledges and agrees that it will provide *** in at
least the following minimum ratios to the total number of CSR’s on the Project
Staff.

          Ratio
CSR to Supervisors
  ***
 
   
CSR to Manager
  ***
 
   
CSR to Site Head
  ***
 
   
CSR to HR Manager
  ***
 
   
CSR to HR Recruiter
  ***
 
   
CSR to IT Analyst
  ***
 
   
CSR to Work Force Analyst
  ***
 
   
CSR to Receptionist
  ***
 
   
CSR to Finance/Accounting
  ***

E. Space Utilization Credits to WaMu.
If Supplier requests and receives permission from WaMu to utilize a portion of
the Service Location(s) facilities for other customers, Supplier will pay WaMu a
credit (the “Space Utilization Credit”) of *** for each FTE occupying such
facilities and engaged in providing services to other customers in any calendar
month, or portion thereof. Space Utilization Credits, if any, will be deducted
from WaMu’s invoice for the relevant period and, should such Space Utilization
Credits exceed the amount of such invoice, they may be carried over to future
periods without limitation.

Page 52 of 71



--------------------------------------------------------------------------------



 



  F.   Attrition. All attrition based training (other than training for which
Supplier is responsible in Exhibit 16) will be provided at the Training Rate
specified in Supplier Rate Card in Section II (A) above.     G.   Project Staff
Ramp Down.

In the event that WaMu wishes to ramp-down the number of CSRs on the Project
Staff, WaMu shall provide *** notice to Supplier with respect to such ramp down.
Following such notice of Project Staff ramp down, WaMu shall – with respect to
each member of the Project Staff affected by the ramp down — be responsible for
the lesser of (i) *** per affected CSR per month during each of the first ***
after notice was given under this section; or (ii) the sum of (x) actual
Services fees allocable to such affected CSR during the *** after notice was
given under this section and (y) any severance or other termination costs
actually incurred by Supplier if it terminates such Project Staff.
After the initial ramp-up to *** CSRs, if WaMu ramps down the Project Staff to a
number below ***, WaMu will pay to Supplier a monthly payment in the amount of
*** (the “Vacant Seat Fee”) multiplied by the number calculated by subtracting
the actual number of Project Staff from *** for such month.
If Space Utilization Credits which Supplier owes to WaMu are offset by Vacant
Seat Fees in any month, such offset will be reflected on the applicable invoice.
IV. PRICE ADJUSTMENTS
The shall be *** adjustments to price during the term of this Service Agreement,
other than those explicitly set forth in the Supplier Rate Card in
Section III(A), above.
V. PASS THROUGH EXPENSES

  A.   Pass-through expenses identified in this section IV by categories shall
be subject to approval by WaMu in advance of Supplier incurring a specific
expense in a category of expense set forth herein. All such pass-through
expenses will be passed through at Supplier’s ***, as set forth in Section 10.5
of the Master Agreement.     B.   The following are Pass Through Expenses
contemplated within this Scope of Services:

  i.   Expenses. Out of town travel expenses that are pre-approved in writing
and are reasonable and necessary shall be reimbursed at ***. In no event will
WaMu pay for travel time. Airfares must be at coach rates, although Supplier may
choose to upgrade at its own expense. Where practical, airfares shall be booked
at least *** in advance. Daily meal allowance is $*** per day *** per Supplier
personnel providing Services hereunder. Ground transportation will be reimbursed
at actual cost, not to exceed $*** per Supplier personnel per day. Unless

Page 53 of 71



--------------------------------------------------------------------------------



 



    otherwise agreed in writing, hotels shall be reserved using WaMu’s
designated hotels where discounts have been negotiated.     ii.   Insurance.
WaMu will pay up to *** during each year of the Term of this Service Agreement
and the Tail Period (as described below) toward Supplier’s costs of E&O and
Crime insurance, provided, however, that (a) WaMu will not pay any amounts
toward coverage limits greater than $*** in the case of E&O coverage and $*** in
the case of Crime coverage; (b) WaMu will not pay any amounts toward coverages
other than E&O or Crime coverage; (c) WaMu will not pay any amounts towards
Supplier’s first $*** of E&O coverage or first $*** of Crime coverage; and
(d) WaMu will not pay any amount greater than Supplier’s actual premium expense
incurred to obtain such insurance.         To avail itself of payment under this
provision, Supplier shall be required to provide proof of premium payment as
well as the cost which would have been incurred to obtain E&O insurance with a
coverage limit of $*** and Crime insurance with a coverage limit of $***. For
purposes of this provision, the Tail Period shall be one year after any
Termination of this Service Agreement other than Termination (x) by reason of
WaMu exercising its *** as set forth in Article 18, or (y) Termination pursuant
to Section 20.4 (Cause), subsection (A) of Section 20.5 (Termination for Adverse
Financial Condition), Section 20.8 (Insolvency), or under Section 20.9 (in
respect of Section 8.1 (Disaster Recovery) of the Master Agreement, and shall be
limited to payments in respect of E&O or Crime coverages for which Supplier has
maintained policies on a “claims made” basis during the Term. For avoidance of
ambiguity, this provision has no effect on the minimum insurance coverages
Supplier is obligated to maintain under Section 25 of the Master Agreement.    
iii.   Shipping. If and to the extent that Suppler incurs shipping costs with
respect to WaMu Software, Tools, and Equipment that WaMu provides for local use
and installation at the Service Location, WaMu will reimburse Supplier for
actual incurred shipment costs, provided (x) the shipping method and/or cost
must have been pre-approved by WaMu; and (y) WaMu shall not be responsible for
any customs, duties, import taxes or the like associated with such shipment(s).

VI. INVOICING
No later than *** after the last day of each calendar month in the Term, the
Supplier will issue to WaMu an invoice for all Fees due for Services performed
during that month. Within *** after WaMu’s receipt of each invoice, the Delivery
Managers shall conduct a review of such invoice. The Supplier’s invoice shall
provide such detail as requested by WaMu from time to time. At a minimum, such
invoice shall set forth the following:

  1.   Fees and Incentives with respect to each of the items identified in the
Introduction to this Exhibit 11;

Page 54 of 71



--------------------------------------------------------------------------------



 



  2.   For any invoice as to which price adjustment first takes effect, the
detail regarding the Suppliers calculations in applying the price adjustments as
stated in Part III of this Exhibit 11;     3.   For Ongoing Fees, which are
based on a per unit consumption or other data, the unit level (e.g. loan level)
details of all such data for the month invoiced;     4.   For any Pass-Through
Expenses included in the invoice, detail regarding each such expense and copies
of applicable invoices from, and documentation of the Supplier’s payment to,
third-party suppliers or service providers; and

    Each payment of invoiced amounts shall be made, to the extent feasible using
WaMu’s accounts payable systems, by electronic funds transfer to the ABA and
routing numbers provided by the Supplier in writing and, to the extent not
feasible using WaMu’s accounts payable systems, by delivery of a check to the
address set forth in the Agreement. All such amounts shall be invoiced and
payable in United States dollars. WaMu may deduct from invoiced amounts all or
part of any amounts to be reimbursed to WaMu, amounts disputed in good faith by
WaMu and amounts otherwise payable to WaMu under the Agreement or any Schedule
to the Agreement.

Page 55 of 71



--------------------------------------------------------------------------------



 



Exhibit 12
Governance
Services under this Services Agreement shall be governed by Schedule 6
(Governance) to the Master Agreement, as supplemented by this Exhibit 12. For
purposes of these Service, the members of the DMT, RMT, and ERT are as follows:
Nothing in this Exhibit 12 shall relieve the Parties of any obligations under
the Agreement. For purposes of this Exhibit 12, a Subcontractor of Supplier is
not considered another “service provider” of WaMu separate and apart from
Supplier.
1. Delivery Management Team
The Delivery Management Team (“DMT”) will be comprised of the following
Operations Managers and their successors as appointed from time to time by
written notice from the Party replacing its Operations Manager.
WaMu: ***
Supplier: ***
2. Relationship Management Team
The Relationship Management Team (RMT) will be comprised of the following
individuals, representing WaMu and Supplier, respectively:
WaMu: ***
Supplier: ***
3. Executive Review Team
The Executive Review Team (ERT) will be comprised of the following individuals:
WaMu: ***
Supplier: ***

Page 56 of 71



--------------------------------------------------------------------------------



 



Exhibit 13
Supplier Software and Tools
The Software and Tools identified in the tables below will be provided by
Supplier and integrated to the extent required to provide an end-to-end
technology solution to provide the Services in an efficient and effective
manner, and in compliance with the Service Levels.
WaMu has a structured Change Management process, to which Supplier will be
obligated to adhere, without exception, to coordinate changes in the Supplier
environment that will or may reasonably be expected to impact WaMu business
operations, technical integrations, or application performance.
Requirements include: descriptions, ownership & responsibility, line-item
technology specifications, and summary detail where required, that must be
integrated by Supplier. The primary intent is to build an environment using ***
which supports the WaMu application environment, secures the remote desktop,
adequately addresses application latency, and reduces the bandwidth required to
support the Services.
A. Telecommunications: Voice and Data Networking

              Ownership &     Description   Responsibility   Technology
Specifications
*** In-Country Local Loop circuits required to extend the WaMu Long-Haul
Services (Data)
  ***   *** will execute the order form for the *** In-Country local loop
required to extend the WaMu Long-Haul Services.
 
       
*** In-Country Local Loop circuits required to extend the WaMu Long-Haul
Services (Data)
  ***   *** will execute the order form for the *** In-Country local loop
required to extend the WaMu Long-Haul Services and the local phone calling
support.

B. Infrastructure Equipment: Voice, Data and Contact Center

              Ownership and     Description   Responsibility   Technology
Specifications
Call Center Message Boards (Infrastructure, Connectivity, and Purchase of
Message Boards)
  ***   At its discretion, *** has the option to procure a message board
solution equivalent to the WaMu standard(s). The current WaMu standard is ***
solutions, with an IP Interface and Messaging Server. Supplier will procure and
integrate the required technologies at the *** location. The integration

Page 57 of 71



--------------------------------------------------------------------------------



 



              Ownership and     Description   Responsibility   Technology
Specifications
 
      activations will include: (i) Positioning of the boards, (ii) Cabling,
(iii) Power, (iv) Installation, and (v) Testing.
 
       
Facilities Cable
Infrastructure
  ***   *** will be responsible for completing the cable infrastructure builds
for voice, data, and general telecommunications services – this includes the
cubes, MDF, and IDF locations. WaMu will provide the cabling specifications
necessary to support VoIP and IP Telephony, and in support of the integration of
the routers, survivable servers, and *** IP phones.
 
       
Local Network, Agent, and Supervisor Printers; Fax Machines
  ***   *** will provide the appropriate local network printers, agent and
supervisor printers, and fax machines (based on WaMu specifications) as
appropriate to ensure resource productivity and achieve the agreed upon Service
Levels.
 
       
Personal Computer
  ***   *** will provide desktop
workstations meeting WaMu
specifications, as
follows:
 
       
 
           •      ***
 
       
 
           •      ***
 
       
 
      * The WaMu desktop standard model *** is no longer in full production GA.
There are alternative models under review to replace the ***, the selected
alternative will be *** manufactured systems and have equivalent functionality
as provided by the ***.

C. Application Software

          Description   Responsibility   Technology Specifications
Internet Browser
  ***   The Internet Browser will be part of the standard desktop O/S
configuration to be provided by *** .

The specific configuration of the Internet Browser components necessary to
support the WaMu business remains under discussion between WaMu and Supplier
technology teams. Final configuration will be determined in WaMu’s sole
reasonable discretion. All Internet traffic from *** will be routed through the
WaMu enterprise.

Page 58 of 71



--------------------------------------------------------------------------------



 



Exhibit 14

  1.   No *** shall be payable to *** in the event of termination of this
Service Agreement. All fees payable in respect of the termination are set.

Page 59 of 71



--------------------------------------------------------------------------------



 



Exhibit 15
Background Check Requirements
     1. *** Check.
Supplier, by itself or through the use of a third-party contractor, agrees to
subject each member of the Project Staff to the *** check (the “***”) described
in this Exhibit 15 before Supplier allows him or her to perform any Services on
behalf of WaMu. Supplier will incorporate necessary changes to meet the ***
Check in its Pre-Employment Requirements process and will keep such
Pre-Employment process updated from time to time per Section 13.10 (Management
Procedures Manual) of the Agreement (but in no case will it omit any part of the
Five-Part Background Check from its procedures without written approval from
WaMu).

  A.   *** Verification.  This verification shall include verification of an
actual copy of the *** and the *** from that ***, along with any release form
necessary to legally share the information with WaMu or WaMu’s regulators.    
B.   *** Verification.  Each Project Staff person shall provide the exact
location of his or her ***, including identifying his/her ***. Supplier will
verify the information provided by the Project Staff person. Verification will
include, but not be limited to, verifying that the Project Staff person has the
*** in the subject matter of the services and that the Project Staff person has
*** to *** by ***.     C.   Address Verification.  The Project Staff will supply
Supplier with his or her current and prior addresses (if any) for the previous
four (4) years.     D.   *** Verification.  The Project Staff person will supply
Supplier with such *** as are available in Costa Rica upon personal direct
request from the interested Applicant. Supplier will also collect the following
information as part of the *** Verification process:

  i.   Copy of identification card and/or passport (both sides). The Project
Staff person shall be required to present the original document for verification
of authenticity;     ii.   One photo of each project Project Staff person; and  
  iii.   At least two (2) letters of recommendation from previous employers (if
applicable). If the position requires certification, the original certificate
and a copy of the certificate or diploma or degree is provided.

    E.   *** Searches.  Supplier will search each of the following *** for
information about each member of the Project Staff.

  i.   *** Supplier will utilize third party service (such as ***) to evaluate
*** of Project Staff. *** from *** will at a minimum contain ***.     ii.   ***

  F.   In any of the preceding *** verifications listed in Sections ***, if the
Project Staff person is found to have provided any false or misleading
information, such Project Staff person shall not be assigned, or allowed to
continue, to provide Services to WaMu unless WaMu is first notified of the
circumstances surrounding the misrepresentation and specifically consents to use
of that Project Staff person in a separate, signed written notice.     G.   In
any of the preceding *** verifications listed in Sections ***, if the Project
Staff person is found to have committed any acts or crimes comparable to fraud
or theft, or any crimes or acts of violence, that Project Staff person shall not
be assigned to perform Services or, if already assigned, shall be immediately
barred from providing Services.

Page 60 of 71



--------------------------------------------------------------------------------



 



     2. Retention.
Supplier shall retain the results of all *** Checks conducted by it, as well as
any supporting documentation sufficient to document Supplier’s background check
process and procedures. The results and supporting documentation shall be
retained for no less than *** after the date the particular member of the
Project Staff subject of any Background Check ceases to work on the WaMu
account, or in accordance with WaMu’s then-current record retention procedures,
as in effect from time to time and communicated to Supplier.
     3. Audit.
Upon notice from WaMu, Supplier will provide WaMu, WaMu Agents, or OTS Agents
with access to the *** Check results referenced herein and any supporting
documentation as may be requested by WaMu or the OTS.

Page 61 of 71



--------------------------------------------------------------------------------



 



Exhibit 16
Training
     1. Training Approach

A.   WaMu and Supplier (which for convenience may be referred to as
“PeopleSupport” in this Exhibit 16 and associated training plans) will use a ***
model to ensure that PeopleSupport trainers are capable of training Project
Staff consistent with WaMu’s training standards. The *** model can generally be
defined as a WaMu trainer certifying PeopleSupport trainers and WaMu and
PeopleSupport trainers co-facilitating training retail and mortgage banking
sessions with PeopleSupport Project Staff. Upon completion of Phase 5 of the
Training Plan, the *** model will be deemed complete and the PeopleSupport
trainers need to be certified by WaMu trainers.   B.   Training for which
Supplier is responsible. Supplier is solely responsible – without cost to WaMu —
for all Project Staff basic induction training associated with the following:
acclimatization to the Service Location facilities and Supplier’s operations,
including but not limited to security procedures, hours of operation, human
resources policies, and payroll related orientation training.

     2. Training Plan
The parties intend that live training for the intial group of Supplier personnel
will commence on premises at WaMu facilities on or about March 27, 2006. The
parties will agree on a specific Training Plan and schedule which will be
treated as an attachment to this Exhibit 16 as though fully set forth herein as
of the Service Agreement Effective Date.
3. Ongoing Training

A.   PeopleSupport shall provide employee training as necessary during after the
transition period to establish and maintain the dedicated WaMu Services CSR
team.   B.   On a regular basis, PeopleSupport shall provide, at its expense,
additional training for all employees providing Services to maintain and improve
customer service skills (excluding training driven by WaMu-specific business
needs).   C.   PeopleSupport shall collaborate with WaMu in preparing materials
to be used in all phases of training by using existing training materials,
approved by WaMu, and WaMu-specific materials provided by WaMu.   D.   WaMu will
perform quarterly training audits to ensure all training materials and
curriculum are current and trainers are versed in WaMu’s training requirements.
WaMu plans to visit the PeopleSupport location and conduct a training
calibration session with the PeopleSupport trainers and potentially
PeopleSupport Project Staff. Supplier shall

Page 62 of 71



--------------------------------------------------------------------------------



 



    make its trainers and Staff available to participate in these sessions with
WaMu’s training staff.   E.   Notwithstanding any term of the Agreement or the
Schedules to the contrary, WaMu acknowledges that the PCs used in
PeopleSupport’s training rooms to conduct WaMu training (which may not be used
for production purposes) may also be used to conduct other PeopleSupport
customers’ training. To the extent necessary to accommodate shared usage for
training purposes, more than one configuration image may reside on each such
training PC, and such training PCs may be connected to other PeopleSupport
customer’s networks (but never connected concurrently to both WaMu’s and any
other customer’s network).

Page 63 of 71



--------------------------------------------------------------------------------



 



Exhibit 17
Disengagement Plan
The parties will develop the Disengagement Plan as set forth in Article 22 of
the Master Agreement, after which the Disengagement will be incorporated herein
by this reference as though fully set forth as of the Service Agreement
Effective Date.

Page 64 of 71



--------------------------------------------------------------------------------



 



Exhibit 18
***
A. *** Exercise Consideration
If and at such time as WaMu desires to exercise the *** afforded to it under
this Service Agreement, the consideration to be paid by WaMu in exchange for
Supplier *** to WaMu *** used in connection with the provision of the Services
at the Service Location(s) shall be an amount (the “Option Exercise Price”)
equal to:

  (i)   ***     (ii)   ***     (iii)   ***

The Option Exercise Price shall be payable on such terms as are agreed in the
***.

1.   Agreed ***. Subject to adjustment as provided for in this Section A, the
Option Exercise Price shall be at the *** set forth in the table below. For
purposes of calculation, the relevant month shall be the month in which the
Closing occurs (for which purpose the “Closing” is defined as the date specified
by the parties in the *** upon which the purchase transaction contemplated
thereby is consummated).

      Month   Buy Out Price
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

Page 65 of 71



--------------------------------------------------------------------------------



 



      Month    
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

2.   Operating Cost Credits. WaMu shall be entitled to *** from the *** any ***
calculated under this subsection (2) shall be due from Supplier if and to the
extent that Supplier has, as of the Closing date, incurred *** during the period
commencing on the Service Agreement Effective Date and ending as of such Closing
date than the parties have projected in the *** below. To the extent Supplier’s
*** in any of the categories listed in the *** Table are *** than the sum of the
*** in such category for such month, WaMu will be entitled to an ***.

Page 66 of 71



--------------------------------------------------------------------------------



 



  (a)   Upon WaMu’s notice that it wishes to exercise the ***, Supplier will
promptly provide WaMu with copies of invoices for all Operating Costs incurred
in the categories listed in the ***, below, for the period commencing on the
Service Agreement Effective Date and ending with the most current invoices as
are available on the date of delivery of such invoices. To the extent additional
*** accrue between the date invoices are delivered and the Closing, the parties
will either (i) prepare a final accounting as of the Closing; or (ii) include in
the *** provisions under which a portion of the *** by a final reconciliation of
*** is held in escrow until final *** due as of the Closing can be calculated
and final reconciliation completed.     (b)   The sum of all *** will be ***
from the *** otherwise due from WaMu. No *** will be made if Supplier’s *** are
greater than the *** in the ***     (c)   Operating Cost Credits – Example. To
illustrate the application of Operating Cost Credits: WaMu provides notice that
it wishes to exercise the *** in ***. Supplier promptly provides all relevant
invoices for expenses incurred through ***         If the Closing actually
occurs as of the ***, and the Intrabuilding Connection Fees continue at the rate
of *** per month through such date, the parties will either (i) calculate the
additional *** of *** and deduct them from the *** as of the Closing, or
(ii) include in the *** provisions under which *** (or such amount as the
parties reasonably estimate may be subject to *** upon final calculation) will
be held in escrow until final calculation of *** is completed and the escrowed
amounts are either paid to Supplier or returned to WaMu as the case may be.    
(d)   Operating Costs Table.

                         
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***

Page 67 of 71



--------------------------------------------------------------------------------



 



                         
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***
 
                       
***
  ***   ***   ***   ***   ***   ***

3.   ***. WaMu shall be entitled to deduct from the *** any *** calculated under
this subsection (2). *** shall be due from Supplier if and to the extent that
Supplier has, as of the Closing date, *** during the period commencing on the
Service Agreement Effective Date and ending as of such Closing date than the
parties have *** in the *** below.

  (a)   Amounts specified in the Personnel Costs Table are limited to *** or the
like.     (b)   If in any month a particular job title category does not exist
as an actual employee of Supplier, it will be exempted from the calculation,
provided, however, that (i) Supplier’s failure to comply with the Service Ramp
Plan in Section II(C) of Exhibit 11 shall result in a *** to the *** to such job
title in the *** for each month in which Supplier has failed to hire an employee
in compliance with the Service Ramp Plan, and (ii) Supplier’s failure to provide
*** in at least the ratios required in Section III(D) of Exhibit 11 shall result
in a *** equal to the monthly cost

Page 68 of 71



--------------------------------------------------------------------------------



 



      attributed to such job title in the *** for each month from the Service
Agreement Effective Date until the Closing date.     (c)   To the extent
Supplier’s *** for any of the job titles listed in the *** are *** the *** in
such category for such month, WaMu will be entitled to a *** to the ***. The sum
of all *** will be *** otherwise due from WaMu. No adjustments will be made if
Supplier’s *** than the *** in the ***.     (d)   Upon WaMu’s notice that it
wishes to exercise the ***, Supplier will promptly provide WaMu with copies of
all payroll records for Personnel Costs incurred for all job title categories
listed in the Personnel Costs Table for the period commencing on the Service
Agreement Effective Date and ending with the most current payroll records
available on the date of delivery. To the extent *** between the date payroll
records are initially delivered and the Closing, the parties will either
(i) prepare a final accounting as of the Closing; or (ii) include in the ***
provisions under which a portion of the *** reasonably expected to be *** is
held in escrow until final *** due as of the Closing can be calculated and the
escrowed amount either paid to Supplier or returned to WaMu as the case may be.
    (e)   Personnel Costs Table

          Monthly     Salary Job Title   ($/Month)
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

B.   *** Required Content.

Page 69 of 71



--------------------------------------------------------------------------------



 



If and to the extent that WaMu determines it wishes to exercise the ***, the
parties will negotiate in good faith with respect to a definitive ***, (the
“***”) by which the *** may be consummated. The *** shall address substantially
the subject matter set forth in Attachment 1 to Exhibit 18 – *** Requirements,
subject to such additional terms as the parties and their respective counsel
deem necessary or appropriate to the consummation of the contemplated ***.

C.   Schedule of Assets.

The *** shall contain a definitive schedule of Assets to *** by WaMu as of the
Closing. It is the intent of the parties that upon WaMu’s payment of the Option
Exercise Price, Supplier will *** used by it in the provision of the Services
under this Service Agreement at no additional cost to WaMu, including but not
limited to:

  1.   ***     2.   ***     3.   ***     4.   ***     5.   ***

Personnel. In addition to the assets listed above, as of the date Supplier
receives notice of WaMu’s intent to exercise the ***, Supplier shall take all
actions reasonably necessary or permitted to ensure an uninterrupted transfer of
all Project Staff WaMu wishes to hire to from employment with Supplier to
employment with WaMu (or such Affiliate as WaMu may designate to consummate the
***) as of the Closing date.
Section 26.14 of the Master Agreement shall not apply to members of the Project
Staff in connection with WaMu’s exercise of the ***.

Page 70 of 71



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit 18 — ***
***

Page 71 of 71